

EXHIBIT 10.12
 
__________________________________________
 
 
SECOND AMENDED AND RESTATED
MASTER LEASE AGREEMENT
 
__________________________________________
 


 
Among
 
OMEGA HEALTHCARE INVESTORS, INC.


 
THE LESSOR ENTITIES IDENTIFIED ON THE SIGNATURE PAGE HEREOF
 
 
THE LESSEE ENTITIES IDENTIFIED ON THE SIGNATURE PAGE HEREOF
 
 
AND
 
 
THE GUARANTOR ENTITIES IDENTIFIED ON THE SIGNATURE PAGE HEREOF
 
 
Dated As Of
 


 
February 1, 2008

 
 

--------------------------------------------------------------------------------

 





TABLE OF CONTENTS
ARTICLE I
  2
     
    1.1
LEASE
  2
    1.2
SINGLE, INDIVISIBLE LEASE
  3
    1.3
JOINT AND SEVERAL OBLIGATION
  4
    1.4
TERM
  4
    1.5
OPTIONS TO RENEW
  4
     
ARTICLE II
  6
     
    2.1
DEFINITIONS
  6
     
ARTICLE III
16
     
    3.1
RENT
16
    3.2
ADDITIONAL CHARGES
16
    3.3
LATE CHARGE
16
    3.4
METHOD OF PAYMENT OF RENT
17
    3.5
NET LEASE
17
    3.6
LIMITATION ON COUNTERCLAIM
17
    3.7
FUTURE TRANSITION OF CERTAIN ADDITIONAL FACILITIES.
17
     
ARTICLE IV
19
     
    4.1
PAYMENT OF IMPOSITIONS
19
    4.2
NOTICE OF IMPOSITIONS
20
    4.3
ADJUSTMENT OF IMPOSITIONS
21
    4.4
UTILITY CHARGES
21
    4.5
INSURANCE PREMIUMS
21
     
ARTICLE V
21
     
    5.1
NO TERMINATION, ABATEMENT, ETC.
21
     
ARTICLE VI
21
     
    6.1
OWNERSHIP OF THE LEASED PROPERTIES
21
    6.2
LESSOR’S PERSONAL PROPERTY
22
    6.3
LESSEE’S PERSONAL PROPERTY
22
    6.4
GRANT OF SECURITY INTEREST IN LESSEE’S PERSONAL PROPERTY
23
     
ARTICLE VII
23
     
    7.1
CONDITION OF THE LEASED PROPERTIES
23
    7.2
USE OF LEASED PROPERTIES
23
    7.3
CERTAIN ENVIRONMENTAL MATTERS
24
     
ARTICLE VIII
30


 
i

--------------------------------------------------------------------------------

 



    8.1
REPRESENTATIONS AND WARRANTIES OF LESSEE AND SUN
30
    8.2
REPRESENTATIONS AND WARRANTIES OF LESSOR
31
    8.3
LIMITATION ON REMEDIES
33
    8.4
COMPLIANCE WITH LEGAL AND INSURANCE REQUIREMENTS
33
    8.5
LEGAL REQUIREMENT COVENANTS
33
    8.6
CERTAIN COVENANTS REGARDING MANAGEMENT
33
     
ARTICLE IX
34
     
    9.1
MAINTENANCE AND REPAIR
34
    9.2
ENCROACHMENTS, RESTRICTIONS, ETC.
36
    9.3
FACILITY IMPROVEMENTS
37
     
ARTICLE X
37
     
    10.1
CONSTRUCTION OF ALTERATIONS AND ADDITIONS TO THE LEASED PROPERTIES
37
     
ARTICLE XI
38
     
    11.1
LIENS
38
     
ARTICLE XII
38
     
    12.1
PERMITTED CONTESTS
38
    12.2
LESSOR’S REQUIREMENT FOR DEPOSITS
39
     
ARTICLE XIII
40
     
    13.1
GENERAL INSURANCE REQUIREMENTS
40
    13.2
REPLACEMENT COST
41
    13.3
ADDITIONAL INSURANCE
42
    13.4
WAIVER OF SUBROGATION
42
    13.5
FORM SATISFACTORY, ETC.
42
    13.6
INCREASE IN LIMITS
43
    13.7
BLANKET POLICY
43
    13.8
NO SEPARATE INSURANCE
43
     
ARTICLE XIV
44
     
    14.1
INSURANCE PROCEEDS
44
    14.2
RESTORATION IN THE EVENT OF DAMAGE OR DESTRUCTION
   COVERED BY INSURANCE
44
    14.3
RESTORATION IN THE EVENT OF DAMAGE OR DESTRUCTION
   NOT COVERED BY INSURANCE
45
    14.4
LESSEE’S PROPERTY
45
    14.5
RESTORATION OF LESSEE’S PROPERTY
45
    14.6
DAMAGE NEAR END OF TERM
45
    14.7
WAIVER
46
    14.8
PROCEDURE FOR DISBURSEMENT OF INSURANCE PROCEEDS EQUAL
   TO OR GREATER THAN THE SELF-ADMINISTERED AMOUNT
46
    14.9
INSURANCE PROCEEDS PAID TO FACILITY MORTGAGEE
47
    14.10
TERMINATION OF MASTER LEASE; ABATEMENT OF RENT
47
       ARTICLE XV 48


 
ii

--------------------------------------------------------------------------------

 


    15.1
CONDEMNATION ARTICLE DEFINITIONS
48
    15.2
PARTIES’ RIGHTS AND OBLIGATIONS
48
    15.3
TOTAL TAKING
48
    15.4
ALLOCATION OF PORTION OF AWARD
48
    15.5
PARTIAL TAKING
49
    15.6
TEMPORARY TAKING
50
    15.7
CONDEMNATION AWARDS PAID TO FACILITY MORTGAGEE
50
     
ARTICLE XVI
51
     
    16.1
EVENTS OF DEFAULT
51
    16.2
CERTAIN REMEDIES
54
    16.3
DAMAGES
54
    16.4
WAIVER
55
    16.5
APPLICATION OF FUNDS
55
    16.6
AVAILABILITY OF REMEDIES
55
     
ARTICLE XVII
55
     
    17.1
RIGHTS TO CURE DEFAULT
55
     
ARTICLE XVIII
56
     
    18.1
HOLDING OVER
56
    18.2
CONTINUING CLEAN-UP
57
    18.3
POST TERMINATION TRANSITION
57
    18.4
INDEMNITY
57
     
ARTICLE XIX
57
     
    19.1
SUBORDINATION
57
    19.2
ATTORNMENT
58
    19.3
ESTOPPEL CERTIFICATE
58
     
ARTICLE XX
59
     
    20.1
RISK OF LOSS
59
     
ARTICLE XXI
59
     
    21.1
LESSEE INDEMNIFICATION
59
    21.2
LESSOR INDEMNIFICATION
59
    21.3
SURVIVAL
60
     
ARTICLE XXII
60
     
    22.1
GENERAL PROHIBITION AGAINST ASSIGNMENT
60
    22.2
CORPORATE OR PARTNERSHIP TRANSACTIONS
60
    22.3
SUBORDINATION AND ATTORNMENT
61
    22.4
SUBLEASE LIMITATION
61
     
ARTICLE XXIII
61
     
    23.1
OFFICER’S CERTIFICATES AND FINANCIAL STATEMENTS
61
    23.2
PUBLIC OFFERING INFORMATION
63
    23.3
LESSOR’S OBLIGATIONS
63

 
 
iii

--------------------------------------------------------------------------------

 


ARTICLE XXIV
64
     
    24.1
LESSOR’S RIGHT TO INSPECT
64
     
ARTICLE XXV
64
     
    25.1
NO WAIVER
64
     
ARTICLE XXVI
64
     
    26.1
REMEDIES CUMULATIVE
64
     
ARTICLE XXVII
64
     
    27.1
ACCEPTANCE OF SURRENDER
64
     
ARTICLE XXVIII
64
     
    28.1
NO MERGER OF TITLE
64
    28.2
NO PARTNERSHIP
64
     
ARTICLE XXIX
65
     
    29.1
CONVEYANCE BY LESSOR
65
     
ARTICLE XXX
65
     
    30.1
QUIET ENJOYMENT
65
     
ARTICLE XXXI
65
     
    31.1
NOTICES
65
     
ARTICLE XXXII
66
     
    32.1
RIGHT OF FIRST OPPORTUNITY
66
    32.2
APPRAISERS
67
     
ARTICLE XXXIII
68
     
    33.1
BREACH BY LESSOR
68
    33.2
COMPLIANCE WITH FACILITY MORTGAGES
68
     
ARTICLE XXXIV
68
     
    34.1
FACILITY TRADE NAMES
68
    34.2
TRANSFER OF OPERATIONAL CONTROL OF THE FACILITIES
69
    34.3
INTANGIBLES AND PERSONAL PROPERTY
70
     
ARTICLE XXXV
70
     
    35.1
ARBITRATION
70
     
ARTICLE XXXVI
71
    36.1
INDEMNIFICATION OF LESSOR
71
    36.2
INDEMNIFICATION OF SUN
71
    36.3
CONDUCT OF CLAIMS
72
     
ARTICLE XXXVII
72


 
iv

--------------------------------------------------------------------------------

 


    37.1
SURVIVAL, CHOICE OF LAW
72
    37.2
LIMITATION ON RECOVERY
73
    37.3
CONSENTS
73
    37.4
COUNTERPARTS
73
    37.5
OPTIONS PERSONAL
73
    37.6
RIGHTS CUMULATIVE
73
    37.7
ENTIRE AGREEMENT
73
    37.8
AMENDMENT IN WRITING
74
    37.9
SEVERABILITY
74
    37.10
SUCCESSORS
74
    37.11
TIME OF THE ESSENCE
74
     
ARTICLE XXXVIII
74
     
    38.1
COMMISSIONS
74
     
ARTICLE XXXIX
75
     
    39.1
MEMORANDUM OF LEASE
75
     
ARTICLE XL
75
     
    40.1
SECURITY DEPOSIT
75
    40.2
APPLICATION OF SECURITY DEPOSIT
75
    40.3
TRANSFER OF SECURITY DEPOSIT
76




 
v

--------------------------------------------------------------------------------

 

THIS SECOND AMENDED AND RESTATED MASTER LEASE AGREEMENT (this “Master Lease”),
is made and entered into on this 1st day of February, 2008 (the “Effective
Date”) by and among the lessor entities identified on the signature page hereof
(collectively, the “Lessor,” and where the context requires, each, a “Lessor”),
the lessee entities listed on the signature page hereof (collectively, jointly
and severally, the “Lessee,” and where the context requires, each, a “Lessee”),
OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation (“Omega”), and the
guarantor entities identified on the signature page hereof (each a “Guarantor”
and collectively, the “Guarantors”).
 
RECITALS
 
The circumstances underlying the execution of this Master Lease are as follows:
 
A.           Capitalized terms used in this Master Lease and not otherwise
defined herein are defined in Article II hereof.
 
B.           Pursuant to an Amended and Restated Master Lease Agreement dated as
of March 1, 2004, but effective as of December 1, 2003, as amended by a First
Amendment to Amended and Restated Master Lease Agreement, Amended and Restated
Security Agreement and Amended and Restated Guaranty dated as of December 1,
2004 (the “Original Sun Master Lease”), a Second Amendment to Amended and
Restated Master Lease Agreement, Amended and Restated Security Agreement and
Amended and Restated Guaranty dated as of March 16, 2005, a Third Amendment to
Amended and Restated Master Lease Agreement, Amended and Restated Security
Agreement and Amended and Restated Guaranty dated as of December 9, 2005, and a
Fourth Amendment to Amended and Restated Master Lease Agreement, Amended and
Restated Security Agreement and Amended and Restated Guaranty dated as of March
1, 2006 (collectively, the “Existing Sun Master Lease”), among certain of the
entities comprising Lessor, certain of the entities comprising Lessee, Omega and
Sun, Lessee leases from Lessor, as of the Effective Date, thirty-two (32) long
term nursing, rehabilitation hospitals or other health care facilities.
 
C.           Pursuant to an Amended and Restated Guaranty, dated as of as of the
1st day of March, 2004 (to be effective as of December 1, 2003 (as amended,
supplemented or otherwise modified from time to time, the “Guaranty”), Sun
agreed to guaranty the obligations of each of the entities comprising Lessee
under the Existing Sun Master Lease.
 
D.           Pursuant to a Master Lease dated as of March 1, 2002, as amended by
that certain First Amendment to Master Lease dated as of February 28, 2007 (as
amended, the “Harborside Master Lease”) by and between OHIMA, Inc., a
Massachusetts corporation, as lessor, and Massachusetts Holdings I, LLC, a
Delaware limited liability company (“Harborside Lessee”), as lessee, the
Harborside Lessee leased the Harborside Facilities (as defined below).  The
Harborside Lessee subleased such facilities to certain of the entities
comprising Lessee (the “Harborside Sublessees”).  Harborside Healthcare
Corporation, a Delaware corporation (“Harborside Guarantor”), has guaranteed the
obligations of the Harborside Lessee under the Harborside Master Lease.  Prior
to the Effective Date, Sun  acquired the Harborside Guarantor
 

 
1

--------------------------------------------------------------------------------

 

and, as a result, the Harborside Guarantor, the Harborside Lessee and the
Harborside Sublessees are, as of the Effective Date, direct or indirect
subsidiaries of Sun.
 
E.           Pursuant to a Master Lease Agreement dated as of October 31, 2002,
as modified by that certain letter dated December 24, 2003, a First Amendment to
Master Lease Agreement dated as of September 19, 2007, a Second Amendment to
Master Lease Agreement dated as of November 30, 2007, a Third Amendment to
Master Lease Agreement dated as of December 31, 2007, and a Fourth Amendment to
Master Lease Agreement dated as of January 31, 2008 (as amended, the “Litchfield
Peak Lease”) by and between OHI Asset (CO), LLC, a Delaware limited liability
company, as landlord, and Peak Medical Colorado No. 2, Inc., a Delaware
corporation (the “Litchfield Peak Lessee”), as tenant, the Litchfield Peak
Lessee leased the Litchfield Facilities (as defined below).   Peak Medical
Corporation, a Delaware corporation (the “Litchfield Peak Guarantor”), has
guaranteed the obligations of the Litchfield Peak Lessee under the Litchfield
Peak Lease.  Prior to the Effective Date, Sun acquired the Litchfield Peak
Guarantor and, as a result, the Litchfield Peak Guarantor and the Litchfield
Peak Lessee are, as of the Effective Date, direct or indirect subsidiaries of
Sun. 
 
F.           Sun, Lessee, Omega and Lessor have agreed as of the Effective Date
to (i) amend and restate in its entirety the Existing Sun Master Lease, (ii)
incorporate the Litchfield Facilities into this Master Lease and (iii) terminate
the Harborside Master Lease and incorporate the Harborside Facilities into this
Master Lease.
 
G.           A list of the forty two (42) facilities covered by this Master
Lease as of the Commencement Date is attached hereto as Exhibit A (the
“Facilities”)
 
F.           Concurrently with the execution and delivery of this Master Lease,
the Guaranty, the Existing Security Agreement and the Existing Letter of Credit
Agreement shall be amended and restated as set forth herein and Sun, the
Harborside Guarantor and Litchfield Peak Guarantor shall jointly and severally
guaranty the obligations of Lessee under this Master Lease.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
ARTICLE I
 
1.1           Lease.  Upon and subject to the terms and conditions set forth in
this Master Lease, from and after the Effective Date, Lessor shall continue to
lease to Lessee, and Lessee shall continue to lease from Lessor, the Leased
Properties upon which the forty-two (42) Facilities listed on attached Exhibit A
(which includes the Future Transition Facilities) are located, on the terms and
conditions set forth herein, it being the express intention of the parties that
the leasehold estates governed by this Master Lease shall be one and the same as
the leasehold estates created under the Existing Sun Master Lease, the
Harborside Master Lease, and  the Litchfield Peak Lease.
 
The term “Leased Properties” as of the Commencement Date means all of Lessor’s
right, title and interest in and to the real properties described on Exhibit B
to this Master Lease (the “Land”) and all of the following:
 

 
2

--------------------------------------------------------------------------------

 

(i)           all buildings, structures, Fixtures (as hereinafter defined) and
other improvements of every kind including, but not limited to, alleyways and
connecting tunnels, sidewalks, utility pipes, conduits and lines (on-site and
off-site), parking areas and roadways appurtenant to such buildings and
structures presently situated upon the Land (collectively, the “Leased
Improvements”);
 
 
(ii)
all easements, rights and appurtenances relating to the Land and the Leased
Improvements (collectively, the “Related Rights”);

 
 
(iii)
all permanently affixed equipment, machinery, fixtures, and other items of real
and/or personal property, including all components thereof, now and hereafter
located in, on or used in connection with, and permanently affixed to or
incorporated into the Leased Improvements, including, without limitation, all
furnaces, boilers, heaters, electrical equipment, heating, plumbing, lighting,
ventilating, refrigerating, incineration, air and water pollution control, waste
disposal, air-cooling and air-conditioning systems and apparatus (other than
individual units), sprinkler systems and fire and theft protection equipment,
and built-in oxygen and vacuum systems, all of which to the greatest extent
permitted by law, are hereby deemed by the parties hereto to constitute real
estate, together with all replacements, modifications, alterations and additions
thereto but specifically excluding all items included within the categories of
Lessor’s Personal Property (defined below) (collectively the “Fixtures”); and

 
 
(iv)
all of the Personal Property (including intangibles), now or hereafter located
on the Land or in the Leased Improvements, together with any and all
replacements thereof, which is the property of Lessor, and all Personal Property
that pursuant to the terms of this Master Lease becomes the property of Lessor
during the Term (“Lessor’s Personal Property”); provided, however that  the term
“Lessor’s Personal Property” shall expressly exclude Cash, Accounts, Lessee’s
Personal Property and all proceeds thereof.

 
In the event that, at anytime during the Term, this Master Lease, by its terms,
terminates as to any portion of the Leased Properties, then effective from and
after such termination and without the need by any of the parties to execute any
amendments to this Master Lease, the “Leased Properties” shall refer to that
portion of the Leased Properties which continues to be subject to the terms of
this Master Lease. The Leased Properties are leased subject to all covenants,
conditions, restrictions, easements and other matters affecting the Leased
Properties as of the Commencement Date and such subsequent covenants,
conditions, restrictions, easement and other matters as may be agreed to by
Lessor or Lessee in accordance with the terms of this Lease, whether or not of
record, including the Permitted Encumbrances and other matters which would be
disclosed by an inspection or accurate survey of the Leased Properties. Lessor
represents and warrants to Lessee that as of the Commencement Date it has no
actual knowledge of any covenants, conditions, restrictions, easement or other
matters affecting the Leased Properties which is not of record.
 

 
3

--------------------------------------------------------------------------------

 

1.2           Single, Indivisible Lease.  This Master Lease constitutes one
indivisible lease of the Leased Properties and not separate leases governed by
similar terms. The Leased Properties constitute one economic unit, and the Base
Rent and all other provisions have been negotiated and agreed to based on a
demise of all of the Leased Properties to Lessee as a single, composite,
inseparable transaction and would have been substantially different had separate
leases or a divisible lease been intended. Except as expressly provided in this
Master Lease for specific, isolated purposes (and then only to the extent
expressly otherwise stated) and except for the  Future Transition Facilities,
which may be transitioned in accordance with the terms of this Master Lease, all
provisions of this Master Lease apply equally and uniformly to all of the Leased
Properties as one unit. An Event of Default with respect to any Leased Property
is an Event of Default as to all of the Leased Properties. The parties intend
that the provisions of this Master Lease shall at all times be construed,
interpreted and applied so as to carry out their mutual objective to create an
indivisible lease of all of the Leased Properties and, in particular but without
limitation, that, for purposes of any assumption, rejection or assignment of
this Master Lease under 11 U.S.C. Section 365, this is one indivisible and
non-severable lease and executory contract dealing with one legal and economic
unit and that this Master Lease must be assumed, rejected or assigned as a whole
with respect to all (and only as to all) of the Leased Properties.
 
1.3           Joint and Several Obligation.  Lessee acknowledges that
collectively they are jointly and severally liable for the payment of all sums
payable and for the performance of all obligations performable, by one or more
of the Lessees. Notwithstanding the foregoing, however, no Lessee shall, by
virtue of this Master Lease, have any rights to, or title or interest in, the
Leased Property or Properties leased by another Lessee or any obligation to
operate the same to the extent it is not licensed to do so under applicable law.
 
1.4           Term.
 
1.4.1                      The initial continued term of this Master Lease
(“Initial Continued Term”) shall commence:
 
(i)           on December 1, 2003 and end on December 31, 2013 for the Continued
Facilities; and
 
(ii)           on the Effective Date and end on December 31, 2013 for the
Harborside Facilities;
 
in each case, subject to renewal as set forth in Section 1.5.1 below.


1.4.2                      The initial term of the Master Lease for the
Litchfield Facilities (the “Initial Litchfield Term”) shall commence on the
Effective Date and end on September 30, 2017, subject to renewal as set forth in
Section 1.5.2 below.
 
1.5           Options to Renew. 
 
1.5.1                      Lessee is hereby granted two (2) successive options
to renew this Master Lease as to the Non-Litchfield Facilities for a period of
ten (10) Lease Years each (each a “Non-Litchfield Option to Renew”), with the
first such Non-Litchfield Option to Renew
 

 
4

--------------------------------------------------------------------------------

 

being for the period from January 1, 2014 through December 31, 2023 and the
second such option being for the period from January 1, 2024 through December
31, 2033.  The Non-Litchfield Options to Renew are subject to the following
terms and conditions (which conditions may be waived by Lessor in its sole
discretion):
 
(a)           A Non-Litchfield Option to Renew is exercisable only by Notice to
Lessor at least three hundred and sixty-five (365) days, and not more than five
hundred forty-five (545), prior to the expiration of the Initial Continued Term
(or prior to the expiration of the period covered by the preceding
Non-Litchfield Option to Renew, as the case may be);
 
(b)           No Event of Default shall have occurred and be continuing either
at the time a Non-Litchfield Option to Renew is exercised or at the commencement
of the period covered by each Non-Litchfield Option to Renew;
 
(c)           During the period covered by each Non-Litchfield Option to Renew,
except as otherwise specifically provided for herein, all of the terms and
conditions of this Master Lease shall remain in full force and effect; and,
 
(d)           Lessee may exercise its Non-Litchfield Facilities Option to Renew
with respect to all (and no fewer than all) of the Non-Litchfield Facilities
which are subject to this Master Lease at the time of exercise of each
Non-Litchfield Option to Renew.
 
1.5.2                      Lessee is hereby granted two (2) successive options
to renew this Master Lease as to the Litchfield Facilities (each a “Litchfield
Option to Renew”), with the first such Litchfield Option to Renew being for the
period from October 1, 2017 through December 31, 2023 and the second such option
being for the period from January 1, 2024 through December 31, 2033.  The
Litchfield Options to Renew are subject to the following terms and conditions
(which conditions may be waived by Lessor in its sole discretion):
 
(a)           A Litchfield Option to Renew is exercisable only by Notice to
Lessor at least three hundred and sixty-five (365) days, and not more than five
hundred forty-five (545), prior to the expiration of the Initial Litchfield Term
(or prior to the expiration of the period covered by the preceding Litchfield
Option to Renew, as the case may be);
 
(b)           No Event of Default shall have occurred and be continuing either
at the time a Litchfield Option to Renew is exercised or at the commencement of
each period covered by a Litchfield Option to Renew;
 
(c)           Lessee shall have exercised all Non-Litchfield Options to Renew
which can be exercised as of the date of the applicable Litchfield Option to
Renew;
 

 
5

--------------------------------------------------------------------------------

 

(d)           During the period covered by a Litchfield Option to Renew, except
as otherwise specifically provided for herein, all of the terms and conditions
of this Master Lease shall remain in full force and effect; and,
 
(e)           Lessee may exercise its Litchfield Option to Renew with respect to
all (and no fewer than all) of the Litchfield Facilities which are subject to
this Master Lease at the time of exercise of each Litchfield Option to Renew.
 
ARTICLE II
 
2.1           Definitions.  For all purposes of this Master Lease, except as
otherwise expressly provided or unless the context otherwise requires, (i) the
terms defined in this Article II include the plural as well as the singular,
(ii) all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with GAAP as at the time applicable, (iii) all
references in this Master Lease to designated “Articles,” “Sections” and other
subdivisions are to the designated Articles, Sections and other subdivisions of
this Master Lease, and (iv) the words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Master Lease as a whole and not to
any particular Article, Section or other subdivision.
 
Accounts: All accounts, all rights to payment or reimbursement for goods sold or
leased or services rendered (including, without limitation, Medicare, Medicaid
and other third party reimbursed receivables) and all accounts receivable, in
each case whether or not evidenced by a contract, document, instrument or
chattel paper and whether or not earned by performance, including without
limitation, the right to payment of management fees and all proceeds of the
foregoing.
 
Action:  Any claim, demand, action or proceeding.
 
Additional Charges:  As defined in Article III.


Affiliate:  When used with respect to any corporation, limited liability
company, or partnership, the term “Affiliate” shall mean any person which,
directly or indirectly, controls or is controlled by or is under common control
with such corporation, limited liability company or partnership.  For the
purposes of this definition, “control” (including the correlative meanings of
the terms “controlled by” and “under common control with”), as used with respect
to any Person, shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such person,
through the ownership of voting securities, partnership interests or other
equity interests.


Allocated Current Rent:  As defined in Section 3.9.
 
Amended Security Agreement:  The Second Amended and Restated Security Agreement
dated of even date herewith between Lessor and Lessee, as may be amended or
supplemented from time to time, which agreement amends and restates the Existing
Security Agreement.
 
Applicable Rate:  A rate of interest per annum equal to the higher of: (a) six
percent (6%) and (b) 375 basis points above LIBOR.
 

 
6

--------------------------------------------------------------------------------

 

Article XXXVI Default Notice: As defined in Section 36.8.
 
Assessment:  Any assessment on the Leased Properties or any part of any of them
for public improvements or benefits whether or not commenced or completed prior
to the date hereof and whether or not to be completed within the Term.
 
Assumed Indebtedness:  Any indebtedness or other obligations expressly assumed
by or taken subject to by Lessor, existing on the Commencement Date and, secured
by a mortgage, deed of trust or other security agreement in or on the related
Leased Property.
 
Award:  As defined in Article XV.
 
Base Rent: means the sum of (i) the Non-Litchfield Base Rent and (ii) the
Litchfield Base Rent.
 
Board:  The Board of Directors of Sun.
 
Business Day:  Any day on which the Common Stock may be traded on any applicable
national securities exchange or via the NASDAQ automated quotation system, or if
not admitted for trading on any national securities exchange, any day other than
a Saturday, Sunday or holiday on which banks in New York City, New York are
required or permitted to be closed.
 
Capital Stock:  (i) With respect to any Person that is a corporation, any and
all shares, interests, participations or other equivalents (however designated)
of capital or capital stock of such Person and (ii) with respect to any Person
that is not a corporation, any and all partnership, limited partnership, limited
liability company or other equity interests of such Person.
 
Cash: Cash and cash equivalents and all instruments evidencing the same or any
right thereto and all proceeds thereof.
 
Code:  The Internal Revenue Code of 1986, as amended.
 
Collateral:  As defined in the Amended Security Agreement.
 
Commencement Date:  means the Effective Date for the Harborside Facilities and
the Litchfield Facilities, and December 1, 2003 for all Continued Facilities.
 
Common Stock:  Sun’s common stock, par value $.01 per share, and any Capital
Stock for or into which such Common Stock hereafter is exchanged, converted,
reclassified or recapitalized by Sun.
 
Condemnation, Condemnor:  As defined in Article XV.
 
Continued Facilities: All Facilities other than the Harborside Facilities and
the Litchfield Facilities.
 

 
7

--------------------------------------------------------------------------------

 

Conversion Shares:  The 760,000 shares of Common Stock which were issued to
Lessor by Sun on April 15, 2004 upon the conversion of the Deferred Base Rent
(as previously defined in the Existing Sun Master Lease).
 
CPI:  The United States Department of Labor, Bureau of Labor Statistics Revised
Consumer Price Index for All Urban Consumers (1982-84=100), U.S. City Average,
All Items, or, if that index is not available at the time in question, the index
designated by such Department as the successor to such index, and if there is no
index so designated, an index for an area in the United States that most closely
corresponds to the entire United States, published by such Department, or if
none, by any other instrumentality of the United States.
 
Credit Suisse: As defined in the Security Agreement.
 
Date of Taking:  As defined in Article XV.
 
Encumbrance:  Any mortgage, deed of trust, lien, encumbrance or other matter
affecting title to any of the Leased Properties, or any portion thereof or
interest therein.
 
Event of Default:  As defined in Article XVI.
 
Exchange Act:  The Securities Exchange Act of 1934, as amended.
 
Excluded Lessee’s Personal Property: All vehicles, business office equipment,
including computer hardware, software and peripherals, telephone systems and
Specialized Medical Equipment owned or leased by Lessee and used in connection
with the operation of the Leased Properties.
 
Executive Officer:  Any of the Chairman of the Board of Directors, the
President, the Chief Executive Officer, the Chief Operating Officer, the Chief
Financial Officer, any Vice President and the Secretary of any corporation, a
general partner of any partnership and a managing member of any limited
liability company upon which service of a Notice is to be made.
 
Existing Letter of Credit Agreement:  The Amended and Restated Letter of Credit
Agreement dated as of December 9, 2005, as amended, among Lessor, Lessee, Omega
and Sun.
 
Existing Security Agreement:   The Amended and Restated Security Agreement dated
as of March 1, 2004, and effective as of December 1, 2003 among Lessor and
Lessee, as amended.
 
Existing Sun Master Lease:   As defined in Recital B.
 
Expiration Date:  As to the Non-Litchfield Facilities, December 31, 2013 if no
Renewal Option has been exercised, December 31, 2023 if the first Renewal Option
has been exercised, or December 31, 2033 if the first and second Renewal Options
have been exercised, and, as to the Litchfield Facilities, September 30, 2017 if
no Renewal Option has been exercised, December 31, 2023 if the first Renewal
Option has been exercised, or December 31, 2033 if the first and second Renewal
Options have been exercised.
 

 
8

--------------------------------------------------------------------------------

 

Facilit(y)(ies):  The licensed nursing homes, rehabilitation hospitals or other
health care facilities being operated on the Leased Propert(y)(ies).
 
Facility Mortgage:  As defined in Section 13.1.
 
Facility Mortgagee:  As defined in Section 13.1.
 
Facility Trade Name:  As defined in Section 33.2.
 
Financial Statements: For a fiscal year period, statements of Sun’s earnings and
retained earnings and of changes in financial position and profit and loss for
such period and for the period from the beginning of the respective fiscal year
to the end of such period and the related balance sheet as at the end of such
period, together with the notes thereto, all in reasonable detail and setting
forth in comparative form the corresponding figures for the corresponding period
in the preceding fiscal year and prepared in accordance with GAAP and reported
on by a “big four” or other nationally recognized accounting firm approved by
Lessor, which approval will not be unreasonably withheld or delayed from the
beginning of the fiscal year to the end of such period.
 
Financials: Unaudited statements of a the financial performance or condition of
any of (i) each Guarantor or the Guarantors, taken as a whole or (ii) each
Facility individually, and the Facilities, taken as a whole, whether or not
fulfilling the requirements for Financial Statements.
 
Fiscal Year:  The annual period commencing January 1 and terminating December 31
of each year.
 
Fixtures:  As defined in Section 1.1.
 
Future Operator Lease: As defined in Section 3.9.
 
Future Operators: As defined in Section 3.9.
 
Future Transition Facilities:  The Facilities listed on attached Schedule III.
 
Future Transition Facilities Notice: As defined in Section 3.9.
 
Future Transition Facilities Rent: As defined in Section 3.9.
 
Future Transition Facilities Rent Shortfall: An amount equal to 75% of the
difference between the Allocated Current Rent and the Future Transition
Facilities Rent.
 
Future Transition Facilities Rent Shortfall Statement: As defined in Section
3.9.
 
GAAP:  Generally accepted accounting principles consistent with those applied in
the preparation of financial statements.
 
Guarantor or Guarantors:  One, some or all of Sun Healthcare Group, Inc., a
Delaware corporation, Peak Medical Corporation, a Delaware corporation,
Harborside
 

 
9

--------------------------------------------------------------------------------

 

Healthcare Corporation, a Delaware corporation or any successor entity that
guaranties the payment or collection of all or any portion of the amounts
payable by Lessee, or the performance by Lessee of all or any of its
obligations, under this Master Lease.
 
Guarantor Lender: As defined in the Security Agreement.
 
Guaranty:  Any guaranty executed by a Guarantor in favor of Lessor, as the same
may be amended or supplemented from time to time.
 
Harborside Facilities: means the Facilities commonly known as:
 
Name
Address
Falmouth Nursing & Rehab Center
359 Jones Road, Falmouth, MA
Mashpee Nursing & Rehab Center
161 Falmouth Road, Rte 128, Mashpee, MA
Wakefield Nursing & Rehab Center
1 Bathol Street, Wakefield, MA
Westfield Nursing & Rehab Center
60 East Silver Street, Westfield, MA



 
Hazardous Substances:  As defined in Section 7.3.
 
Impositions:  Collectively, all taxes (including, without limitation, all
capital stock and franchise taxes of Lessor, all ad valorem, sales and use,
single business, gross receipts, transaction privilege, rent or similar taxes),
assessments (including Assessments as herein defined), ground rents, water,
sewer or other rents and charges, excises, tax levies, fees (including, without
limitation, license, permit, inspection, authorization and similar fees), and
all other governmental charges, in each case whether general or special,
ordinary or extraordinary, or foreseen or unforeseen, of every character in
respect of the Leased Properties or the business conducted thereon by Lessee
and/or the Rent (including all interest and penalties thereon due to any failure
of payment by Lessee) applicable to periods of time commencing on the Possession
Date (unless any Tenant’s obligations for any portion of such period has been
discharged as a matter of law) and ending on the expiration of the Term hereof
which at any time during or in respect of such period hereof may be assessed or
imposed on or in respect of or be a lien upon (i) Lessor or Lessor’s interest in
the Leased Properties, (ii) the Leased Properties or any part thereof or any
rent therefrom or any estate, right, title or interest therein, or (iii) any
occupancy, operation, use or possession of, or sales from, or activity conducted
on, or in connection with the Leased Properties or the leasing or use of the
Leased Properties or any part thereof or (iv) the Rent.  The term “Imposition”
shall not include:  (a) any tax based on gross or net income (whether
denominated as a franchise or capital stock or other tax) imposed on Lessor
generally and not specifically arising in connection with the Leased Properties,
but Lessee shall pay any tax hereafter specifically imposed on Rent received by
Lessor from Lessee, or (b) any net revenue tax of Lessor or any other person, or
(c) any tax imposed with respect to the sale, exchange or other disposition by
Lessor of the Leased Properties or the proceeds thereof or (d) any principal or
interest on any Assumed Indebtedness on the Leased Properties or any other
indebtedness of Lessor, except to the extent that any tax, assessment, tax levy
or charge, which Lessee is obligated to pay pursuant to the first sentence of
this definition and which is in effect at any time during the Term hereof is
totally or partially repealed, and a tax, assessment, tax levy or charge set
forth in clause (a) or (b) is levied, assessed or imposed in lieu thereof.
 

 
10

--------------------------------------------------------------------------------

 

Initial Continued Term:  As defined in Section 1.4.1.
 
Initial Litchfield Term:  As defined in Section 1.4.2.
 
Insurance Requirements:  All terms of any insurance policy required by this
Master Lease and all requirements of the issuer of any such policy.
 
Judgment Date:  The date on which a judgment is entered against a Lessee that
establishes, without the possibility of appeal, the amount of liquidated damages
to which Lessor is entitled under this Master Lease.
 
Land:  As defined in Section 1.1.
 
Lease Year: January 1 through the following December 31 during the Term.  If
this Master Lease is terminated before the end of any Lease Year, the final
Lease Year for purposes of such terminated lease will be January 1 through the
date of termination thereof.
 
Leased Properties:  As defined in Section 1.1.
 
Legal Requirements:  As to the Leased Properties, all federal, state, county,
municipal and other governmental statutes, laws, rules, orders, regulations,
ordinances, judgments, decrees and injunctions affecting either the Leased
Properties or the construction, use or alteration thereof, whether now or
hereafter enacted and in force, including any which may (i) require repairs,
modifications or alterations in or to any of the Leased Properties or (ii) in
any way adversely affect the use and enjoyment thereof, and all permits,
licenses and authorizations and regulations relating thereto including, but not
limited to, those relating to existing healthcare licenses, those authorizing
the current number of licensed beds and the level of services delivered from the
Leased Properties, and all covenants, agreements, restrictions and encumbrances
contained in any instruments, either of record or known to Lessee at any time in
force affecting any Leased Property (other than covenants, agreements,
restrictions and encumbrances created by Lessor with the consent of Lessee,
which consent shall not be unreasonably withheld or delayed, providing that such
covenants, agreements, restrictions and encumbrances will not materially and
adversely affect Lessee’s leasehold rights hereunder).
 
Lessee Encumbrances: All real estate taxes, assessments, water charges,
requirements of municipal or other governmental authorities, or other covenants,
agreements, matters or things which are the obligation of Lessee or its
Affiliates to pay, comply with, conform to or discharge under the provisions of
this Master Lease, the Litchfield Peak Lease, or the Harborside Master Lease;
and all liens, encumbrances, violations, charges or conditions that are due to
any act or omission of Lessee.
 
Lessee’s Leasehold Award: As defined in Section 15.4.
 
Lessee’s Personal Property:  Personal Property owned or leased by Lessee that is
not included within the definition of the term “Lessor’s Personal Property” but
is used by Lessee in the operation of the Facilities, including, but not limited
to, the Excluded Lessee’s Personal Property and any Personal Property
hereinafter provided by Lessee in compliance with Section 6.3 hereof, but
specifically excluding Cash and Accounts.
 

 
11

--------------------------------------------------------------------------------

 

Lessee’s Personal Property Award: As defined in Section 15.4.
 
Lessor Indemnified Party:  Lessor and each of Lessor’s officers, directors,
employees, agents and affiliates and each person that controls (within the
meaning of Section 20 of the Exchange Act) any of the foregoing persons.
 
Lessor’s Personal Property:  As defined in Section 1.1.
 
Letter of Credit Agreement:  An agreement Lessor, Lessee and Guarantor, as the
same may be amended, modified, replaced or restated from time to time, providing
for a letter of credit to be delivered to Lessor as the Security Deposit.
 
Litchfield Base Rent:
 
(A)            During the Initial Litchfield Term, the Litchfield Base Rent
shall be:
 
(i)           For the period from the Effective Date through September 30, 2008,
the annual sum of Five Million Seven Hundred Thousand and 00/100 Dollars
($5,700,000);
 
(ii)           For each period from October 1 through September 30 thereafter,
the Litchfield Base Rent for the previous twelve month period, increased by an
amount equal to the Litchfield Base Rent for the previous twelve month period
multiplied by the lesser of (x) 235 basis points over the ten year treasury
securities constant maturity rate in effect for the month of December
immediately prior to each such increase and (y) two and one-half percent (2.5%).
 
 
(B)
During a Renewal Term, the Litchfield Base Rent shall be:

 
 
(i)
For each Lease Year during a Renewal Term, the Litchfield Base Rent for the
previous Lease Year increased by an amount equal to the Litchfield Base Rent for
the previous Lease Year multiplied by the lesser of (x) 235 basis points over
the ten year treasury securities constant maturity rate in effect for the month
of December immediately prior to each such increase and (y) two and one-half
percent (2.5%).

 
Litchfield Facilities: means the Facilities commonly known as:
 
Name
Address
Capitol Care Center
8211 Ustick Road, Boise, ID
Cheyenne Mountain Care Center
835 Tenderfoot Hill Road, Colorado Springs, CO
Cheyenne Place Retirement Center
945 Tenderfoot Hill Road, Colorado Springs, CO
Mesa Manor Care Center
2901 North 12th Street, Grand Junction, CO
Pikes Peak Care Center
2719 North Union Boulevard, Colorado Springs, CO
Pueblo Extended Care Center
2611 Jones Avenue, Pueblo, CO



 

 
12

--------------------------------------------------------------------------------

 

Material Capital Improvement: Any repair, replacement, modification or addition
to any of the Remaining Transition Facilities, including any of the Personal
Property located therein, which has or is reasonably estimated to have a useful
life in excess of twenty four (24) months.
 
Minimum Purchase Price: The Purchase Price for each Leased Property as set forth
in Exhibit C hereto.
 
NASD:  The National Association of Securities Dealers.
 
Net Proceeds: As defined in Section 14.1.
 
Non-Litchfield Base Rent:
 
(A)            During the Initial Continued Term, the Non-Litchfield Base Rent
shall be:
 
(i)           For the period prior to the Effective Date, the amounts set forth
in the Existing Sun Master Lease;
 
(ii)           For the period from February 1, 2008 through December 31, 2008,
the monthly sum of Two Million Eighty Five Thousand One Hundred Seventy Five and
44/100 Dollars ($2,085,175.44), which on an annualized basis is Twenty Five
Million Twenty Two Thousand One Hundred Five and 19/100 Dollars ($25,022,105.19)
(the “2008 Annualized Non-Litchfield Base Rent”);
 
(iii)           For Lease Year commencing January 1, 2009, the 2008 Annualized
Non-Litchfield Base Rent, increased by an amount equal to the 2008 Annualized
Non-Litchfield Base Rent multiplied by the lesser of (x) 235 basis points over
the ten year treasury securities constant maturity rate in effect for the month
of December immediately prior to each such increase and (y) two and one-half
percent (2.5%);
 
(iv)           For each Lease Year following 2009, the Non-Litchfield Base Rent
for the previous Lease Year, increased by an amount equal to the Non-Litchfield
Base Rent for the previous Lease Year multiplied by the lesser of (x) 235 basis
points over the ten year treasury securities constant maturity rate in effect
for the month of December immediately prior to each such increase and (y) two
and one-half percent (2.5%).
 
 
(B)
During a Renewal Term, the Non-Litchfield Base Rent shall be:

 
 
 
(i)
For each Lease Year during a Renewal Term, the Non-Litchfield Base Rent for the
previous Lease Year increased by an amount equal to the Non-Litchfield Base Rent
for the previous Lease Year multiplied by the lesser of (x) 235 basis points
over the ten year treasury securities constant maturity rate in effect for the
month of December immediately prior to each such increase and (y) two and
one-half percent (2.5%).

 

 
13

--------------------------------------------------------------------------------

 

 
Non-Litchfield Facilities: means all Facilities other than the Litchfield
Facilities.

 
Notice:  A notice given in accordance with Article XXXI.
 
Officer’s Certificate:  A certificate of Lessee signed by one or more Executive
Officers of Lessee.
 
Omega:  Omega Healthcare Investors, Inc., a Maryland corporation.
 
Omega Lenders: As defined in Section 8.2(f).
 
Original Master Leases:  The Master Lease Agreements identified on Schedule I
attached hereto.
 
Original Security Agreements:  Those certain security agreements between Lessor
and any applicable Lessee executed pursuant to any facility lease, the Existing
Sun Master Lease or Original Master Leases, as amended, supplemented or
otherwise modified from time to time prior to the Effective Date.
 
OTA: As defined in Section 3.7.
 
Overdue Rate:  On any date, a rate equal to five (5) percentage points above the
Prime Rate, but in no event greater than the maximum rate then permitted under
applicable law.
 
Payment Date:  The due date for the payment of the installments of Base Rent,
Additional Charges, or any other sums payable under this Master Lease.
 
Peak Idaho Facilities: means the Facilities commonly known as:
 
Name
Address
Idaho Falls Care Center
3111 Channing Way, Idaho Falls, Idaho
Twin Falls Care Center
674 Eastland Drive, Twin Falls, Idaho



Permitted Encumbrances:  The Permitted Encumbrances described in Exhibit D
hereto.
 
Permitted Personal Property Leases or Liens: Liens or other exceptions to title
granted to, or leases entered into with, a third party in connection with the
acquisition of new Personal Property.
 
Person:  An individual or a corporation, partnership, trust, incorporated or
unincorporated association, limited liability company, joint venture, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.
 
Personal Property:  All machinery, equipment, furniture, furnishings, movable
walls or partitions, computers (and all associated software and peripheral
equipment), trade fixtures and other tangible personal property (but excluding
consumable inventory and supplies owned by Lessee, Cash and Accounts), together
with all replacements, modifications, alterations
 

 
14

--------------------------------------------------------------------------------

 

and additions thereto, except items, if any, included within the definition of
Fixtures or Leased Improvements. The term “Personal Property” shall exclude
personal property leased from third parties.
 
Possession Date: As to each Facility, the date that a Lessee first took
possession of such Facility, which, in the case of the Harborside Facilities,
means March 1, 2002, in the case of the Litchfield Facilities, means November 1,
2002, in the case of the Peak Idaho Facilities, means March 26, 1999, in the
case of the Continuing Facilities which are the subject of the Delta I Master
Lease or the Delta II Master Lease (as those terms are defined in Schedule I),
means October 7, 1997, in the case of the Continuing Facilities which are the
subject of the Regency North Carolina Master Lease (as that term is defined in
Schedule I) means February 1, 1996 and in the case of the Continuing Facilities
which are the subject of the Qualicorp Master Lease (as that term is defined in
Schedule I) means June 1, 1997.
 
Primary Intended Use:  As defined in Section 7.2.2.
 
Prime Rate:  On any date, a rate equal to the annual rate on such date publicly
announced by Citibank, N.A. to be its prime rate for 90-day unsecured loans to
its corporate borrowers of the highest credit standing, but in no event greater
than the maximum rate then permitted under applicable law.
 
Reconstruction Period:  Two hundred forty days (240) following damage,
destruction or Condemnation, as applicable, subject to extension to the extent
required by Unavoidable Delay.
 
Relinquished Lessee’s Personal Property: All of the Lessee’s Personal Property
other than the Excluded Lessee’s Personal Property.
 
Renewal Term: A period for which the Term is renewed in accordance with Section
1.5.
 
Rent:  Collectively, the Base Rent and Additional Charges.
 
Replacement Property: As defined in Section 9.1.6.
 
SEC:  The United States Securities and Exchange Commission.
 
SEC Filing:  As defined in Section 8.1(i).
 
Securities Act:  The Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.
 
Security Deposit: As defined in Section 40.1.
 
Self-Administered Amount:  One Hundred and Fifty Thousand ($150,000.00) Dollars.
 

 
15

--------------------------------------------------------------------------------

 

Specialized Medical Equipment: Any non-affixed equipment (i) which is owned or
leased by Lessee, and (ii) which is used by Lessee for lifting or transferring,
or providing therapeutic interventions or other specialized medical services to,
residents/patients.
 
State:  With respect to each Facility, the state in which such Facility is
located
 
Sun:  Sun Healthcare Group, Inc., a Delaware corporation.
 
Taking:  As defined in Section 15.1.1.
 
Term:  Collectively, the Initial Continued Term and the Initial Litchfield Term
plus the Renewal Term or Renewal Terms, if any.
 
Transfer:  As defined in Section 22.1.
 
Unavoidable Delays:  Delays due to strikes, lock-outs, inability to procure
materials, power failure, acts of God, governmental restrictions, enemy action,
civil commotion, fire, unavoidable casualty or other causes beyond the control
of the party responsible for performing an obligation hereunder, provided that
lack of funds shall not be deemed a cause beyond the control of a party.
 
Unsuitable for Its Primary Intended Use:  A state or condition of any Facility
such that by reason of damage or destruction, or a partial taking by
Condemnation, such Facility cannot be operated on a commercially practicable
basis for its Primary Intended Use, taking into account, among other relevant
factors, the number of useable beds, the amount of square footage and the
estimated revenue affected by such damage or destruction.
 
ARTICLE III
 
3.1           Rent.  During the Term, Lessee will pay to Lessor the Base Rent
and Additional Charges in lawful money of the United States of America and legal
tender for the payment of public and private debts, in the manner provided in
Section 3.5. The Base Rent during any Lease Year is payable in advance in
consecutive monthly installments on the third day of each calendar month during
that Lease Year.  Unless otherwise agreed by the parties, Base Rent and
Additional Charges shall be prorated as to any partial months at the beginning
and end of the Term.
 
3.2           Additional Charges.  In addition to the Base Rent, Lessee will
also pay and discharge as and when due and payable all Impositions as provided
in Section 4.1, any Future Transition Facilities Rent Shortfall, and all other
amounts, liabilities, obligations and Impositions which Lessee assumes or agrees
to pay under this Master Lease.  In the event of any failure on the part of
Lessee to pay any of those items referred to in the previous sentence, Lessee
will also promptly pay and discharge every fine, penalty, interest and cost
which may be added for non-payment or late payment of such items referred to in
this sentence and the previous sentence.  Collectively, the items referred to in
the first two sentences of this Section 3.3 are referred to as the “Additional
Charges” and shall also constitute Rent.
 

 
16

--------------------------------------------------------------------------------

 

3.3           Late Charge.  If any installment of Base Rent, or Additional
Charges owing by Lessee to Lessor shall not be paid by its due date, Lessee
shall pay Lessor on demand, as an Additional Charge, a late charge equal to the
greater of (i) five percent (5%) on the amount of such installment or (ii) all
charges, expenses, fees or penalties imposed on Lessor by the Facility Mortgagee
for late payment.
 
3.4           Method of Payment of Rent.  Rent to be paid to Lessor shall be
paid by electronic funds transfer debit transactions through wire transfer of
immediately available funds and shall be initiated by Lessee for settlement on
or before the due date each calendar month; provided, however, if the due date
is not a Business Day, then settlement shall be made on the next succeeding day
which is a Business Day.  Lessor shall provide Lessee with appropriate wire
transfer information in a Notice from Lessor to Lessee.  Lessee shall inform
Lessor of payment by sending a facsimile transmission of Lessee’s wire transfer
confirmation not later than noon, Eastern Standard or Daylight Savings time on
each payment date. If Lessor directs Lessee to pay any Base Rent to any party
other than Lessor, Lessee shall send to Lessor, simultaneously with such
payment, a copy of the transmittal letter or invoice and a check whereby such
payment is made or such other evidence of payment as Lessor may reasonably
require.
 
3.5           Net Lease.
 
3.5.1                      The Rent shall be paid absolutely net to Lessor, so
that this Master Lease shall yield to Lessor the full amount of the installments
of Base Rent and Additional Charges payable thereunder throughout the Term,
subject only to any other provisions of this Master Lease which expressly
provide for adjustment or abatement of Rent or other charges.  This Master Lease
is and shall be a “pure-net” or “triple-net” lease, as such terms are commonly
used in the real estate industry, it being intended that Lessee shall pay all
costs, expenses, and charges arising out of the use, occupancy and operation of
the Leased Properties.
 
3.5.2                      Lessor shall not be required to furnish any services
whatsoever to the Leased Properties, or make any payment of any kind
whatsoever.   Lessee hereby assumes the full and sole responsibility for the
condition, operation, repair, alteration, improvement, replacement, maintenance
and management of the Leased Properties.  Lessor shall not be responsible for
any loss or damage to any property of Lessee or any sub-tenant, concessionaire,
or other user or occupant of any part of the Leased Properties, absent the gross
negligence or willful misconduct of Lessor, its employees or agents.
 
3.6           Limitation on Counterclaim.  If Lessor commences any proceedings
for non-payment of Rent, Lessee will not interpose any counterclaim or cross
complaint or similar pleading of any nature or description in such proceedings
unless Lessee would lose or waive such claim by the failure to assert it.  This
shall not, however, be construed as a waiver of Lessee’s rights to assert such
claims in a separate action brought by Lessee.  The covenants to pay rent and
other amounts hereunder are independent covenants, and Lessee shall have no
right to hold back, offset or fail to pay any such amounts for default by Lessor
or for any other reason whatsoever.
 
3.7           Future Transition of Certain Additional Facilities.
 

 
17

--------------------------------------------------------------------------------

 

3.7.1                      If as a consequence of actions taken by the State of
California or any instrumentality thereof or of any political subdivision
thereof, including without limitation the California Department of Health
Services or Department of Justice, any County Department of Mental Health or the
California Bureau of Medi-Cal Fraud and Elder Abuse, whether under the
Superseding Permanent Injunction and Final Judgment filed on September 14, 2005
in the Superior Court of the State of California for the County of San Diego,
Central Division in People v. Sun Healthcare Group, Inc., et al (San Diego
Superior Court Case No. GIC853861) (the “PIFJ”) or otherwise (i) the cash flow
of the Future Transition Facilities taken as a whole (inclusive of all overhead,
administrative and other costs allocable to those facilities) is negative and in
the reasonable opinion of Sun is likely to remain negative under the then
current circumstances for more than two (2) years, or (ii) Sun and Omega
otherwise jointly agree (in the exercise of their respective good faith
reasonable business judgment) that it is no longer economically feasible for the
applicable Lessee to continue to operate the Future Transition Facilities,
Lessee is permitted as to all, but not fewer than all, of the Future Transition
Facilities on written notice to Lessor (the “Future Transition Facilities
Notice”) to (A) transition, in one or more transactions the Future Transition
Facilities to one or more new operators acceptable to Omega in its reasonable
business discretion (the “Future Operators”) and/or (B) with respect to any of
the Future Transition Facilities which have not been transitioned to Future
Operators within a period of one (1) year after the delivery to Lessor of the
Future Facilities Transition Notice, to close any of the Future Transition
Facilities in accordance with the laws of the State, it being understood and
agreed that in the event Lessee delivers the Future Facilities Transition Notice
to Lessor, then Lessee shall be required to use its commercially reasonable
efforts for a period of one (1) year thereafter to transition to Future
Operators all, but not less than all, of the Future Transition Facilities. 
 
3.7.2                      The affected Lessee shall negotiate an Operations
Transfer Agreement (“OTA”) in good faith, provided that such OTA shall be
substantially in the form of Exhibit E. Omega shall negotiate in good faith the
terms of a new Lease with the Future Operators (the “Future Operator Lease”)
provided that the Future Operator Lease shall be in substantially the same form
as Omega’s standard form lease for similar size transactions.
 
3.7.3                      Prior to the Effective Date, Lessor has entered into
a Term Sheet proposing the sale (the “Proposed Sale”) of the Future Transition
Facilities to Vibra Healthcare, LLC, a Delaware limited liability company, or an
entity owned or controlled by or under common control therewith.  Lessee has
agreed to cooperate in such sale and shall negotiate in good faith the terms of
an OTA with the proposed purchaser thereof.  Lessee hereby agrees to pay all of
Lessor’s reasonable attorneys fees and reasonable expenses of Lessor’s attorneys
incurred in connection with the Proposed Sale, up to a maximum of Fifty Thousand
and no/100 Dollars ($50,000).
 
3.7.4                      Upon completion of the transition of any or all of
the Future Transition Facilities pursuant to Section 3.7.1, (i) upon the
effective date of the applicable Future Operator Lease, this Master Lease shall
terminate as to the applicable Future Transition Facility(ies), (ii) upon the
effective date of the applicable Future Operator Lease, the

 
18

--------------------------------------------------------------------------------

 
 
Base Rent under this Master Lease shall be reduced by the Allocated Current Rent
with respect to the applicable Future Transition Facility(ies) and (iii) from
and after the effective date of the applicable Future Operator Lease and
throughout the remainder of the Initial Continued Term or the then applicable
Renewal Term (if the transition or closure occurs during a Renewal Term), Lessor
shall deliver to Lessee on a quarterly basis a statement (the “Future Transition
Facilities Rent Shortfall Statement”) setting forth in reasonable detail (A) the
amount of the Base Rent actually received by Lessor, on an aggregate basis,
during the preceding quarter from the Future Operators of the Future Transition
Facilities (the “Future Transition Facilities Rent”) and (B) the amount due from
Lessee, if any, with respect to the Future Transition Facilities Rent Shortfall,
it being understood and agreed that during any quarter when the Future
Transition Facilities Rent is equal to or greater than the Allocated Current
Rent, Lessee shall have no Future Transition Facilities Rent Shortfall
obligation to Lessor. The Future Transition Facilities Rent Shortfall shall be
due and payable within ten (10) Business Days after Lessee’s receipt from Lessor
of the Future Transition Facilities Rent Shortfall Statement.  Lessee shall have
the right on reasonable notice to Lessor and during normal business hours to
review the books and records of Lessor in order to verify the accuracy of the
information and calculations contained in the Future Transition Facilities Rent
Shortfall Statement and the cost thereof shall be borne by Lessee unless the
same discloses that Lessor overbilled Lessee for the Future Transition
Facilities Rent Shortfall by five percent (5%) or more, in which case the cost
of such review shall be borne by Lessor.
 
3.7.5                      Upon completion of the transition of any or all of
the Future Transition Facilities pursuant to the Proposed Sale (but not
otherwise) (i) upon the effective date of the sale of the Future Transition
Facilities this Master Lease shall terminate as to the applicable Future
Transition Facility(ies), and (ii) upon the closing of the sale of the Future
Transition Facilities pursuant to Proposed Sale, the Non-Litchfield Base Rent
shall be reduced at the time of the closing of the Proposed Sale by an amount
equal to 5.862% of the gross purchase price for the Future Transition
Facilities, it being understood and agreed that the Proposed Sale currently
contemplates a purchase price of $29,000,000 and that in such event the Base
Rent shall be reduced by One Million Seven Hundred Thousand and no/100 Dollars
($1,700,000) concurrently with the closing of the sale of such Future
Transitioned Facilities.
 
3.7.6                      For purposes of applying the provisions of this
Section 3.7, as of January 1, 2007, the Allocated Current Rent for the Future
Transition Facilities shall, in the aggregate, be One Hundred Thirty Four
Thousand Eight Hundred Forty Two and 27/100 Dollars ($134,842.27) per month and
shall be allocated among the Future Transition Facilities in the manner set
forth in Schedule II.  The Allocated Current Rent shall increase by 2.5% on
January 1, 2008 and on each January 1 thereafter. 
 
ARTICLE IV
 
4.1           Payment of Impositions.  Subject to Section 12.1 relating to
permitted contests, Lessee will pay, or cause to be paid, all Impositions before
any fine, penalty, interest or cost may be added for non-payment, such payments
to be made directly to the taxing authorities where feasible, and will promptly,
upon request, furnish to Lessor copies of official receipts or other
 

 
19

--------------------------------------------------------------------------------

 

satisfactory proof evidencing such payments.  If any such Imposition may, at the
option of the taxpayer, lawfully be paid in installments (whether or not
interest shall accrue on the unpaid balance of such Imposition), Lessee may
exercise the option to pay the same (and any accrued interest on the unpaid
balance of such Imposition) in installments and in such event, shall pay such
installments during the Term hereof (subject to Lessee’s right of contest
pursuant to the provisions of Section 12.1) as the same respectively become due
and before any fine, penalty, premium, further interest or cost may be added
thereto.  If any provision of any Facility Mortgage requires deposits for
payment of real estate taxes or other Impositions to be made with such Facility
Mortgagee, Lessee shall either pay to Lessor monthly the amounts required and
Lessor shall transfer the amounts to such Facility Mortgagee, or, pursuant to
written direction by Lessor, Lessee shall make such deposits directly with such
Facility Mortgagee.  Lessor, at its expense, shall, to the extent required or
permitted by applicable law, prepare and file all tax returns and reports as may
be required by governmental authorities in respect of Lessor’s net income, gross
receipts, sales and use, single business, transaction privilege, rent, ad
valorem, franchise taxes and taxes on its capital stock, and Lessee, at its
expense, shall, to the extent required or permitted by applicable laws and
regulations, prepare and file all other tax returns and reports in respect of
any Imposition as may be required by governmental authorities.  If any refund is
due from any taxing authority in respect of any Imposition paid by Lessee, the
same shall be paid over to or retained by Lessee if no Event of Default has
occurred hereunder and is continuing.  Any such funds retained by Lessor due to
an Event of Default shall be applied as provided in Article XVI.  Lessor and
Lessee shall, upon request of the other, provide such data as is maintained by
the party to whom the request is made with respect to the Leased Properties as
may be necessary to prepare any required returns and reports.  In the event
governmental authorities classify any property covered by this Master Lease as
personal property, Lessee shall file all required personal property tax
returns.  Lessor, to the extent it possesses the same, and Lessee, to the extent
it possesses the same, will provide the other party, upon request, with cost and
depreciation records necessary for filing returns for any property classified as
personal property.  Lessee may, upon Notice to and with the consent of Lessor
(which consent shall not be unreasonably withheld), at Lessee’s sole cost and
expense, protest, appeal, or institute such other proceedings as Lessee may deem
appropriate to effect a reduction of real estate or personal property
assessments and Lessor, at Lessee’s expense as aforesaid, shall cooperate with
Lessee in such protest, appeal, or other action. Lessee shall reimburse Lessor
for Lessor’s direct costs of cooperating with Lessee for such protest, appeal or
other action.  Billings for reimbursement by Lessee to Lessor of personal
property taxes shall be accompanied by copies of a bill therefor and payments
thereof which identify the personal property with respect to which such payments
are made.  Unless otherwise agreed by Lessor and Lessee, notwithstanding the
foregoing, upon the expiration or earlier termination of the Term, all
Impositions applicable to the final Lease Year of the Term (if a partial
calendar year) shall be prorated between Lessee and Lessor as set forth in
Section 4.3 hereof.
 
4.2           Notice of Impositions.  Lessor shall give prompt Notice to Lessee
of all Impositions payable by Lessee hereunder of which Lessor at any time has
knowledge, but Lessor’s failure to give any such Notice shall in no way diminish
Lessee’s obligation hereunder to pay such Impositions, but such failure shall
obviate any default hereunder for a reasonable time after Lessee receives Notice
of any Imposition which it is obligated to pay.

 
20

--------------------------------------------------------------------------------

 
 
4.3           Adjustment of Impositions.  Impositions imposed in respect of the
tax-fiscal period during which the Term terminates or expires shall be adjusted
and prorated between

Lessor and Lessee, whether or not such Imposition is imposed before or after
termination or expiration, and Lessee’s obligation to pay its prorated share
thereof if the same becomes due after such termination or expiration shall
survive such termination or expiration.
 
4.4           Utility Charges.  Lessee will pay or cause to be paid when due all
charges for electricity, power, gas, oil, water and other utilities used in the
Leased Properties during the Term.
 
4.5           Insurance Premiums.  Lessee will pay or cause to be paid when due
all premiums for the insurance coverage required to be maintained pursuant to
Article XIII during the Term.
 
ARTICLE V
 
5.1           No Termination, Abatement, etc.  Except as otherwise specifically
provided in this Master Lease, Lessee shall remain bound by this Master Lease in
accordance with its terms and shall not take any action without the consent of
Lessor to modify, surrender or terminate the same, and shall not seek or be
entitled to any abatement, deduction, deferment or reduction of Rent, or setoff
against the Rent.  Except as expressly set forth herein, the respective
obligations of Lessor and Lessee shall not be affected by reason of (i) any
damage to, or destruction of, any of the Leased Properties or any portion of any
Leased Property from whatever cause or any Taking of any Leased Property or any
portion thereof, (ii) the lawful or unlawful prohibition of, or restriction
upon, Lessee’s use of any Leased Property, or any portion thereof, or the
interference with such use by any person, corporation, partnership or other
entity, or the eviction of Lessee by paramount title; (iii) any claim which
Lessee has or might have against Lessor or by reason of any default or breach of
any warranty by Lessor under this Master Lease or any other agreement between
Lessor and Lessee, or to which Lessor and Lessee are parties, (iv) any
bankruptcy, insolvency, reorganization, composition, readjustment, liquidation,
dissolution, winding up or other proceedings affecting Lessor or any assignee or
transferee of Lessor, or (v) for any other cause whether similar or dissimilar
to any of the foregoing other than a discharge of Lessee from any such
obligations as a matter of law.  Lessee hereby specifically waives all rights,
arising from any occurrence whatsoever, which may now or hereafter be conferred
upon it by law to (a) modify, surrender or terminate this Master Lease or quit
or surrender the Leased Properties or any portion thereof, or (b) entitle Lessee
to any abatement, reduction, suspension or deferment of the Rent or other sums
payable by Lessee hereunder except as otherwise specifically provided
herein.  The obligations of Lessor and Lessee hereunder shall be separate and
independent covenants and agreements and the Rent and all other sums payable by
Lessee hereunder shall continue to be payable in all events unless the
obligations to pay the same are terminated pursuant to the express provisions of
this Master Lease.
 
ARTICLE VI
 
6.1           Ownership of the Leased Properties.  Lessor warrants and
represents that it has the right to lease the Leased Properties to Lessee, and,
if Lessor acquired the Leased Properties from anyone other than Lessee or an
Affiliate of Lessee, Lessor warrants and represents it has good and marketable
fee simple title to the Leased Properties, subject only to the Permitted

 
21

--------------------------------------------------------------------------------

 

Encumbrances and any Lessee Encumbrances.  Lessee acknowledges that the Leased
Properties are the property of Lessor and that Lessee has only the right to the
possession and use of the Leased Properties upon the terms and conditions of
this Master Lease.  Lessee will not, at any time during the Term:  (i) file any
income tax return or other associated documents; (ii) file any other document
with or submit any document to any governmental body or authority; (iii) enter
into any written contractual arrangement with any Person; or (iv) release any
financial statements of Lessee, in each case that takes a position other than
that Lessor is the owner of the Leased Properties for federal, state and local
income tax purposes and that this Master Lease is a “true lease.”  If Lessee
should reasonably conclude that GAAP or the SEC require treatment different from
that set forth in the subsections (i), (ii), (iii) and (iv) of the previous
sentence, then Lessee (y) shall give prior Notice to Lessor, and (z)
notwithstanding the prior sentence, Lessee may comply with such requirements.
 
6.2           Lessor’s Personal Property.  Lessee hereby acknowledges and agrees
that, as of the Commencement Date, all Personal Property located on the Land or
in the Leased Improvements on the Effective Date is the Personal Property of
Lessor, except for the Excluded Lessee’s Personal Property.  Lessee shall,
during the entire Term, maintain all of Lessor’s Personal Property in good
order, condition and repair as shall be necessary in order to operate the
Facilities for the Primary Intended Use in compliance with all applicable
licensure and certification requirements, all applicable Legal Requirements and
Insurance Requirements, and customary industry practice for the Primary Intended
Use, reasonable wear and tear and obsolescence excepted.  If any of Lessor’s
Personal Property requires replacement in order to comply with the foregoing,
Lessee shall replace it with similar property of the same or better quality at
Lessee’s sole cost and expense, and when such replacement property is placed in
service with respect to any Leased Property it shall become Lessor’s Personal
Property.  At the expiration or earlier termination of this Master Lease, all of
Lessor’s Personal Property shall be surrendered to Lessor with the Leased
Properties at or before the time of the surrender of the Leased Properties in
good operating condition.
 
6.3           Lessee’s Personal Property.  Lessee shall provide and maintain
during the Term such Personal Property, in addition to Lessor’s Personal
Property, as shall be reasonably necessary and appropriate in order to operate
the Facilities for the Primary Intended Use in compliance with all licensure and
certification requirements and in compliance with all applicable Legal
Requirements and Insurance Requirements. Upon the expiration or earlier
termination of this Master Lease as to any or all of the Leased Properties other
than as a result of Lessee’s purchase of the Leased Properties or any portion
thereof in accordance with the terms of this Master Lease (i) Lessee shall have
the right, at its sole cost and expense, to remove from the Leased Properties or
the Leased Property(ies) as to which this Master Lease has terminated, as
applicable, the Excluded Lessee’s Personal Property unless there is then
outstanding an Event of Default hereunder and Lessor elects to exercise its
rights with respect to the Excluded Lessee’s Personal Property in accordance
with the terms of the Amended Security Agreement and (ii) the Relinquished
Lessee’s Property shall be and remain the property of Lessor and Lessee shall,
upon request, execute such documents as may be reasonably necessary to convey to
Lessor all of Lessee’s right, title and interest therein free and clear of all
liens, claims, charges and encumbrances. Any of the Excluded Lessee’s Personal
Property which Lessee fails to remove from the affected Leased Property(ies)
within twenty (20) days following the expiration or earlier termination of this
Master Lease shall be considered abandoned by Lessee and may be

 
22

--------------------------------------------------------------------------------

 

appropriated, sold, destroyed or otherwise disposed of by Lessor without giving
notice thereof to Lessee and without any payment to Lessee or any obligation to
account therefore.  Lessee shall reimburse Lessor for any and all expenses
reasonably incurred by Lessor in disposing of any of the Excluded Lessee’s
Personal Property in accordance with the immediately preceding sentence and
shall either at its own expense restore the Leased Properties to the condition
required by Section 9.1.7, including repair of all damages to the Leased
Properties caused by the removal of any of the Excluded Lessee’s Personal
Property, or reimburse Lessor for any and all expense reasonably incurred by
Lessor for such restoration and repair. 
 
6.4           Grant of Security Interest in Lessee’s Personal Property.  Lessee
has concurrently granted to Lessor a security interest in the “Collateral” (as
defined in the Amended Security Agreement), as more particularly described in
the Amended Security Agreement.
 
ARTICLE VII
 
7.1           Condition of the Leased Properties.  Lessee has been and currently
is in possession of the Leased Properties and otherwise has knowledge of the
condition of the Leased Properties and has found the same to be in good order
and repair and satisfactory for its purposes hereunder.  Lessee continues to
lease the Leased Properties “as is” in their condition at the time this Master
Lease is entered into.  Lessee waives any claim or action against Lessor in
respect of the condition of any Leased Property.  LESSOR MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, TO LESSEE OR TO ANY PARTY WITH WHICH LESSEE
ENTERS INTO A MANAGEMENT CONTRACT, IN RESPECT OF ANY LEASED PROPERTY OR ANY PART
THEREOF, EITHER AS TO ITS FITNESS FOR USE, DESIGN OR CONDITION FOR ANY
PARTICULAR USE OR PURPOSE OR OTHERWISE, AS TO THE QUALITY OF THE MATERIAL OR
WORKMANSHIP THEREIN, LATENT OR PATENT, IT BEING AGREED THAT ALL SUCH RISKS ARE
TO BE BORNE BY LESSEE.  LESSEE ACKNOWLEDGES THAT EACH LEASED PROPERTY HAS BEEN
INSPECTED BY LESSEE AND IS SATISFACTORY TO LESSEE.  Lessee further acknowledges
that Lessee is solely responsible for the condition of the Leased Properties
from and after the Commencement Date.  Unless any Leased Property was acquired
from Lessee, and to the extent permitted by law, Lessor hereby assigns to
Lessee, all of Lessor’s rights, if any, to proceed against any predecessor in
title for breaches of warranties or representations, or for latent defects in
such Leased Property and Lessee agrees to fully prosecute any and all such
claims.  Lessor shall cooperate with Lessee in the prosecution of any such
claims, in Lessor’s or Lessee’s name, all at Lessee’s sole cost and expense.
 
7.2           Use of Leased Properties.
 
7.2.1                      Lessee covenants that it will obtain and maintain all
approvals, licenses and permits needed to use and operate the Leased Properties
and the Facilities under applicable local, state and federal law, including, but
not limited to, licensure as a licensed nursing home or other applicable
designation, such as rehabilitation hospital, and Medicare or Medicaid
certification, to the extent applicable to the operation of each Facility from
time to time.

 
23

--------------------------------------------------------------------------------

 
 
7.2.2                      After the Commencement Date and during the entire
Term, Lessee shall use or cause each Leased Property to be used as the
applicable Facility thereon is currently licensed, and for such other uses as
may be necessary or incidental to such use (the particular such use is herein
referred to as the “Primary Intended Use”).  Lessee shall not use any Leased
Property or any portion thereof for any other use without the prior written
consent of Lessor.  No use shall be made or permitted to be made by Lessee, its
agents and employees of any Leased Properties, and no acts shall be done by
Lessee, its agents and employees, which will cause the cancellation of any
insurance policy covering any Leased Property or any part thereof, nor shall
Lessee sell or otherwise provide to residents or patients therein, or permit to
be kept, used or sold in or about any Leased Property any article which may be
prohibited by law or by the standard form of fire insurance policies, or any
other insurance policies required to be carried hereunder, or fire underwriter’s
regulations.
 
7.2.3                      Lessee covenants and agrees that during the Term it
will continuously operate the Facilities on the Leased Properties as providers
of health care services in accordance with the Primary Intended Use and that it
will maintain its certification for reimbursement and licensure and its
accreditation, if applicable.
 
7.2.4                      Lessee shall not commit or suffer to be committed any
waste on any Leased Property nor shall Lessee cause or permit any nuisance
thereon.
 
7.2.5                      Lessee shall neither suffer nor permit any Leased
Property or any portion thereof, or Lessee’s Personal Property, to be used in
such a manner as (i) might reasonably tend to impair Lessor’s (or Lessee’s, as
the case may be) title thereto or to any portion thereof, or (ii) may reasonably
make possible a claim or claims of adverse usage or adverse possession by the
public, as such, or of implied dedication of such Leased Property or any portion
thereof.
 
7.3           Certain Environmental Matters.
 
7.3.1                      Definitions.  The terms defined in this Section have
the meanings assigned to them in this Section and include the plural as well as
the singular:
 
(a)           Clean-Up:  The investigation, removal, restoration, remediation
and/or elimination of, or other response to, Contamination (as hereinafter
defined) to the satisfaction of all governmental agencies having jurisdiction,
in compliance with or as may be required by Environmental Laws (as hereinafter
defined).
 
(b)           Contamination.  The presence, Release or threatened Release of any
Hazardous Substance at any Leased Property in violation of any Environmental
Law, or in a quantity that would give rise to any affirmative Clean-Up
obligation under an Environmental Law, including, but not limited to, the
existence of any injury or potential injury to public health, safety, natural
resources or the environment associated therewith, or any other environmental
condition at, in, about, under or migrating from or to such Leased Property.
 

 
24

--------------------------------------------------------------------------------

 
 
 
(c)           Environmental Documents:  Each and every (i) document received by
Lessee or any Affiliate from, or submitted by Lessee or any Affiliate to, the
United States Environmental Protection Agency and/or any other federal, state,
county or municipal agency responsible for enforcing or implementing
Environmental Laws with respect to the condition of a Leased Property, or
Lessee’s operations at a Leased Property; and (ii) review, audit, report, or
other analysis data pertaining to environmental conditions, including, but not
limited to, the presence or absence of Contamination, at, in, or under or with
respect to a Leased Property that have been prepared by, for or on behalf of
Lessee.
 
(d)           Environmental Laws: All federal, state and local laws (including,
without limitation, common law), statutes, codes, ordinances, regulations,
rules, orders, permits or decrees relating to the introduction, emission,
discharge or release of  Hazardous Substances into the indoor or outdoor
environment (including, without limitation, air, surface water, groundwater,
land or soil) or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, transportation or disposal of Hazardous
Substances; or the Cleanup of Contamination, all as are now or may hereinafter
be in effect.
 
(e)           Environmental Report:  The environmental review, audit and/or
report relating to any Leased Property provided to Lessor in connection with
Lessor’s acquisition of such Leased Property.
 
(f)           Hazardous Substances:  Any and all dangerous, toxic or hazardous
material, substance, pollutant, contaminant, chemical, waste (including medical
waste), or substance including petroleum products, asbestos and PCB’s defined,
listed or described as such under any Environmental Law.
 
(g)           Regulatory Actions:  With respect to any Leased Property, any
claim, demand, notice, action or proceeding brought, threatened or initiated by
any governmental authority in connection with any Environmental Law, including,
without limitation, civil, criminal and/or administrative proceedings, and
whether or not seeking costs, damages, equitable remedies, penalties or
expenses.
 
(h)           Release:  The intentional or unintentional spilling, leaking,
dumping, pouring, emptying, seeping, disposing, discharging, emitting,
depositing, injecting, leaching, escaping, abandoning, or any other release or
threatened release, however defined, of any Hazardous Substance.
 
(i)           Third Party Claims:  Any claims, actions, demands or proceedings
(other than Regulatory Actions) howsoever based (including without limitation
those based on negligence, trespass, strict liability, nuisance, toxic tort or
detriment to health welfare or property) due to Contamination, and whether or
not seeking costs, damages, penalties or expenses, brought by any person or
entity other than a governmental agency.
 

 
25

--------------------------------------------------------------------------------

 
 
7.3.2                      Prohibition Against Use of Hazardous
Substances.  Lessee shall not permit, conduct or allow on any Leased Property,
the generation, introduction, presence, maintenance, use, receipt, acceptance,
treatment, manufacture, production, installation, management, storage, disposal
or release of any Hazardous Substance except for those types and quantities of
Hazardous Substances necessary for and ordinarily associated with the conduct of
Lessee’s business and in full compliance with all Environmental Laws.
 
7.3.3                      Notice of Environmental Claims, Actions or
Contaminations.  Lessee will notify Lessor, in writing, promptly upon learning
of any existing, pending or threatened: (i) investigation, inquiry, claim or
action by any governmental authority with respect to any Leased Property in
connection with any Environmental Law, (ii) Third Party Claims, (iii) Regulatory
Actions, and/or (d) Contamination of any Leased Property.
 
7.3.4                      Costs of Remedial Actions with Respect to
Environmental Matters.  If any investigation and/or Clean-Up of any Hazardous
Substance or other environmental condition on, under, about or with respect to
any Leased Property is required by any Environmental Law, then Lessee shall
complete, at its own expense, such investigation and/or Clean-Up or cause each
such other person as may be responsible for any of the foregoing to conduct such
investigation and/or Clean-Up.
 
7.3.5                      Delivery of Environmental Documents.  Lessee shall
deliver to Lessor complete copies of any and all Environmental Documents that
may now be in or at any time hereafter come into the possession of Lessee.
 
7.3.6                      Environmental Audit.  At Lessee’s expense, Lessee
shall from time to time, after Lessor’s request therefor, provide to Lessor a
written certificate, in form and substance satisfactory to Lessor, from an
environmental firm acceptable to Lessor, which states that there is no
Contamination on the Leased Property identified by Landlord in such request and
that such Leased Property is otherwise in strict compliance with Environmental
Laws (the “Environmental Audit”).  All tests and samplings shall be conducted
using generally accepted and scientifically valid technology and
methodologies.  Lessee shall give the engineer or environmental consultant
reasonable access to such Leased Property and to all records in the possession
of Lessee that may indicate the presence (whether current or past) or a Release
or threatened Release of any Hazardous Substances on, in, under or about such
Leased Property.  Lessee shall also provide the engineer or environmental
consultant an opportunity to interview such persons employed in connection with
such Leased Property as the engineer or consultant deems appropriate.  However,
Lessor shall not be entitled to request such certificate or certificates from
Lessee unless (i) there have been any changes, modifications or additions to any
Environmental Laws as applied to or affecting such Leased Property; (ii) a
significant change in the condition of any Leased Property has occurred; or
(iii) Lessor has another good reason for requesting such certificate or
certificates.  If the Environmental Audit discloses the presence of
Contamination or any noncompliance with Environmental Laws, Lessee shall
immediately perform all of Lessee’s obligations hereunder with respect to such
Hazardous Substances or noncompliance.

 
26

--------------------------------------------------------------------------------

 
 
7.3.7                      Entry onto Leased Property for Environmental
Matters.  If Lessee fails to provide the Environmental Audit contemplated by
Section 7.3.6 hereof, Lessee shall permit Lessor from time to time, by its
employees, agents, contractors or representatives, to enter upon such Leased
Property for the purposes of conducting such soil and chemical tests or any
other environmental investigations, examinations, or analyses (hereafter
collectively referred to as “Investigation”) as Lessor may desire.  Lessor, and
its employees, agents, contractors, consultants and/or representatives, shall
conduct any such investigation in a manner which does not unreasonably interfere
with Lessee’s use of and operations on any Leased Property (however, reasonable
temporary interference with such use and operations is permissible if the
investigation cannot otherwise be reasonably and inexpensively
conducted).  Other than in an emergency, Lessor shall provide Lessee with prior
notice before entering any of the Leased Properties to conduct such
Investigation, and shall provide copies of any reports or results to Lessee, and
Lessee shall cooperate fully in such Investigation.
 
7.3.8                      Environmental Matters Upon Termination or Expiration
of Term of This Master Lease.  Upon the termination of the Term or the
expiration of the Term of this Master Lease, Lessee shall cause the Leased
Properties to be delivered free of any and all Contamination, Regulatory Actions
and Third Party Claims and otherwise in strict compliance with all Environmental
Laws with respect thereto.
 
7.3.9                      Compliance with Environmental Laws.  Lessee shall
comply with, and cause its agents, servants and employees, to comply with, and
shall use reasonable efforts to cause each tenant and other occupant and user of
each Leased Property, and the agents, servants and employees of such tenants,
occupants and users, to comply with each and every Environmental Law applicable
to Lessee and each such tenant, occupant or user with respect to each Leased
Property.  Specifically, but without limitation:
 
(a)           Maintenance of Licenses and Permits.  Lessee shall obtain and
maintain (and Lessee shall use reasonable efforts to cause each tenant, occupant
and user to obtain and maintain) all permits, certificates, licenses and other
consents and approvals required by any applicable Environmental Law from time to
time with respect to Lessee, each and every part of the Leased Properties and/or
the conduct of any business at the Facilities or related thereto;
 
(b)           Contamination.  Lessee shall not cause, suffer or permit any
Contamination;
 
(c)           Clean-Up.  If a Contamination occurs, Lessee promptly shall cause
the Clean-Up and the removal of any Hazardous Substance and in any such case
such Clean-Up and removal of the Hazardous Substance shall be effected in strict
compliance with and in accordance with the provisions of the applicable
Environmental Laws;
 
(d)           Discharge of Lien.  Within twenty (20) days of the date any lien
is imposed against any Leased Property or any part thereof under any
Environmental

 
27

--------------------------------------------------------------------------------

 
 
Law (or, in the event that under the applicable Environmental Law, Lessee is
unable, acting diligently, to do so within twenty (20) days, then within such
period as is required for Lessee, acting diligently, to do so), Lessee shall
cause such lien to be discharged (by payment, by bond or otherwise to Lessor’s
absolute satisfaction);

(e)           Notification of Lessor.  Promptly upon receipt by Lessee of notice
or discovery by Lessee of any fact or circumstance which might result in a
breach or violation of any covenant or agreement, Lessee shall notify Lessor in
writing of such fact or circumstance; and
 
(f)           Requests, Orders and Notices.  Promptly upon receipt of any
request, order or other notice relating to any Leased Property under any
Environmental Law, Lessee shall forward a copy thereof to Lessor.
 
7.3.10                      Environmental Related Remedies.  In the event of a
breach by Lessee beyond any applicable notice and/or grace period of its
covenants with respect to environmental matters, Lessor may, in its sole
discretion, do any one or more of the following (the exercise of one right or
remedy hereunder not precluding the simultaneous or subsequent taking of any
other right hereunder):
 
(a)           Cause a Clean-Up.  Cause the Clean-Up of any Hazardous Substance
or other environmental condition on or under any Leased Property, or both, at
Lessee’s cost and expense; or
 
(b)           Payment of Regulatory Damages.  Pay on behalf of Lessee any
damages, costs, fines or penalties imposed on Lessee as a result of any
Regulatory Actions; or
 
(c)           Payments to Discharge Liens.  Make any payment on behalf of Lessee
or perform any other act or cause any act to be performed which will prevent a
lien in favor of any federal, state or local governmental authority from
attaching to any Leased Property or which will cause the discharge of any lien
then attached to such Leased Property; or
 
(d)           Payment of Third Party Damages.  Pay, on behalf of Lessee, any
damages, cost, fines or penalties imposed on Lessee as a result of any Third
Party Claims; or
 
(e)           Demand of Payment.  Demand that Lessee make immediate payment of
all of the costs of such Clean-Up and/or exercise of the remedies set forth in
this Section 7.3 incurred by Lessor and not theretofore paid by Lessee as of the
date of such demand, whether or not such costs exceed the amount of Rent and
Additional Charges that are otherwise to be paid pursuant to this Master Lease,
and whether or not any court has ordered the Clean-Up, and payment of said costs
shall become immediately due, without notice.
 
7.3.11                      Environmental Indemnification.  Lessee shall and
does hereby agree to defend Lessor, its principals, officers, directors, agents
and employees (hereinafter, all

 
28

--------------------------------------------------------------------------------

 

“Indemnitees”) from and against each and every incurred and potential claim,
cause of action, demand or proceeding, and does hereby agree to indemnify,
defend and hold harmless Indemnitees from and against each and every obligation,
fine, laboratory fee, liability, loss, penalty, imposition, settlement, levy,
lien removal, litigation, judgment, disbursement, expense and/or cost (including
without limitation the cost of each and every Clean-Up), however defined and of
whatever kind or nature, known or unknown, foreseeable or unforeseeable,
contingent, incidental, consequential or otherwise (including, but not limited
to, attorneys’ fees, consultants’ fees, experts’ fees and related expenses,
capital, operating and maintenance costs, incurred in connection with (i) any
investigation or monitoring of site conditions at any Leased Property, and (ii)
any Clean Up required or performed by any federal, state or local governmental
entity or performed by any other entity or person because of the presence of any
Hazardous Substance, Release, threatened Release or any Contamination on, in,
under or about any of the Leased Properties) which may be asserted against,
imposed on, suffered or incurred by, each and every Indemnitee arising out of or
in any way related to, or allegedly arising out of or due to any environmental
matter including, but not limited to, any one or more of the following:
 
(a)           Release Damage or Liability.  The presence of Contamination in,
on, at, under, or near any Leased Property or migrating to any Leased Property
from another location;
 
(b)           Injuries.  All injuries to health or safety (including wrongful
death), or to the environment, by reason of environmental matters relating to
the condition of or activities past or present on, at, in or under any Leased
Property;
 
(c)           Violations of Law.  All violations, and alleged violations, of any
Environmental Law relating to any Leased Property or any activity on, in, at,
under or near any Leased Property;
 
(d)           Misrepresentation.  All material misrepresentations relating to
environmental matters in any documents or materials furnished by Lessee to
Lessor and/or its representatives in connection with this Master Lease;
 
(e)           Event of Default.  Each and every Event of Default hereunder
relating to environmental matters;
 
(f)           Lawsuits.  Any and all lawsuits brought or threatened against any
one or more of the Indemnitees, settlements reached and governmental orders
relating to any Hazardous Substances at, on, in, under or near any Leased
Property, and all demands of governmental authorities, and all policies and
requirements of Lessor’s, based upon or in any way related to any Hazardous
Substances at, on, in or under any Leased Property; and
 
(g)           Presence of Liens.  All liens imposed upon any Leased Property and
charges imposed on any Indemnitee in favor of any governmental entity or

 
29

--------------------------------------------------------------------------------

 
 
                 any person as a result of the presence, disposal, release or
threat of release of Hazardous Substances at, on, in, from or under any Leased
Property.
 
              7.3.12      Rights Cumulative and Survival.  The rights granted
Lessor under this Section are in addition to and not in limitation of any other
rights or remedies available to Lessor hereunder or allowed at law or in
equity.  The obligations of Lessee to defend, indemnify and hold Lessor
harmless, as set forth in this Section 7.3, arising as a result of an act,
omission, condition or other matter occurring or existing during the Term,
whether or not the act, omission, condition or matter as to which such
obligations relate is discovered during the Term, shall survive the expiration
or earlier termination of the Term of this Master Lease.
 
ARTICLE VIII
 
8.1           Representations and Warranties of Lessee and Sun.  Each of Lessee
and Sun hereby represents and warrants to Lessor as of the Effective Date
(except as otherwise set forth below) as follows:
 
(a)           Good Standing; Due Authorization.  Sun is duly incorporated and is
validly existing in good standing under the laws of the State of Delaware.  Each
of the Lessees has been duly formed or organized and is validly existing in good
standing under the laws of the state or jurisdiction of its organization or
formation.  The execution, delivery and performance of this Master Lease
(including the authorization, sale, issuance and delivery of the Common Stock)
by Sun and each Lessee have been duly authorized by all requisite corporate
action and no further consent or authorization of any Lessee, Sun, the Board or
Sun’s shareholders is required.
 
(b)           Enforceability.  This Master Lease has been duly executed and
delivered by each of Sun and each Lessee and, when this Master Lease is duly
authorized, executed and delivered by Lessor, will be a valid and binding
agreement enforceable against Sun and Lessee in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, moratorium and similar laws
of general applicability relating to or affecting creditors’ rights generally
and to general principles of equity.  The issuance of the Common Stock was not
be subject to any preemptive or similar rights.
 
(c)           Authority.  Each of Lessee and Sun has full corporate power and
authority necessary to (i) own and operate its properties and assets, execute
and deliver this Master Lease, (ii) perform its obligations hereunder
(including, but not limited to, the issuance of the Common Stock) and (iii)
carry on its business as presently conducted and as presently proposed to be
conducted.  Each Lessee is duly qualified and authorized to do business and is
in good standing as a foreign corporation in all jurisdictions in which the
nature of its activities and of its properties (both owned and leased) makes
such qualification necessary, except for those jurisdictions in which failure to
do so would not have a material adverse effect on the business affairs, assets
or results of operations of Sun and its subsidiaries, taken as a whole.

 
30

--------------------------------------------------------------------------------

 
 
(d)           Consents.  No consent, approval, authorization or order of any
court, governmental agency or other body is required for execution and delivery
by Sun or any Lessee of this Master Lease or the performance by Sun or any
Lessee of any of its obligations hereunder to be performed on or before the
Effective Date other than such as may already have been received.
 
(e)           No Conflicts.  Neither the execution and delivery by Sun or any
Lessee of this Master Lease nor the performance by Sun or any Lessee of any of
its obligations hereunder:
 
(i)           violates, conflicts with, results in a breach of, or constitutes a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) or creates any rights
in respect of any person under (A) the certificates of incorporation, by-laws or
other organizational documents of Sun or any of its subsidiaries, including
Lessee, (B) any decree, judgment, order, or determination of any court,
governmental agency or body, or arbitrator having jurisdiction over Sun or any
Lessee or any of their subsidiaries or any of their respective properties or
assets or any material law, treaty, rule or regulation, (C) the terms of any
bond, debenture, note, indenture, credit agreement or any other evidence of
indebtedness, or any material agreement, stock option or other similar plan,
lease, mortgage, deed of trust or other instrument to which Sun, any Lessee or
any of their subsidiaries is a party, by which Sun, any Lessee or any of its
subsidiaries is bound, or to which any of the properties or assets of Sun, any
Lessee or any of its subsidiaries is subject; or
 
(ii)           results in the creation or imposition of any material lien,
charge or encumbrance upon any of the properties or assets of Sun, any Lessee or
any of its subsidiaries.
 
(f)           Proceedings. There is no pending or, to the best knowledge of Sun
or any Lessee, threatened action, suit, proceeding or investigation before any
court, governmental agency or body or arbitrator having jurisdiction over Sun,
any Lessee or any of their Affiliates that would materially affect the execution
by Sun or any Lessee of this Master Lease.
 
8.2            Representations and Warranties of Lessor.  Lessor hereby
represents and warrants to Sun as of the Effective Date (except as otherwise set
forth below) as follows:
 
(a)           Good Standing; Due Authorization.  Omega is duly incorporated and
validly existing in good standing under the laws of the State of Maryland.  Each
of the entities comprising Lessor has been duly formed or organized and is
validly existing in good standing under the laws of the state or jurisdiction of
its organization or formation.  The principal place of business of Omega and
each Lessor is in the State of Maryland. The execution, delivery and performance
of this Master Lease and the acquisition of the Conversion Shares in accordance
with the terms of the Existing Sun Master Lease by each Lessor have been duly
authorized by all requisite corporate action and no further

 
31

--------------------------------------------------------------------------------

 
 
               consent or authorization of any Lessor, Omega, the Board or
Omega’s shareholders is required.
 
(b)           Enforceability.  This Master Lease has been duly executed and
delivered by each of Omega and each Lessor and, when this Master Lease is duly
authorized, executed and delivered by Lessee, will be a valid and binding
agreement enforceable against Omega and each Lessor in accordance with its
terms, subject to bankruptcy, insolvency, reorganization, moratorium and similar
laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity.
 
(c)           Authority.  Each of each Lessor and Omega has full corporate power
and authority necessary to (i) own and operate its properties and assets,
execute and deliver this Master Lease, (ii) perform its obligations hereunder
and (iii) carry on its business as presently conducted and as presently proposed
to be conducted.
 
(d)           Consents.  No consent, approval, authorization or order of any
court, governmental agency or other body is required for execution and delivery
by Omega or any Lessor of this Master Lease or the performance by Omega or any
Lessor of any of its obligations hereunder other than such as may already have
been received. In furtherance and not in limitation of the foregoing, Omega and
Lessor (i) represent and warrant that (A) all of the amendments, modifications
and waivers to the Existing Sun Master Lease provided for herein, have been
consented to under the terms of that certain Credit Agreement dated as of March
31, 2006 among Bank of America, NA (“BofA”) and the other financial institutions
who are or thereafter become parties thereto (the “Omega Lenders”), as Lender
and Lessor and certain affiliates of Lessor, as Borrowers (the “BofA Credit
Agreement”) and (B) in particular that the requirements of Section 7.08 of the
BofA Credit Agreement will be satisfied after the execution by Omega, Lessor and
Lessee of this Master Lease.
 
(e)           No Conflicts.  Neither the execution and delivery by Omega or any
Lessor of this Master Lease nor the performance by Omega or any Lessor of any of
its obligations hereunder violates, conflicts with, results in a breach of, or
constitutes a default (or an event which with the giving of notice or the lapse
of time or both would be reasonably likely to constitute a default) or creates
any rights in respect of any person under (A) the certificates of incorporation,
by-laws or other organization documents of Omega or any of its subsidiaries,
including Lessor, (B) any decree, judgment, order, or determination of any
court, governmental agency or body, or arbitrator having jurisdiction over Omega
or any Lessor or any of their subsidiaries or any of their respective properties
or assets or any material law, treaty, rule or regulation, (C) the terms of any
bond, debenture, note, indenture, credit agreement or any other evidence of
indebtedness, or any material agreement, stock option or other similar plan,
lease, mortgage, deed of trust or other instrument to which Omega, any Lessor or
any of their subsidiaries is a party, by which Omega, any Lessor or any of its
subsidiaries is bound, or to which any of the properties or assets of Omega, any
Lessor or any of its subsidiaries is subject, or (D) any material rule or
regulation of the quotation services or any markets where Omega’s securities are
publicly traded or quoted, applicable either to Omega or the transactions
contemplated hereby.

 
32

--------------------------------------------------------------------------------

 
 
8.3           Limitation on Remedies.  Notwithstanding any provision of this
Master Lease to the contrary, with respect to any breach as of the Effective
Date of the representations and warranties set forth in Sections 8.1 and 8.2,
each of the parties shall have any and all rights or remedies available at law
or in equity, other than the right (i) to recover incidental and consequential
damages or (ii) to seek any remedy designed to result in a termination of
Lessee’s leasehold rights hereunder or (iii) to enforce the remedies specified
in Article XVI hereof.
 
8.4           Compliance with Legal and Insurance Requirements.  Subject to
Section 12.1 relating to permitted contests, Lessee, at its expense, will
promptly (i) comply with all applicable Legal Requirements and Insurance
Requirements in respect of the use, operation, maintenance, repair and
restoration of the Leased Properties and Lessee’s Personal Property, whether or
not compliance therewith requires structural changes in any of the Leased
Improvements (any such structural changes, nevertheless, being subject to
Lessor’s prior written approval, which approval shall not be unreasonably
withheld or unreasonably delayed) or interferes with the use and enjoyment of
the Leased Properties including such expenditures as are required to conform the
Leased Properties to such standards as may from time to time be required by
Federal Medicare  (Title 18) or Medicaid (Title 19) Skilled Care Nursing
Programs, if applicable, or any other applicable programs or legislation, or
capital improvements required by any other governmental agency having
jurisdiction over any Leased Property as a condition to the continued operation
of such Leased Property, approved for Medicare, Medicaid or similar programs,
pursuant to present or future laws or governmental regulation and (ii) procure,
maintain and comply with all licenses, certificates of need, provider agreements
and other authorizations required for any use of any Leased Property and
Lessee’s Personal Property then being made, and for the proper erection,
installation, operation and maintenance of any Leased Property or any part
thereof.
 
8.5           Legal Requirement Covenants.  Lessee covenants and agrees that the
Leased Properties and Lessee’s Personal Property shall not be used for any
unlawful purpose.  Lessee further covenants and agrees that Lessee’s use of the
Leased Properties and maintenance, alteration, and operation of the same, and
all parts thereof, shall at all times conform to all applicable local, state,
and federal laws, ordinances, rules, and regulations (including but not limited
to the Americans with Disabilities Act) unless the same are held by a court of
competent jurisdiction to be unlawful.  Lessee may, however, upon prior written
Notice to Lessor, contest the legality or applicability of any such law,
ordinance, rule or regulation, or any licensure or certification decision as
provided in Section 12.1.  The judgment of any court of competent jurisdiction
or the admission of Lessee in any action or proceeding against Lessee, whether
Lessor is a party thereto or not, that Lessee has violated any such Legal
Requirements or Insurance Requirements shall be conclusive of that fact as
between Lessor and Lessee.
 
8.6           Certain Covenants Regarding Management.
 
8.6.1                      Limitation of Management Fees.  A condition to the
effectiveness of the Term with respect to this Master Lease shall be the
disclosure to Lessor of the terms of any management agreement between Lessee and
any other entity affecting the operational control of any Facility, and Lessor’s
approval, which shall not be unreasonably withheld, of such terms and of such
other entity. Each manager shall subordinate its right to receive any management
fee from any Facility to Lessee’s obligation to pay Lessor the Base Rent and
Additional Charges for such Facility.
 
33

--------------------------------------------------------------------------------

 
 
8.6.2                      Management Agreements.  Lessee covenants that during
the Term of this Lease it shall neither (i) enter into any management agreement
with respect to a Facility without Lessor’s approval, which Lessor shall not
unreasonably withhold  (provided the proposed manager does not fail to meet the
criteria set forth in paragraphs 2 and 3 set forth on Exhibit G which would be
applicable to it if it were a proposed “Transferee” and it is not proposed that
the use of the affected Leased Property change from the Primary Intended Use or
violate any other agreement affecting the affected Leased Property), or (ii)
amend, modify, renew, replace or otherwise change the terms of any existing
management agreement for a Facility without the prior written consent of Lessor,
which Lessor may not unreasonably withhold, and, in either case, without a
satisfac­tory subordination by such manager of its right to receive its
management fee to the obligation of Lessee to pay the Base Rent and Additional
Charges to Lessor.
 
ARTICLE IX
 
9.1           Maintenance and Repair.
 
9.1.1                      Lessee, at its expense, will keep the Leased
Properties and all fixtures thereon and all landscaping, private roadways,
sidewalks and curbs appurtenant thereto and which are under Lessee’s control and
Lessee’s Personal Property in good order and repair (whether or not the need for
such repairs occurs as a result of Lessee’s use, the elements or the age of the
Leased Properties or any portion thereof, or any cause whatever except the
failure of Lessor to make any payment or to perform any act expressly required
under this Master Lease or any willful misconduct of Lessor), and, except as
otherwise provided in Article XIV, with reasonable promptness, make all
necessary and appropriate repairs thereto of every kind and nature, whether
interior or exterior, structural or non-structural, ordinary or extraordinary,
foreseen or unforeseen or arising by reason of a condition whether or not
existing prior to the commencement of the Term (concealed or otherwise).  Lessee
shall not make any changes or alterations to any Leased Property, except as
permitted pursuant to Article X.
 
9.1.2                      Lessee shall do or cause others to do all shoring of
any Leased Property or adjoining property (whether or not owned by Lessor) or of
the foundations and walls of the Leased Improvements, and every other act
necessary or appropriate for the preservation and safety thereof, by reason of
or in connection with any subsidence, settling or excavation or other building
operation upon any of the Leased Properties or adjoining property, whether or
not Lessor shall, by any Legal Requirements, be required to take such action or
be liable for the failure to do so.  All repairs shall, to the extent reasonably
achievable, be at least equivalent in quality to the original work, and, subject
to the provisions of paragraph 9.1.6, where, by reason of age or condition, such
repairs cannot be made to the quality of the original work, the property to be
repaired shall be replaced.
 
9.1.3                      It is the intention of these provisions that the
level of maintenance of the Leased Properties shall be not less than the
standard applied by Lessee in its operation of other similar licensed health
care facilities it owns and/or operates. At all times Lessee shall maintain,
operate and otherwise manage the Leased Properties on a quality basis

 
34

--------------------------------------------------------------------------------

 
 
                and in a manner consistent with the standards of other
facilities in the market area for the Leased Properties.
 
9.1.4                      Lessor shall not under any circumstances be required
to build or rebuild any improvements on any Leased Property, or to make any
repairs, replacements, alterations, restorations or renewals of any nature or
description to any Leased Property, whether ordinary or extraordinary,
structural or non-structural, foreseen or unforeseen, or upon any adjoining
property, whether to provide lateral or other support for any Leased Property or
abate a nuisance affecting any Leased Property, or otherwise, or to make any
expenditure whatsoever with respect thereto, in connection with this Master
Lease, or to maintain any Leased Property in any way.  Lessee hereby waives, to
the extent permitted by law, the right to make repairs at the expense of Lessor
pursuant to any law in effect at the time of the execution of this Master Lease
or hereafter enacted.
 
9.1.5                      Nothing contained in this Master Lease, and no action
or inaction by Lessor, shall be construed for the benefit of any contractor,
subcontractor, laborer, materialman or vendor as (i) constituting the consent or
request of Lessor, expressed or implied, to or for the performance of any labor
or services or the furnishing of any materials or other property for the
construction, alteration, addition, repair or demolition of or to any Leased
Property or any part thereof, or (ii) subject to the provisions of Section 12.1
, giving Lessee any right, power or permission to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against Lessor
in respect thereof or to make any agreement that may create, or in any way be
the basis for any right, title, interest, lien, claim or other encumbrance upon
the estate of Lessor in any Leased Property, or any portion thereof.  Lessor
shall have the right to give, record and post, as appropriate, notices of
non-responsibility under any mechanics’ lien laws now or hereafter existing.
 
9.1.6                      Lessee shall, from time to time, replace with other
operational equipment or parts or property (the “Replacement Property”) any of
the Fixtures or Lessor’s Personal Property (the “Replaced Property”) which shall
have (i) become worn out, obsolete or unusable for the purpose for which it is
intended, (ii) been taken by Condemnation, in which event Lessee shall be
entitled to that portion of any Award made therefor, or (iii) been lost, stolen,
damaged or destroyed; provided, however, that the Replacement Property shall (1)
be in good operating condition, (2) have a then value (as adjusted for
inflation) and useful life at least equal to the value and estimated useful life
of the Replaced Property as of the date hereof for Replaced Property specified
in Subparagraph 9.1.6(i), or have a value and useful life at least equal to the
value and estimated useful life of the Replaced Property immediately prior to
the time that the Replaced Property specified in Subparagraphs 9.1.6 (ii) and
9.1.6 (iii) had become so taken or so lost, stolen, damaged or destroyed, and
(3) be suitable for a use which is the same or similar to that of the Replaced
Property.  Lessee shall repair at its sole cost and expense all damage to the
Leased Properties caused by the removal of Replaced Property or other personal
property of Lessee or the installation of Replacement Property.  All Replacement
Property shall become the property of Lessor and shall become a part of the
Fixtures or Lessor’s Personal Property, as the case may be, to the same extent
as the

 
35

--------------------------------------------------------------------------------

 
 
Replaced Property had been.  Lessee shall promptly advise Lessor of all such
Replacement Property, and if so requested by Lessor in writing, Lessee shall
promptly cause to be executed and delivered to Lessor an invoice, bill of sale
or other appropriate instrument evidencing the transfer or assignment to Lessor
of all estate, right, title and interest (other than the leasehold estate
created hereby) of Lessee or any other Person in and to the Replacement
Property, free from all liens and other exceptions to title, and Lessee shall
pay all taxes, fees, costs and other expenses that may become payable as a
result thereof.  At the expiration of the Term or the sooner termination of this
Master Lease, the Leased Properties covered by this Master Lease, including all
Leased Improvements, Fixtures and Personal Property shall be in good operating
condition, ordinary wear and tear excepted.  Notwithstanding the foregoing,
Lessee shall be deemed to be in compliance with the requirements of this Section
9.1.6 if the total amount of the Permitted Personal Property Leases or Liens (as
calculated by summing the annual amount of rental, principal and interest
payments for all such leases and financings) affecting the Replaced Property or
Lessee’s Personal Property (other than the Excluded Lessee’s Personal Property)
for any Facility at any time does not exceed, (i) in the case of a Facility, the
Primary Intended Use of which is as a nursing home, $420 per bed and (i) in the
case of a Facility, the Primary Intended Use of which is as a rehabilitation
hospital, $1,260 per bed, which per bed limit shall be increased in the case of
each of clauses (i) and (ii) on each anniversary of the Commencement Date by the
percentage change in the CPI.  For the avoidance of doubt, nothing herein shall
be construed as limiting the liens or other exceptions to title which may affect
the Excluded Lessee’s Personal Property. 
 
9.1.7                      Upon the expiration or earlier termination of the
Term, Lessee shall vacate and surrender the Leased Properties to Lessor as a
fully equipped, licensed nursing home or rehabilitation hospital or other
healthcare facility, as applicable, with all equipment required by the laws of
the State to maintain its then current license.  The Leased Properties shall be
returned in the condition in which it was originally received from Lessor,
ordinary wear and tear excepted, and except as repaired, rebuilt, restored,
altered or added to as permitted or required by the provisions of this Master
Lease.
 
9.2           Encroachments, Restrictions, etc.  Except in the case of Permitted
Encumbrances, if any of the Leased Improvements, at any time, encroaches upon
any property, street or right-of-way adjacent to the Leased Properties, or
violates the agreements or conditions contained in any lawful restrictive
covenant or other agreement affecting any Leased Property, or any part thereof,
or impairs the rights of others under any easement or right-of-way to which the
Leased Properties is subject, then promptly upon the request of Lessor or at the
behest of any person affected by any such encroachment, violation or impairment,
Lessee shall, at its expense, subject to its right to contest the existence of
any encroachment, violation or impairment as provided in Section 12.1 and in
such case, in the event of an adverse final determination, either (i) obtain
valid and effective waivers or settlements of all claims, liabilities and
damages resulting from each such encroachment, violation or impairment, whether
the same shall affect Lessor or Lessee or (ii) make such changes to the Leased
Improvements, and take such other actions, as Lessee in the good faith exercise
of its judgment deems reasonably practicable, to remove such encroachment, and
to end such violation or impairment, including, if necessary, the alteration of
any of the Leased Improvements, and in any event take all such actions as may be
necessary in order to be able to continue the operation of the Leased Properties
for the Primary Intended Use

 
36

--------------------------------------------------------------------------------

 
 
substantially in the manner and to the extent the Leased Properties were
operated prior to the assertion of such violation, impairment or
encroachment.  Lessee shall in no event have any claim or offset with respect to
any such violation, impairment or encroachment.  Any such alteration must be
made in conformity with the applicable requirements of Article X.

9.3           Facility Improvements.  As of the Effective Date, Lessee hereby
represents and warrants to Lessor that the “Work” has been completed and Lessor
and Lessee acknowledge and agree that the “Escrow” has been fully disbursed (as
such terms are defined in the Second Amendment to the Existing Sun Master
Lease).
 
ARTICLE X
 
10.1           Construction of Alterations and Additions to the Leased
Properties.  Lessee shall not make or permit to be made any alterations,
improvements or additions of or to any Leased Property or any part thereof,
unless and until Lessee has obtained Lessor’s written approval thereof if and as
required pursuant to the terms of this Article X, which approval shall not be
unreasonably withheld, and, if and as required by the terms of a Facility
Mortgage, the approval of the Facility Mortgagee. Routine landscaping, painting,
floor and wallcovering replacements shall not be deemed to be alterations within
the meaning of this Article X.
 
10.1.1                      Without the prior written consent of Lessor, Lessee
shall not make any structural alterations to any Leased Property (other than
replacement with the same materials in the same configuration) the cost of which
in any period of twelve (12) consecutive months exceeds Fifty Thousand Dollars
($50,000), including, without limitation, any alterations to the roof, exterior
and other load-bearing walls, windows and foundation of such Leased Property.
 
10.1.2                      Without the prior written consent of Lessor, Lessee
shall not make any non-structural alterations to any Leased Property (other than
replacement with the same materials in the same configuration) the cost of which
in any period of twelve (12) consecutive months exceeds the Self Administered
Amount. 
 
10.1.3                      As to any proposed alterations that do not require
the approval of Lessor, before commencing the proposed alterations Lessee shall
give Lessor at least fifteen (15) Business Days’ Notice, and, in the case of
structural alterations not requiring the approval of Lessor, Lessee shall
deliver a copy of the plans and specifications therefor to Lessor within thirty
(30) days after the commencement of such alterations.
 
10.1.4                      If the approval of Lessor of a proposed structural
alteration is required, at least thirty (30) days prior to the date upon which
Lessee wishes to commence construction of such alteration, Lessee shall cause a
copy of the plans and specifications therefor, prepared at Lessee’s expense by a
licensed architect, to be submitted to Lessor and, if and as required by a
Facility Mortgage, to the Facility Mortgagee. Lessor’s approval shall not be
unreasonably withheld or delayed.
 
10.1.5                      If a required approval is granted, Lessee shall
cause the work described in the approved plans and specifications to be
performed at its expense, promptly and in a first class workmanlike manner, by a
licensed general contractor and in compliance with

 
37

--------------------------------------------------------------------------------

 

all applicable Insurance Requirements and Legal Requirements and the standards
herein.  Each alteration, alone or in conjunction with each affected portion of
any Leased Property, shall constitute a complete architectural unit in keeping
with the character of such Leased Property and the area in which such Leased
Property is located, and shall not diminish the value of such Leased Property or
change the Primary Intended Use of such Leased Property.  Each and every such
alteration shall immediately become a part of any Leased Property and shall
belong to Lessor subject to the terms and conditions of this Master Lease.
Lessee shall have no claim against Lessor at any time in respect of the cost or
value of any such alteration.  All materials which are scrapped or removed in
connection with the making of such alteration shall be the property of Lessee.
There shall be no adjustment in the Base Rent by reason of any such alteration.
 
10.1.6                      In connection with any alteration which involves the
removal, demolition or disturbance of  any asbestos-containing material, Lessee
shall cause to be prepared at its expense a full asbestos assessment applicable
to such alteration, and shall carry out such asbestos monitoring and
maintenance  program as shall reasonably be required thereafter in light of the
results of such assessment.
 
ARTICLE XI
 
11.1           Liens.  Subject to the provisions of Section 12.1 relating to
permitted contests, Lessee will not directly or indirectly create or allow to
remain and will promptly discharge at its expense any lien, encumbrance,
attachment, title retention agreement or claim upon any Leased Property or any
attachment, levy, claim or encumbrance in respect of the Rent, not including,
however, (i) this Master Lease, (ii) the Permitted Encumbrances, (iii)
restrictions, liens and other encumbrances which are consented to in writing by
Lessor (Lessor’s consent to such liens not to be unreasonably withheld or
delayed) and any Facility Mortgagee or any easements granted by or consented to
in writing by Lessor, (iv) liens for those taxes of Lessor which Lessee is not
required to pay hereunder, (v) subleases permitted by Article XXIII, (vi) liens
for Impositions or for sums resulting from noncompliance with Legal Requirements
so long as (a) the same are not yet payable, or (b) such liens are in the
process of being contested as permitted by Section 12.1, (vii) liens of
mechanics, laborers, materialmen, suppliers or vendors for sums either disputed
or not yet due, provided that (a) the payment of such sums shall not be
postponed for more than sixty (60) days after the completion of the action
giving rise to such lien and such reserve or other appropriate provisions as
shall be required by law or GAAP shall have been made therefor and (b) any such
liens are in the process of being contested as permitted by Section 12.1, (viii)
any liens which are the responsibility of Lessor hereunder, and (ix) any other
liens expressly permitted by the terms hereof.
 
ARTICLE XII
 
12.1           Permitted Contests.  Lessee, on its own or on Lessor’s behalf (or
in Lessor’s) name, but at Lessee’s sole cost and expense, may contest the amount
or validity of any Imposition or any Legal Requirement or Insurance Requirement
or any lien, attachment, levy, encumbrance, charge or claim, or any encroachment
or restriction burdening any Leased Property as provided in Section 9.2
(“Claims”), not otherwise permitted by Article XI, by appropriate legal
proceedings in good faith and with due diligence (but this shall not be deemed

 
38

--------------------------------------------------------------------------------

 

or construed in any way as relieving, modifying or extending Lessee’s covenants
to pay or its covenants to cause to be paid any such charges at the time and in
the manner as in this Article provided), on condition, however, that such legal
proceedings shall not operate to relieve Lessee from its obligations hereunder
and shall not cause the sale of any Leased Property, or any part thereof, to
satisfy the same or cause Lessor or Lessee to be in default under any
Encumbrance or in violation of any Legal Requirements or Insurance Requirements
upon any Leased Property or any interest therein.  Upon request of Lessor,
Lessee shall either (i) provide a bond, letter of credit or other assurance
reasonably satisfactory to Lessor and any court having jurisdiction thereof that
all Claims which may be assessed against any Leased Property together with
interest and penalties, if any, thereon will be paid, or (ii) deposit within the
time otherwise required for payment with a bank or trust company selected by
Lessor as trustee, as security for the payment of such Claims, money in an
amount sufficient to pay the same, together with interest and penalties in
connection therewith and all Claims which may be assessed against or become a
Claim on any Leased Property, or any part thereof, in said legal proceedings, or
(iii) deposit in the court having jurisdiction thereof an amount required by the
laws of the State in which a Facility is located, to release any lien from any
Leased Property.  Lessee shall furnish Lessor and any lender of Lessor and any
other party entitled to assert or enforce any Legal Requirements or Insurance
Requirements with evidence of such deposit within five (5) days of the
same.  Lessor agrees to join in any such proceedings if required to legally
prosecute such contest of the validity of such Claims; provided, however, that
Lessor shall not thereby be subjected to any liability for the payment of any
costs or expenses in connection with any such proceedings; and Lessee covenants
to indemnify and save harmless Lessor from any such costs or expenses, including
but not limited to reasonable attorneys’ fees incurred in any arbitration
proceeding, trial, appeal and post-judgment enforcement proceedings.  Lessee
shall be entitled to any refund of any Claims and such charges and penalties or
interest thereon which have been paid by Lessee or paid by Lessor and for which
Lessor has been fully reimbursed.  If Lessee fails to pay or satisfy the
requirements or conditions of any Claims when due or to provide the security
therefor as provided in this paragraph and to diligently prosecute any contest
of the same, Lessor may, upon thirty (30) days’ advance written Notice to
Lessee, pay such charges or satisfy such claims together with any interest and
penalties and the same (or the cost thereof) shall be repayable by Lessee to
Lessor  as Additional Charges upon presentation of a written statement setting
forth the amounts so claimed.  If Lessor reasonably determines that the giving
of such Notice would risk loss to any Leased Property or cause damage to Lessor,
then Lessor shall give such written Notice as is practical under the
circumstances.
 
12.2           Lessor’s Requirement for Deposits. Upon and at any time after
Lessee has failed on three (3) consecutive occasions to fulfill its obligations
hereunder with respect to the payment of Rent or Impositions or the compliance
with any Insurance Requirements or Legal Requirements, whether or not Lessor has
declared an Event of Default hereunder, Lessor, in its sole discretion, shall
thereafter be entitled to require Lessee to pay monthly a pro rata portion of
the amounts required to comply with the relevant Insurance Requirements, any
Imposition and any Legal Requirements, and when such obligations become due,
Lessor shall pay them (to the extent of the deposit) upon Notice from Lessee
requesting such payment.  In the event that sufficient funds have not been
deposited to cover the amount of the obligations due at least thirty (30) days
in advance of the due date, Lessee shall forthwith deposit the same with Lessor
upon written request from Lessor.  Lessor shall not be obligated to pay Lessee
any interest on any deposit so held by Lessor.  Upon an Event of Default, any of
the funds remaining on deposit may

 
39

--------------------------------------------------------------------------------

 
 
be applied in any manner and on such priority, as determined by Lessor and
without Notice to Lessee.
 
ARTICLE XIII
 
13.1           General Insurance Requirements.  During the Term, Lessee shall at
all times keep the Leased Properties, and all property located in or on Leased
Property, including Lessor’s Personal Property and Lessee’s Personal Property,
insured with the kinds and amounts of insurance described below. Except as
otherwise provided in this Article XIII, (a) this insurance shall be written by
companies authorized to do insurance business in the State and, (b) all such
policies provided and maintained during the Term shall be written by companies
having a rating classification of not less than “A-” and a financial size
category of “Class X,” according to the then most recent issue of Best’s Key
Rating Guide.  The policies (other than Workers’ Compensation policies) must
name Lessor as an additional insured.  Losses shall be payable to Lessor or
Lessee as provided in Article XIV.  In addition, the policies shall name as an
additional insured, the holder of any mortgage deed of trust or other security
agreement on the Leased Properties (“Facility Mortgagee”) securing any Assumed
Indebtedness and any other Encumbrance placed on the Leased Properties in
accordance with the provisions of Article XXXIV (“Facility Mortgage”), as its
interest may appear, by way of a standard form of mortgagee’s loss payable
endorsement in use in the State and in accordance with any such other
requirements as may be established by the Facility Mortgagee.  Any loss
adjustment in the excess of the Self-Administered Amount shall require the
written consent of Lessor, Lessee, and the Facility Mortgagee, which consent
shall not be unreasonably withheld by either Lessor or Lessee.  Evidence of
insurance shall be deposited with Lessor and, if requested, with the Facility
Mortgagee(s).  If any provision of a Facility Mortgage requires deposits of
premiums for insurance to be made with the Facility Mortgagee, Lessee shall
either pay to Lessor monthly the amounts so required and Lessor shall transfer
such amounts to the Facility Mortgagee, or, pursuant to written direction by
Lessor, Lessee shall make such deposits directly with such Facility
Mortgagee.  Upon Lessee’s request, Lessor shall provide Lessee with evidence of
its transfer of such amounts.  The policies on the Leased Properties, including
the Leased Improvements, Fixtures and Lessor’s Personal Property, and on
Lessee’s Personal Property, shall insure against the following risks:
 
13.1.1                      Loss or damage by fire, vandalism and malicious
mischief, earthquake (if available at commercially reasonable rates) and
extended coverage perils commonly known as “Special Risk,” and all physical loss
perils normally included in such Special Risk insurance, including but not
limited to sprinkler leakage, in an amount not less than one hundred percent
(100%) of the then full replacement cost thereof (as defined below in Section
13.2);
 
13.1.2                      Loss or damage by explosion of steam boilers,
pressure vessels or similar apparatus, now or hereafter installed in any
Facility, in such amounts with respect to any one accident as may be required by
Lessor from time to time;
 
13.1.3                      Loss of rental included in a business income or
rental value insurance policy covering risk of loss during reconstruction
necessitated by the occurrence of any of the hazards described in Sections
13.1.1 or 13.1.2 (but in no event for a period of less

 
40

--------------------------------------------------------------------------------

 
 
than twelve (12) months) in an amount sufficient to prevent either Lessor or
Lessee from becoming a co-insurer;
 
13.1.4                      Claims for personal injury or property damage under
a policy of commercial general public liability insurance with a combined single
limit per occurrence in respect of bodily injury and death and property damage
of One Million Dollars ($1,000,000), and an aggregate limitation of
Three  Million Dollars ($3,000,000), which insurance shall include contractual
liability insurance;
 
13.1.5                      Claims arising out of professional malpractice in an
amount not less than One Million Dollars ($1,000,000) for each person and for
each occurrence and an aggregate limit of Three Million Dollars ($3,000,000);
 
13.1.6                      Flood (when any Leased Property is located in whole
or in part within a designated flood plain area) and such other hazards and in
such amounts as may be customary for comparable properties in the area;
 
13.1.7                      During such time as Lessee is constructing any
improvements, Lessee, at its sole cost and expense, shall carry, or cause to be
carried (i) workers’ compensation insurance and employers’ liability insurance
covering all persons employed in connection with the improvements in statutory
limits, (ii) a completed operations endorsement to the commercial general
liability insurance policy referred to above, (iii) builder’s risk insurance,
completed value form, covering all physical loss, in an amount and subject to
policy conditions satisfactory to Lessor, and (iv) such other insurance, in such
amounts, as Lessor deems necessary to protect Lessor’s interest in the Leased
Properties from any act or omission of Lessee’s contractors or subcontractors;
 
13.1.8                      Lessee shall procure, and at all times during the
Term of this Master Lease shall maintain, a policy of primary automobile
liability insurance with limits of One Million Dollars ($1,000,000) per
occurrence for owned and non-owned and hired vehicles; and
 
13.1.9                      If Lessee chooses to carry umbrella liability
coverage to obtain the limits of liability required hereunder, all such policies
must cover in the same manner as the primary commercial general liability policy
and must contain no additional exclusions or limitations materially different
from those of the primary policy.
 
13.2           Replacement Cost.  The term “full replacement cost” as used
herein, shall mean as to each Leased Property, the actual replacement cost of
the Leased Improvements, Fixtures and Personal Property, including an increased
cost of construction endorsement, less exclusions provided in the standard form
of fire insurance policy, of such Leased Property.  In all events, full
replacement cost shall be an amount sufficient that neither Lessor nor Lessee is
deemed to be a co-insurer of a Leased Property.  If Lessor believes that full
replacement cost (the then replacement cost less such exclusions) of a Leased
Property has increased at any time during the Term, it shall have the right to
have such full replacement cost reasonably redetermined by an appraiser
reasonably acceptable to the fire insurance company which is then carrying the
largest amount of fire insurance carried on the Leased Properties, hereinafter
referred to as “impartial

 
41

--------------------------------------------------------------------------------

 

appraiser”.  The determination of the impartial appraiser shall be final and
binding on Lessor and Lessee, and Lessee shall forthwith increase, but not
decrease, the amount of the insurance carried pursuant to this Section, as the
case may be, to the amount so determined by the impartial appraiser, subject to
the approval of the Facility Mortgagee, as applicable.  Lessor and Lessee shall
each pay one-half (½) of the fee, if any, of the impartial appraiser.
 
13.3           Additional Insurance.  In addition to the insurance described
above, Lessee shall within ninety (90) days after the receipt of Notice of any
such requirement maintain such additional insurance as may be required from time
to time by the Facility Mortgagee and shall further at all times maintain
worker’s compensation insurance coverage for all persons employed by Lessee on
the Leased Properties to the extent required under applicable State laws.  Such
worker’s compensation insurance shall be in accordance with the requirements of
applicable local, state and federal law.
 
13.4           Waiver of Subrogation.  All insurance policies carried by either
party covering the Leased Properties, the Fixtures, the Facilities, Lessor’s
Personal Property or Lessee’s Personal Property, including without limitation,
contents, fire and casualty insurance, shall expressly waive any right of
subrogation on the part of the insurer against the other party.  Lessee shall
pay any additional costs or charges for obtaining such waiver.
 
13.5           Form Satisfactory, etc.
 
13.5.1                      All of the policies of insurance referred to in this
Article XIII shall be written in a form reasonably satisfactory to Lessor and
any Facility Mortgagee.  The property loss insurance policy shall contain a
Replacement Cost Endorsement.  If Lessee obtains and maintains the professional
malpractice insurance described in Section 13.1.5 above on a “claims-made”
basis, Lessee shall provide continuous liability coverage for claims arising
during the Term either by obtaining an endorsement providing for an extended
reporting period reasonably acceptable to Lessor in the event such policy is
canceled or not renewed for any reason whatsoever, or by obtaining either (a)
“tail” insurance coverage converting the policies to “occurrence” basis policies
providing coverage for a period of at least three (3) years beyond the
expiration of the Term, or (b) retroactive coverage back to the commencement
date (which date shall be at least three (3) years prior to the expiration of
the Term) for the policy in effect prior to the expiration of the Term and
maintaining such coverage for a period of at least three (3) years beyond the
expiration of the Term.  Lessee shall (i) pay when due all of the premiums
therefor, and deliver such policies or certificates thereof to Lessor prior to
their effective date, (ii) with respect to any renewal policy, prior to the
expiration of the existing policy, Lessee shall furnish a new policy or binder
to Lessor) and (iii) promptly thereafter, deliver the certificate or the new
policy and in the event of the failure of Lessee either to effect such insurance
as herein called for or to pay the premiums therefor, or to deliver such
policies or certificates thereof to Lessor at the times required, Lessor shall
be entitled, but shall have no obligation, to effect such insurance and pay the
premiums therefor when due, which premiums shall be repayable to Lessor upon
written demand therefor as Rent, and failure to repay the same shall constitute
an Event of Default within the meaning of Section 16.1.

 
42

--------------------------------------------------------------------------------

 

13.5.2                      Each insurer mentioned in this Article XIII shall
agree, by endorsement on the policy or policies issued by it, or by independent
instrument furnished to Lessor, that it will give to Lessor (and to any Facility
Mortgagee, if required by the same) at least thirty (30) days’ written notice
before the policy or policies in question shall be materially altered or
canceled.
 
13.5.3                       Notwithstanding any provision of this Article XIII
to the contrary, each Lessor acknowledges and agrees that the coverage required
to be maintained by Lessee, including but not limited to the coverages required
under Sections 13.1.4, 13.1.5, 13.1.8 and any workers’ compensation insurance,
may be provided under one or more policies of self-insurance maintained by Sun
and/or one or more of the Lessees or their respective Affiliates.
 
13.6           Increase in Limits.  If, from time to time after the Commencement
Date, Lessor determines in the exercise of its reasonable business judgment that
the limits of the personal injury or property damage-public liability insurance
then carried are insufficient, Lessor may give Lessee Notice of acceptable
limits for the insurance to be carried; and within ninety (90) days after the
receipt of such Notice, the insurance shall thereafter be carried with limits as
prescribed by Lessor until further increase pursuant to the provisions of this
Section.
 
13.7           Blanket Policy.  Notwithstanding anything to the contrary
contained in this Article XIII, Lessee’s obligations to carry the insurance
provided for herein may be brought within the coverage of a so-called blanket
policy or policies of insurance carried and maintained by Lessee; provided,
however, that the coverage afforded Lessor will not be reduced or diminished or
otherwise be materially different from that which would exist under a separate
policy meeting all other requirements hereof by reason of the use of the blanket
policy, and provided further that the requirements of this Article XIII
(including satisfaction of the Facility Mortgagee’s requirements and the
approval of the Facility Mortgagee) are otherwise satisfied, and provided
further that Lessee maintains specific allocations acceptable to Lessor.
 
13.8           No Separate Insurance.
 
13.8.1                      Lessee shall not on Lessee’s own initiative or
pursuant to the request or requirement of any third party, take out separate
insurance concurrent in form or contributing in the event of loss with that
required in this Article, to be furnished by, or which may reasonably be
required to be furnished by, Lessee, or increase the amount of any then existing
insurance by securing an additional policy or policies, unless all parties
having an insurable interest in the subject matter of the insurance, including
in all cases Lessor and all Facility Mortgagees are included therein as
additional insureds, and the loss is payable under said insurance in the same
manner as losses are payable hereunder.
 
13.8.2                      Nothing herein shall prohibit Lessee from insuring
against risks not required to be insured hereby, and as to such insurance,
Lessor and any Facility Mortgagee need not be included therein as additional
insureds, nor must the loss thereunder be payable in the same manner as losses
are payable hereunder except to the extent required to avoid a default under the
Facility Mortgage or any other Permitted Encumbrance.
 

 
43

--------------------------------------------------------------------------------

 
 
ARTICLE XIV
 
14.1           Insurance Proceeds.  All proceeds, net of any costs incurred by
Lessor in obtaining such proceeds, payable by reason of any loss or damage to
any Leased Property, or any portion thereof, insured under (i) any policy of
insurance required by Article XIII or (ii) under any other policies of insurance
owned or maintained by Lessee with respect to any Leased Property shall be paid
to Lessor and held by Lessor as provided herein.  If such proceeds, net of
collection costs, but inclusive of the proceeds with respect to the Personal
Property which Lessee elects to restore or replace pursuant to Section 14.2 (the
“Net Proceeds”) are less than the Self-Administered Amount, and, if no Event of
Default has occurred and is continuing, Lessor shall pay the Net Proceeds to
Lessee promptly upon the completion of any restoration or repair, as the case
may be, of any damage to or destruction of any Leased Property, or any portion
thereof.  If the Net Proceeds equal or exceed the Self-Administered Amount, and
if no Event of Default has occurred and is continuing, the Net Proceeds shall be
made available for restoration or repair, as the case may be, of any damage to
or destruction of any Leased Property, or any portion thereof, as provided in
Section 14.9; provided, however, that within fifteen (15) days of the receipt of
the Net Proceeds, Lessor and Lessee shall agree as to the portion, if any,
thereof attributable to Lessee’s Personal Property (and failing such shall
submit the matter to arbitration pursuant to the provisions hereof) and those
Net Proceeds which the parties agree are payable by reason of any loss or damage
to any of Lessee’s Personal Property shall be disbursed in the manner specified
in Section 14.4.
 
14.2           Restoration in the Event of Damage or Destruction Covered by
Insurance.
 
14.2.1                      If during the Term any Leased Property is totally or
partially damaged or destroyed from a risk covered by the insurance described in
Article XIII and such Leased Property thereby is rendered Unsuitable for its
Primary Intended Use, Lessee shall give Lessor Notice of such damage or
destruction within five (5) Business Days of the occurrence thereof.  Lessee
shall, within sixty (60) days of the occurrence, either (i) commence the
restoration of the affected Leased Property to substantially the same (or
better) condition as the condition of such Leased Property immediately prior to
such damage or destruction, and complete such restoration within the
Reconstruction Period of the occurrence, or (ii) purchase the affected Leased
Property from Lessor for a purchase price equal to the Minimum Purchase Price at
the time of the damage or destruction.
 
14.2.2                      If during the Term, any Leased Property is totally
or partially destroyed from a risk covered by the insurance described in Article
XIII, but such Leased Property is not thereby rendered Unsuitable for its
Primary Intended Use, Lessee shall give Lessor Notice of such damage or
destruction within five (5) Business Days of the occurrence thereof.  Within
sixty (60) days of the occurrence, Lessee shall commence to restore such Leased
Property to substantially the same (or better) condition as existed immediately
before the damage or destruction and complete the restoration within the
Reconstruction Period. Lessor shall make the Net Proceeds available to Lessee
for such purpose as provided in this Article XIV.  Such damage or destruction
shall not terminate this Master Lease with respect to such Leased Property;
provided, however, if Lessee cannot within a reasonable time obtain all
necessary government approvals, including building permits, licenses,
conditional use permits and any certificates of need, after diligent efforts to
do
 

 
44

--------------------------------------------------------------------------------

 

so, in order to be able to perform all required repair and restoration work and
to operate such Leased Property for its Primary Intended Use in substantially
the same manner as that existing immediately prior to such damage or
destruction, Lessee shall purchase such Leased Property for a purchase price
equal to the Minimum Purchase Price at the time of the damage or destruction.
 
14.3           Restoration in the Event of Damage or Destruction Not Covered by
Insurance.  Except as provided in Section 14.7 below, if during the Term, a
Leased Property is totally or partially destroyed from a risk not covered by the
insurance described in Article XIII, Lessee shall give Lessor Notice of such
damage or destruction within five (5) Business Days of the occurrence
thereof.  Whether or not such damage or destruction renders such Leased Property
Unsuitable for Its Primary Intended Use, Lessee at its option shall either
restore such Leased Property to substantially the same condition it was in
immediately before such damage or destruction, and such damage or destruction
shall not terminate this Master Lease as to such affected Leased Property, or
purchase such Leased Property for the Minimum Purchase Price.  If Lessee fails
to make the election within sixty (60) days of the occurrence or if Lessee
elects not to restore, or if Lessee fails to commence or complete the
restoration within the Reconstruction Period, then Lessee shall be deemed to
have elected to purchase such affected Leased Property and upon the closing of
such purchase, this Master Lease shall terminate as to the affected Leased
Property.  Lessee shall complete the purchase within the Reconstruction Period.
 
14.4           Lessee’s Property.  All insurance proceeds payable by reason of
any loss of or damage to any of Lessee’s Personal Property shall be paid to
Lessee, and Lessee shall hold such insurance proceeds in trust to pay the cost
of repairing or replacing damaged Lessee’s Personal Property.
 
14.5           Restoration of Lessee’s Property.  If Lessee is required or
elects to restore a Leased Property as provided in Section 14.2 or 14.3, Lessee
shall also restore all alterations and improvements made by Lessee and all of
Lessee’s Personal Property, to the extent required to maintain the then current
license of such Leased Property.
 
14.6           Damage Near End of Term.   Notwithstanding any provisions of
Section 14.2 or 14.3 appearing to the contrary, if damage to or destruction of a
Leased Property occurs during the last twelve (12) months of the Continuing
Initial Term, Litchfield Initial Term or any Renewal Term, and if such damage or
destruction cannot be fully repaired and restored within six (6) months
immediately following the date of loss as reasonably estimated by Lessor, then
Lessee shall have the option, in lieu of restoring such Leased Property to
substantially the same (or better) condition as existed immediately before the
damage or destruction, to purchase such Leased Property from Lessor for a price
equal to the Minimum Purchase Price at the time of the damage or destruction
occurred.  If Lessee fails to exercise such option by written Notice to Lessor
within thirty (30) days following the occurrence, or if Lessee elects not to
restore, or if Lessee elects to restore but fails to commence or complete the
restoration within the time limits specified in this Article XIV, then Lessee
shall be deemed to have elected to purchase such Leased Property for the price
set forth above.  Lessee shall complete the purchase within (i) one hundred
eighty (180) days of the occurrence if Lessee elects not to restore or (ii)
sixty (60) days after the end of the Reconstruction Period in the event Lessee
elects, but fails, to restore the affected Leased Property.  In any such
purchase, Lessee shall receive a credit for any Net
 

 
45

--------------------------------------------------------------------------------

 

Proceeds received and retained by Lessor, less such amounts as may be necessary
to cure any default by Lessee. 
 
14.7           Waiver.  Except as provided elsewhere herein, Lessee hereby
waives any statutory or common law rights of termination which may arise by
reason of any damage to or destruction of all or any portion of the Leased
Properties.
 
14.8           Procedure for Disbursement of Insurance Proceeds Equal to or
Greater Than The Self-Administered Amount.  In the event Lessee restores or
repairs a Leased Property pursuant to any Subsection of this Article XIV and if
the Net Proceeds equal or exceed the Self-Administered Amount, the restoration
or repair shall be performed in accordance with the following procedures:
 
(i)           The restoration or repair work shall be done pursuant to a written
proposal and, if applicable, plans and specifications, in either case approved
by Lessor, and Lessee shall cause to be prepared and presented to Lessor a
certified construction statement, acceptable to Lessor, showing the total cost
of the restoration or repair; to the extent such cost exceeds the available
insurance proceeds, the amount of such excess cost shall be paid, in cash, by
Lessee, to Lessor, before any disbursement is made by Lessor pursuant hereto
(which insurance proceeds and any additional funds paid by Lessee to Lessor are
hereinafter called the “Construction Funds”).
 
(ii)           The Construction Funds shall be made available to Lessee as the
restoration and repair work progresses pursuant to certificates of an architect
acceptable to Lessor, which certificates shall be in form and substance
reasonably acceptable to Lessor and subject to a ten percent (10%) holdback
until the architect certifies that the work is fifty percent (50%) complete
after which, so long as there is no uncured Event of Default and so long as the
architect certifies work is proceeding in accordance with schedule and budget,
there shall be no further retainage. Any funds paid by Lessee to Lessor to pay
all excess costs shall be disbursed prior to disbursement of any insurance
proceeds. The architect shall be selected by Lessee, but in the judgment of
Lessor, reasonably exercised, shall be highly qualified in the design and
construction of nursing homes, or of the type of property for which the
restoration or repair work is being done.
 
(iii)           There shall be delivered to Lessor, with such certificates,
sworn statements and lien waivers in an amount at least equal to the amount of
Construction Funds to be paid out to Lessee pursuant to each architect’s
certificate and dated as of the date of the disbursement to which they relate.
 
(iv)           There shall be delivered to Lessor such other evidence as Lessor
may reasonably request, from time to time, during the restoration and repair, as
to the progress of the work, compliance with the approved plans and
specifications, the cost of restoration and repair and the total amount needed
to complete the restoration and repair.
 
(v)           There shall be delivered to Lessor such other evidence as Lessor
may reasonably request, from time to time, showing that there are no liens
against such Leased Property arising in connection with the restoration and
repair and that the cost of such
 

 
46

--------------------------------------------------------------------------------

 

restoration and repair at least equals the total amount of Construction Funds
then disbursed to Lessee hereunder.
 
(vi)           If such Construction Funds are at any time reasonably determined
by Lessor not to be adequate for completion of the restoration and repair,
Lessee shall immediately pay any deficiency to Lessor to be held and disbursed
as Construction Funds and prior to any other funds then held by Lessor for
disbursement pursuant hereto.
 
(vii)           Construction Funds may be disbursed by Lessor to Lessee or to
the persons entitled to receive payment thereof from Lessee.  Lessor may make
such disbursement in either case directly or through a third party escrow agent,
such as, but not limited to, a title insurance company, or its agent, as Lessor
may determine in its sole discretion.  Any excess Construction Funds shall be
paid to Lessee upon completion of the restoration or repair.
 
(viii)                      In the event Lessee at any time shall fail to
promptly and fully perform the conditions and covenants set out in subparagraphs
(i) through (vi) above, and such failure is not corrected within twenty (20)
days of written Notice thereof, or in the event during the Reconstruction Period
an Event of Default occurs hereunder, Lessor may, at its option, immediately
cease making any further payments to Lessee for such restoration and repair
until cured.
 
14.9           Insurance Proceeds Paid to Facility Mortgagee.  Notwithstanding
anything herein to the contrary, in the event that any Facility Mortgagee is
entitled to any insurance proceeds, or any portion thereof, under the terms of
any Facility Mortgage, such proceeds shall be applied, held and/or disbursed in
accordance with the terms of the Facility Mortgage.  In the event that the
Facility Mortgagee elects to apply the insurance proceeds to the indebtedness
secured by the Facility Mortgage, Lessee shall either (i) restore such Facility
to substantially the same (or better) condition as existed immediately before
the damage or destruction, or (ii) offer to acquire such Facility from Lessor
for the Minimum Purchase Price within the time periods provided for in this
Master Lease.  In such case, Lessee shall receive a credit against the purchase
price for amounts applied to pay the Facility Mortgage.  Lessor shall make
commercially reasonable efforts to cause the Net Proceeds to be applied to the
restoration of such Facility.  If Lessee fails to make the election or if Lessee
elects not to restore, or if Lessee fails to commence or complete the
restoration within the time limits specified in this Article XIV, then Lessee
shall be deemed to have elected to purchase the affected Leased Property.
 
14.10                      Termination of Master Lease; Abatement of Rent. In
the event Lessee purchases the affected Leased Property pursuant to this Article
XIV as a result of damage or to destruction of all or any portion of the Leased
Property, then (i) this Master Lease shall terminate as to such Leased Property
upon payment of the purchase price set forth herein, (ii) the Base Rent due
hereunder from and after the effective date of such termination shall be reduced
by an amount determined by multiplying a fraction, the numerator of which shall
be the Minimum Purchase Price for the affected Leased Property and the
denominator of which shall be the Minimum Purchase Price for all of the Leased
Properties then subject to the terms of this Master Lease by the Base Rent
payable under this Master Lease immediately prior to the effective date of the
termination of this Master Lease as to the affected Leased Property, (iii)
provided that Lessee is
 

 
47

--------------------------------------------------------------------------------

 

not then in default under this Master Lease and then only to the extent not
previously applied by Lessor, Lessor shall remit to Lessee all Net Proceeds
pertaining to such Leased Property being held by Lessor and (iv) Lessor shall
retain any claim which Lessor may have against Lessee for failure to insure such
Leased Property as required by Article XIII.  Unless this Master Lease shall
terminate pursuant to this Article XIV as to the affected Leased Property, this
Master Lease shall remain in full force and effect and Lessee’s obligation to
make rental payments and to pay all other charges required thereunder shall
remain unabated during any period required for repair and restoration.
 
ARTICLE XV
 
15.1           Condemnation Article Definitions.
 
15.1.1                      “Condemnation” or “Taking” means (i) the exercise of
any governmental power, whether by legal proceedings or otherwise, by a
Condemnor, or (ii) a voluntary sale or transfer by Lessor to any Condemnor,
either under threat of condemnation or while legal proceedings for condemnation
are pending.
 
15.1.2                      “Date of Taking” means the date the Condemnor has
the right to possession of a Leased Property being condemned.
 
15.1.3                      “Award” means all compensation, sums or anything of
value awarded, paid or received on a total or partial Condemnation.
 
15.1.4                      “Condemnor” means any public or quasi-public
authority, or private corporation or individual, having the power of
condemnation.
 
15.2           Parties’ Rights and Obligations.  If during the Term there is any
Taking of all or any part of a Leased Property or any interest in this Master
Lease by Condemnation, the rights and obligations of the parties to this Master
Lease shall be determined by this Article XV.
 
15.3           Total Taking.  If title to the fee of the whole of a Leased
Property shall be taken or condemned by any Condemnor, this Master Lease shall
cease and terminate as to such Leased Property as of the Date of Taking by said
Condemnor.  If title to the fee of less than the whole of such Leased Property
shall be so taken or condemned, which nevertheless renders such Leased Property
Unsuitable for Its Primary Intended Use, Lessee and Lessor shall each have the
option by written Notice to the other, at any time prior to the taking of
possession by, or the date of vesting of title in, such Condemnor, whichever
first occurs, to terminate this Master Lease as to such Leased Property as of
the date so determined.  Upon such date so determined, if such Notice has been
given, this Master Lease shall thereupon cease and terminate as to such Leased
Property.  In either of such events, all Base Rent and Additional Charges paid
or payable by Lessee hereunder shall be apportioned as to the affected Leased
Property as of the date this Master Lease shall have been so terminated as
aforesaid.  In the event of any such termination, the provisions of Section 15.4
shall apply.
 
15.4           Allocation of Portion of Award.  The Condemnation Award made with
respect to all or any portion of a Leased Property or for loss of rent shall be
the property of and payable to Lessor to the extent of the Minimum Purchase
Price.  To the extent that the laws of the State
 

 
48

--------------------------------------------------------------------------------

 

permit Lessee to make a claim which does not have the effect, directly or
indirectly, of reducing Lessor’s claim, for Lessee’s leasehold interest, moving
expenses, or for loss of goodwill or Lessee’s business, Lessee shall have the
right to pursue such claim in the Condemnation proceeding and shall be entitled
to the Award therefor (“Lessee’s Leasehold Award”).  Lessee hereby assigns to
Lessor its interest in Lessee’s Leasehold Award to the extent of the difference
between the total Condemnation Award and the Minimum Purchase Price. Any Award
made for the taking of Lessee’s Personal Property, or for removal and relocation
expenses of Lessee in any such proceedings shall be the sole property of and
payable to Lessee (“Lessee’s Personal Property Award”).  In any Condemnation
proceedings, Lessor and Lessee shall each seek its own Award in conformity
herewith, at its own expense.  To assure that Lessor is made whole first from
the Condemnation Award, the total of the Condemnation Award payable to Lessor
and Lessee’s Leasehold Award shall be allocated in the following order of
priority:
 
(i)           To Lessor, to the extent of the Minimum Purchase Price (plus the
amount of any additional capital investments made by Lessor in such Leased
Property) as of the date the Award is paid to Lessor; 
 
(ii)           To Lessor, to the extent of Lessor’s costs incurred, including
reasonable legal fees, in connection with obtaining the Award; and
 
(iii)           To Lessor and Lessee, in the ratio of seventy five percent (75%)
to Lessor and twenty five percent (25%) to Lessee.
 
The provisions of this Section 15.4 shall not apply in the event Lessee
purchases the Leased Property pursuant to this Article XV but, in such event,
the provisions of Section 15.8 shall control with respect to the disposition of
the Condemnation Award.
 
15.5           Partial Taking.  If title to the fee of less than the whole of a
Leased Property shall be so taken or condemned, Lessee shall give Lessor Notice
of such partial taking or condemnation within five (5) Business Days of the
occurrence thereof.  If such Leased Property is still suitable for its Primary
Intended Use, or if Lessee or Lessor shall be so entitled, but shall not elect
to terminate this Master Lease with respect to such Leased Property as provided
in Section 15.3 hereof, Lessee shall with all reasonable dispatch restore the
untaken portion of the Leased Improvements on such Leased Property so that such
Leased Improvements shall constitute a complete architectural unit of the same
general character and condition (as nearly as may be possible under the
circumstances) as the Leased Improvements existing immediately prior to such
Condemnation or Taking.  Lessee shall commence the restoration of the Facility
on such Leased Property within sixty (60) days of the Partial Taking, and shall
complete the restoration within the Reconstruction Period following such Partial
Taking.  Lessor shall contribute to the cost of restoration such portion of the
Condemnation Award payable to Lessor, if any, together with severance and other
damages awarded for taken Leased Improvements, provided, however, the amount of
such contribution shall not exceed the cost of restoration.  As long as no Event
of Default has occurred hereunder, if the Award is in an amount less than the
Self-Administered Amount, Lessor shall pay the same to Lessee.  As long as no
Event of Default has occurred hereunder, if the Award is in an amount more than
the Self-Administered Amount, Lessor shall make the portion of the Award to
which it is entitled available to Lessee in the same manner as is provided in
Section 14.9 for insurance proceeds in excess of the Self-Administered
 

 
49

--------------------------------------------------------------------------------

 

Amount.  The Base Rent shall be reduced by reason of such Partial Taking to an
amount agreed upon by Lessor and Lessee.  If Lessor and Lessee cannot agree upon
a new Base Rent, then the Base Rent for such Facility shall be proportionately
reduced in accordance with the number of licensed beds no longer operable at
such Facility solely by reason of the Partial taking.  If Lessee fails to make
the election or if it elects not to restore, or if it fails to commence or
complete the restoration within the time limits specified in this Section 15.5,
then Lessee shall be deemed to have elected to purchase such affected Leased
Property for a purchase price equal to the Minimum Purchase Price. If Lessee
fails to make the election to terminate this Lease as to the affected Leased
Property or if it is required to restore the affected Leased Property but
thereafter fails to commence or complete the restoration within the time periods
specified in this Section 15.5, then Lessee shall be deemed to have elected to
purchase such affected Leased Property for a purchase price equal to the Minimum
Purchase Price. Lessee shall complete the purchase within (i) one hundred eighty
(180) days of the Partial Taking if Lessee elects not to restore or (ii) sixty
(60) days after the end of the Reconstruction Period in the event Lessee elects,
but fails, to restore the affected Leased Property.  In any such purchase,
Lessee shall receive a credit for the portion of any Award retained by Lessor.
 
15.6           Temporary Taking.  The Taking of a Leased Property, or any part
thereof, by military or other public authority shall constitute a Taking by
condemnation only when the use and occupancy by the Condemnor has continued for
longer than six (6) months.  During any such six (6) month period, all the
provisions of this Master Lease shall remain in full force and effect.  In the
event of any Temporary Taking as in this Section 15.6 described, the entire
amount of any Award made for such Taking allocable to the Term of this Master
Lease, whether paid by way of damages, rent or otherwise, shall be paid to
Lessee, net of any amount required to cure any then uncured Event of
Default.  Lessee covenants that upon the termination of any such period of
temporary use or occupancy as set forth in this Section 15.6, it will restore
such Leased Property as nearly as may be reasonably possible to the condition
existing immediately prior to such Taking.  If any Temporary Taking continues
for longer than six (6) months, such Taking shall be considered a Total Taking
governed by Section 15.3, and the parties shall have the rights provided
thereunder.
 
15.7           Condemnation Awards Paid to Facility Mortgagee.  Notwithstanding
anything herein to the contrary, in the event that any Facility Mortgagee is
entitled to any Condemnation Award, or any portion thereof, under the terms of
any Facility Mortgage, such award shall be applied, held and/or disbursed in
accordance with the terms of the Facility Mortgage.  In the event that the
Facility Mortgagee elects to apply the Condemnation Award to the indebtedness
secured by the Facility Mortgage in the case of a Taking as to which the
restoration provisions of Section 15.5 apply, this Master Lease shall terminate
as of the date of the Taking as to the affected Leased Property, unless within
fifteen (15) days of the notice from the Facility Mortgagee Lessor agrees to
make available to Lessee for restoration of such Leased Property funds equal to
the amount applied by the Facility Mortgagee. Unless the Taking is such as to
entitle Lessor or Lessee to terminate this Master Lease as to the affected
Leased Property and Lessor or Lessee, as the case may be, shall elect to
terminate this Master Lease as to the affected Leased Property in the time and
in the manner provided, Lessor shall disburse such funds to Lessee as provided
in Section 14.9 and Lessee shall restore such Leased Property (as nearly as
possible under the circumstances) to a complete architectural unit of the same
general character and condition as such Leased Property existing immediately
prior to such Taking.
 

 
50

--------------------------------------------------------------------------------

 

 
15.8.                      Termination of Master Lease; Abatement of Rent. In
the event Lessee purchases the affected Leased Property pursuant to this Article
XV as a result of the Taking of all or any portion of the Leased Property, then
(i) this Master Lease shall terminate as to such Leased Property upon payment of
the purchase price set forth herein, (ii) the Base Rent due hereunder from and
after the effective date of such termination shall be reduced by an amount
determined by multiplying a fraction, the numerator of which shall be the
Minimum Purchase Price for the affected Leased Property and the denominator of
which shall be the Minimum Purchase Price for all of the Leased Properties then
subject to the terms of this Master Lease by the Base Rent payable under this
Master Lease immediately prior to the effective date of the termination of this
Master Lease as to the affected Leased Property and (iii) provided that Lessee
is not then in default under this Master Lease and then only to the extent not
previously applied by Lessor, Lessor shall remit to Lessee the entire Award
pertaining to such Leased Property being held by Lessor. Unless this Master
Lease shall terminate pursuant to this Article XV as to the affected Leased
Property, this Master Lease shall remain in full force and effect and Lessee’s
obligation to make rental payments and to pay all other charges required
thereunder shall remain unabated during any period required for repair and
restoration required as a result of such Taking.
 
ARTICLE XVI
 
16.1           Events of Default.  If any one or more of the following events
(individually, an “Event of Default”) occurs, then Lessee will be in default
under this Master Lease and Lessor shall have the rights and remedies
hereinafter provided:
 
16.1.1                      If any Lessee fails to make payment of Rent under
this Master Lease when the same becomes due and payable and such failure is not
cured within a period of two (2) Business Days after Notice thereof from Lessor,
provided that Lessee shall be entitled to such Notice and may avail itself of
such cure period no more than two (2) times in any Lease Year; or
 
16.1.2                      If any Lessee or Guarantor:
 
(a)           admits in writing its inability to pay its debts generally as they
become due,
 
(b)           files a petition in bankruptcy or a petition to take advantage of
any insolvency law,
 
(c)           makes a general assignment for the benefit of its creditors,
 
(d)           consents to the appointment of a receiver of itself or of the
whole or any substantial part of its property, or
 
(e)           files a petition or answer seeking reorganization or arrangement
under the Federal Bankruptcy Laws or any other applicable law or statute of the
United States of America or any State thereof; or
 
16.1.3                      If any Lessee or Guarantor, on a petition in
bankruptcy filed against it, is adjudicated a bankrupt or has an order for
relief thereunder entered against it, or a court
 

 
51

--------------------------------------------------------------------------------

 

of competent jurisdiction enters an order or decree appointing a receiver of a
Lessee or Guarantor or of the whole or substantially all of such Lessee’s or
Guarantor property, or approving a petition filed against any Lessee or
Guarantor or seeking reorganization or arrangement of any Lessee or Guarantor
under the Federal Bankruptcy Laws or any other applicable law or statute of the
United States of America or any State thereof, and such judgment, order or
decree is not vacated or set aside or stayed within sixty (60) days from the
date of the entry thereof; or
 
16.1.4                      If any Lessee or Guarantor is liquidated or
dissolved, or begins proceedings toward liquidation or dissolution, or has filed
against it a petition or other proceeding to cause it to be liquidated or
dissolved and the proceeding is not dismissed within thirty (30) days
thereafter, or, in any manner, permits the sale or divestiture of substantially
all of its assets except in connection with a dissolution or liquidation
following or related to a merger or transfer of all or substantially all of the
assets and liabilities of such Lessee with or to its parent corporation or with
or to another direct or indirect wholly owned subsidiary of its parent
corporation; or
 
16.1.5                      If the estate or interest of any Lessee in the
Leased Properties leased by it or any part thereof is levied upon or attached in
any proceeding and the same is not vacated or discharged within thirty (30) days
after commencement thereof (unless such Lessee is in the process of contesting
such lien or attachment in good faith in accordance with Section 12.1 hereof);
or
 
16.1.6                      If, except as a result of damage, destruction or a
Partial or Total Taking or Temporary Taking, any Lessee voluntarily ceases
operations on any of the applicable Leased Properties for a period in excess of
thirty (30) days; or
 
16.1.7                      If with respect to more than ten percent (10%) of
the Facilities then subject to the terms of this Master Lease either (i) the
licenses to operate such Facilities for the Primary Intended Use are permanently
revoked or are suspended and not reinstated within sixty (60) days thereafter or
are reinstated subject to conditions not approved by Lessor in its sole but
reasonable discretion or (ii) an order is imposed terminating the right of the
applicable Lessee to operate or accept patients, which order is not promptly
stayed and promptly cured; or
 
16.1.8                      If any Lessee defaults, or permits a default, under
any Facility Mortgage, related documents or obligations thereunder by which such
Lessee is bound or to which Lessee has agreed to become bound, which default is
not cured within the applicable time period; or
 
16.1.9                      If a default occurs under the Guaranty which default
is not cured within any applicable cure period; or
 
16.1.10                    If any Lessee transfers, by means not expressly
provided for in this Master Lease, the operational control or management of the
Facility leased by such Lessee without the prior written consent of Lessor; or
 
 

 
52

--------------------------------------------------------------------------------

 

16.1.11                       If any obligation of any Lessee to repay borrowed
money in excess of Two Million Dollars ($2,000,000) is accelerated by the
creditor thereof after default or any other remedy available to such creditor or
obligee is exercised because of such default; or
 
16.1.12                       A default occurs under any contract or agreement
or other lease between Lessor (or any of its Affiliates) and Lessee (or any of
its Affiliates), including, but not limited to, the Amended Security Agreement
and the Letter of Credit Agreement, which is not cured within applicable cure
periods, provided Lessor elects to treat such default as an Event of Default;
and provided further that nothing herein shall be construed as including within
the scope hereof a default under any contract or agreement between an Affiliate
of Lessor and an Affiliate of Lessee relating to properties located outside of
the United States; or
 
16.1.13                       If any Lessee fails to observe or perform any
other term, covenant or condition of this Master Lease and the failure is not
cured by such Lessee within a period of thirty (30) days after Notice thereof
from Lessor, unless the failure cannot with due diligence be cured within a
period of thirty (30) days, in which case the failure shall not be deemed to
continue if Lessee proceeds promptly and with due diligence to cure the failure
and diligently completes the curing thereof, provided, however, that Lessee
completes the cure prior to either (x) the time that the same causes a default
under any provision of the Facility Mortgage by which Lessee is bound or to
which Lessee has agreed to be bound or under any other lease to which Lessee is
subject or (y) the time that the same results in civil or criminal penalties to
any Lessor, any Lessee or any Affiliates of either, or to any Leased Property.
 
If any Event of Default occurs, Lessor may terminate this Master Lease by giving
Lessee not less than ten (10) days’ Notice, whereupon as provided herein, the
Term of this Master Lease shall terminate and all rights of Lessee hereunder
shall cease.  The Notice provided for herein shall be in lieu of and not in
addition to any notice required by the laws of the State as a condition to
bringing an action for possession of the Facilities or to recover damages under
this Master Lease.  In addition thereto, Lessor shall have all rights at law and
in equity available as a result of Lessee’s breach.
 
Notwithstanding anything herein to the contrary, upon the occurrence of an Event
of Default as set forth in Section 16.1.2., 16.1.3, 16.1.9 or 16.1.10, Lessor
may terminate this Master Lease immediately without Notice of any kind.
 
Lessee will, to the extent permitted by law, be liable for the payment, as
Additional Charges, of costs of and expenses incurred by or on behalf of Lessor
as a consequence of an Event of Default, including, without limitation,
reasonable attorneys’ fees (whether or not litigation is commenced, and if
litigation is commenced, including fees and expenses incurred in appeals and
post-judgment proceedings) as a result of any default of Lessee hereunder.
 
No Event of Default (other than a failure to make payment of money) shall be
deemed to exist under Section 16.1 during any time the curing thereof is
prevented by an
 

 
53

--------------------------------------------------------------------------------

 

Unavoidable Delay, provided that upon the cessation of the Unavoidable Delay,
Lessee remedies the default without further delay.
 
16.2           Certain Remedies.  If an Event of Default has occurred, and
whether or not this Master Lease has been terminated pursuant to Section 16.1,
Lessee shall, to the extent permitted by law, if required by Lessor so to do,
immediately surrender to Lessor all of the Leased Properties pursuant to the
provisions of Section 9.1.7 and quit the same, and Lessor may enter upon and
repossess all of the Leased Properties by reasonable force, summary proceedings,
ejectment or otherwise, and may remove Lessee and all other persons and any and
all Personal Property from the Leased Properties subject to rights of any
residents or patients and to any requirement of law.  Lessor shall not have the
right to exercise its remedies as to less than all of the Leased Properties
since such Leased Properties constitute a single integrated economic unit as
stated in Section 1.2.
 
16.3           Damages.  Neither (i) the termination of this Master Lease
pursuant to Section 16.1, (ii) the repossession of the Leased Properties, (iii)
the failure of Lessor to relet the Leased Properties, (iv) the reletting of all
or any portion of any of the Leased Properties, nor (v) the inability of Lessor
to collect or receive any rentals due upon any such reletting, shall relieve
Lessee of its liability and obligations hereunder, all of which shall survive
any such termination, repossession or reletting.  In the event of any
termination, Lessee shall be liable for the payment to Lessor of all Rent due
and payable to and including the date of the termination, including without
limitation all interest and late charges payable under Section 3.4 hereof and
thereafter for the payment to Lessor at Lessor’s option, as and for liquidated
and agreed current damages for such default, either:
 
 
(1)
the sum of:

 
(a)           the worth at the time of award of the unpaid Base Rent and
Additional Charges which had been earned at the time of termination,
 
(b)           the worth at the time of award of the amount by which the unpaid
Base Rent and Additional Charges which would have been earned after termination
until the time of award exceeds the amount of the rental loss that Lessee proves
was avoided or could have been reasonably avoided,
 
(c)           the worth at the time of award of the amount by which the unpaid
Base Rent and Additional Charges for the balance of the Term after the time of
award exceeds the amount of such rental loss that Lessee proves could be
avoided, and
 
(d)           intentionally omitted, and
 
(e)           any other amount necessary to compensate Lessor for all the
detriment proximately caused by Lessee’s failure to perform its obligations
under the terminated Lease or which in the ordinary course of things would be
likely to result therefrom.
 
In making the above determinations, the “worth at the time of award” shall be
determined using the lowest rate of capitalization (highest present worth)
applicable at the time of the determination and allowed by applicable laws of
the State.  If the laws of the State do not

 
54

--------------------------------------------------------------------------------

 

provide for a rate of capitalization, then the worth at the time of award shall
be computed by discounting such amount at the Federal Reserve Discount rate for
the State, applicable at the time of the award, plus one percent (1%).  Lessor’s
net income from its operation of the Leased Property, if any, shall be included
in the determination of amounts of rental loss that Lessee proves could
reasonably be or were avoided.


OR


(2)           without termination of Lessee’s right to possession of the Leased
Property, each installment of the Rent and other sums payable by Lessee to
Lessor as the same becomes due and payable, which Rent and other sums shall bear
interest at the maximum annual rate permitted by the law of the State from the
date when due until paid, and Lessor may enforce, by action or otherwise, any
other term or covenant of this Master Lease.
 
16.4           Waiver.  If this Master Lease is terminated pursuant to
Section 16.1, Lessee waives, to the extent permitted by applicable law, (i) any
right of reentry, repossession or redesignation, (ii) any right to a trial by
jury in the event of summary proceedings to enforce the remedies set forth in
this Article XVI, and (iii) the benefit of any laws now or hereafter in force
exempting property from liability for rent or for debt.  Acceptance of Rent at
any time does not prejudice or remove any right of Lessor as to any right or
remedy.  No course of conduct shall be held to bar Lessor from literal
enforcement of the terms of this Master Lease.
 
16.5           Application of Funds.  Any payments received by Lessor during the
existence or continuance of any Event of Default (and any payment made to Lessor
rather than Lessee due to the existence of an Event of Default, shall be applied
to Lessee’s obligations in the order which Lessor may determine or as may be
prescribed by the laws of the State.
 
16.6           Availability of Remedies.  Lessor may exercise its remedies
hereunder to the maximum extent permitted by the laws of the State. It shall not
be a defense in any proceeding brought in connection with this Master Lease that
with respect to other leases or contracts to which Lessor (or Lessor’s
Affiliates) and Lessee (or Lessee’s Affiliates) are parties, Lessor or its
Affiliates have sought different remedies in different states or in the State.
 
ARTICLE XVII
 
17.1           Rights to Cure Default.
 
17.1.1                      Lessor’s Rights.  If Lessee fails to make any
payment or to perform any act required to be made or performed under this Master
Lease, and fails to cure the same within the relevant time periods provided in
Section 16.1, without further Notice to or demand upon Lessee, and without
waiving or releasing any obligation of Lessee or waiving or releasing any
default, Lessor may (but shall be under no obligation to) at any time thereafter
make such payment or perform such act for the account and at the expense of
Lessee, and may, to the extent permitted by law, enter upon all or any part of
any Leased Property for such purpose and take all such action thereon as, in
Lessor’s reasonable opinion, may be necessary or appropriate therefor, provided,
however, that if Notice is required under Section 16 but Lessor reasonably
determines that the giving of
 

 
55

--------------------------------------------------------------------------------

 

the required Notice before making such payment or taking such action would risk
material loss to the Facilities, then Lessor will give such Notice as is
practical under the circumstances.  No such entry shall be deemed an eviction of
Lessee.  All sums so paid by Lessor and all costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) so incurred,
together with a late charge thereon (to the extent permitted by law) at the
Overdue Rate from the date on which such sums or expenses are paid or incurred
by Lessor, shall be paid by Lessee to Lessor on written demand.  The obligations
of Lessee and rights of Lessor contained in this Article shall survive the
expiration or earlier termination of this Master Lease.
 
17.1.2                      Lessee’s Rights.  If Lessor fails to make any
payment or to perform any act expressly required under this Master Lease, and
fails to cure the same within the relevant time periods provided in Section 33.1
upon Notice to Lessor but without waiving or releasing any obligation of Lessor,
Lessee may (but shall be under no obligation to) at any time thereafter make
such payment or perform such act for the account and at the expense of Lessor,
and may, take all such action thereon as may be reasonably necessary or
appropriate therefor.  All sums so paid by Lessee and all costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses) so
incurred, shall be paid by Lessor to Lessee following written demand.  The
obligations of Lessor and the rights of Lessee contained in this Article shall
survive the expiration or earlier termination of this Master Lease.
 


ARTICLE XVIII
 
18.1           Holding Over.  Except as provided in Sections 18.2 and 18.3, if
Lessee shall for any reason remain in possession of any Leased Property after
the expiration or earlier expiration of the Term, such possession shall be as a
month-to-month tenant during which time Lessee shall pay as rental each month,
two (2) times the aggregate of (i) one-twelfth (1/12th) of the aggregate Base
Rent payable with respect to the affected portion of the Leased Property during
the last Lease Year of the preceding Term, (ii) all Additional Charges related
to the affected portion of the Leased Property accruing during the month, and
(iii) all other sums, if any, payable by Lessee pursuant to the provisions of
this Master Lease with respect to the affected portion of the Leased
Property.  During such period of month-to-month tenancy, Lessee shall be
obligated to perform and observe all of the terms, covenants and conditions of
this Master Lease, but shall have no rights thereunder other than the right, to
the extent given by law to month-to-month tenancies, to continue its occupancy
and use of such Leased Property until the month-to-month tenancy is
terminated.  Except as provided in Section 18.2, nothing contained herein shall
constitute the consent, express or implied, of Lessor to the holding over of
Lessee after the expiration or earlier termination of this Master Lease. For
purposes hereof, the Base Rent to be allocated to the affected Leased
Property(ies) shall be determined by multiplying a fraction, the numerator of
which shall be the Minimum Purchase Price of the affected Leased Property(ies)
and the denominator of which shall be the Minimum Purchase Price of all of the
Leased Properties subject to the terms of this Master Lease on the last day of
the Term, by the Base Rent payable hereunder on the last day of the Term.
 

 
56

--------------------------------------------------------------------------------

 
 
18.2           Continuing Clean-Up.  If on the last day of the Term of this
Master Lease Lessee is obligated to complete a Clean-Up of any Leased Property
which Clean-Up was commenced prior to the last day of the Term of this Master
Lease, then at the option of Lessor either (i) Lessee shall remain in possession
of such Leased Property subject to the terms of this Master Lease, for such
period as may reasonably be required for Lessee to diligently complete the
Clean-Up, which period, unless otherwise agreed by Lessor and Lessee, shall not
exceed three hundred sixty-five (365) consecutive days, or (ii) Lessee shall
vacate the Leased Premises on the last day of the Term of this Master Lease as
elsewhere required herein and at such time pay to Lessor the amount reasonably
required to complete the Clean-Up after the expiration of the Term, together
with the reasonably estimated Fair Market Rental Value of such Leased Property
to be lost by Lessor during the remaining period of Clean-Up assuming a diligent
effort to complete such Clean-Up.  If Lessor elects alternative “(i)” in the
preceding sentence, the Base Rent for such Leased Property shall be one hundred
five percent (105%) of the Base Rent allocated to the affected portion of the
Leased Property for the Lease Year during which the last day of the Term of such
occurred, and Lessee shall not be deemed to be holding over pursuant to Section
18.1 hereof. For purposes hereof, the Base Rent to be allocated to the affected
Leased Property(ies) shall be determined by multiplying a fraction, the
numerator of which shall be the Minimum Purchase Price of the affected Leased
Property(ies) and the denominator of which shall be the Minimum Purchase Price
of all of the Leased Properties subject to the terms of this Master Lease on the
last day of the Term, by the Base Rent payable hereunder on the last day of the
Term.
 
18.3           Post Termination Transition. In the event Lessee remains in
possession of all or any portion of the Leased Properties after the expiration
or earlier termination of this Master Lease at the request of Lessor pending the
transition of all or any portion of the Leased Properties to Lessor or its
designee pursuant to Section 34.2 hereof, the Rent due from Lessee hereunder
shall be equal to the Rent paid by Lessee immediately prior to the expiration or
earlier termination of this Master Lease with respect to such Leased
Property(ies).
 
18.4           Indemnity.  If Lessee fails to surrender any Leased Property in a
timely manner and in accordance with the provisions of Section 9.1.7 upon the
expiration or termination of this Master Lease, in addition to any other
liabilities to Lessor accruing therefrom, Lessee shall indemnify and hold
Lessor, its principals, officers, directors, agents and employees harmless from
loss or liability resulting from such failure, including, without limiting the
generality of the foregoing, loss of rental with respect to any new lease in
which the rental payable thereunder exceeds any rental paid by Lessee and any
claims by any proposed new tenant founded on such failure.  The provisions of
this Section 19.3 shall survive the expiration or termination of this Master
Lease.
 
ARTICLE XIX
 
19.1           Subordination.  Upon written request of Lessor, any Facility
Mortgagee, or the beneficiary of any deed of trust of Lessor, Lessee will
subordinate its rights in writing (i) to the lien of any mortgage, deed of trust
or the interest of any lease in which Lessor is the lessee and to all
modifications, extensions, substitutions thereof (or, at Lessor’s option, cause
the lien of said mortgage, deed of trust or the interest of any lease in which
Lessor is the lessee to be subordinated to the  Lease), and (ii) to all advances
made or hereafter to be made  thereunder.  In
 

 
57

--------------------------------------------------------------------------------

 
 
connection with any such request, Lessor shall provide Lessee with a
Non-Disturbance Agreement reasonably acceptable to such mortgagee, beneficiary
or lessor providing that if such mortgagee, beneficiary or lessor acquires such
Leased Property by way of foreclosure or deed in lieu of foreclosure  (or
termination of any lease in which Lessor is the Lessee), that such mortgagee,
beneficiary or lessor will not disturb Lessee’s possession under its Lease and
will recognize Lessee’s rights thereunder provided that no Event of Default has
occurred thereunder.  Lessee agrees to consent to amend this Master Lease as
reasonably required by a Facility Mortgagee; Lessee shall be deemed to have
unreasonably withheld or delayed its consent to changes or amendments to this
Master Lease requested by the holder of a mortgage or deed of trust or such
similar financing instrument encumbering Lessor’s fee interest in such Leased
Property if such changes do not materially (i) alter the economic terms of this
Master Lease, (ii) diminish the rights of Lessee, or (iii) increase the
obligations of Lessee, provided that Lessee shall also have received the
Non-Disturbance Agreement provided for in this Section.
 
19.2           Attornment.  If any proceedings are brought for foreclosure, or
if the power of sale is exercised under any mortgage or deed of trust made by
Lessor encumbering any Leased Property, or if a lease in which Lessor is the
lessee is terminated, Lessee shall attorn to the purchaser or lessor under such
lease upon any foreclosure or deed in lieu thereof, sale or lease termination
and recognize the purchaser or lessor as Lessor under this Master Lease,
provided that the purchaser or lessor acquires and accepts such Leased Property
subject to this Master Lease. For purposes hereof, the Base Rent to be allocated
to the affected Leased Properties shall be determined by multiplying a fraction,
the numerator of which shall be the Minimum Purchase Price of the affected
Leased Property and the denominator of which shall be the Minimum Purchase Price
of all of the Leased Properties subject to the terms of this Master Lease
immediately prior to such foreclosure or the conveyance of title to the affected
Leased Property(ies) by deed in lieu of foreclosure, by the Base Rent payable
hereunder immediately prior to such foreclosure or the conveyance of title to
the affected Leased Property(ies) by deed in lieu of foreclosure.
 
19.3           Estoppel Certificate.  Lessee and Lessor each agree, upon not
less than ten (10) days prior Notice from the other (“Requesting Party”), to
execute, acknowledge and deliver to the other, a statement in writing in
substantially the same form as Exhibit H attached hereto (with such changes
thereto as may reasonably be requested by the person relying on such
certificate) (“Estoppel Certificate”).  It is intended that any Estoppel
Certificate delivered pursuant hereto may be relied upon by the Requesting
Party, any prospective tenant or purchaser of any Leased Property, any mortgagee
or prospective mortgagee, or by any other party who may reasonably rely on such
statement.  Lessee’s failure to deliver the Estoppel Certificate within such
time shall constitute an Event of Default, and Lessor’s failure to deliver the
Estoppel Certificate within such time shall be subject to the provisions of
Section 33.1, below.  If the Estoppel Certificate is not delivered within the
ten (10) day period, then, in addition, the Requesting Party is authorized to
execute and deliver a certificate to the effect that (i) this Master Lease is in
full force and effect without modification, and (ii) the other party is not in
breach or default of any of its obligations under this Master Lease.
 

 
58

--------------------------------------------------------------------------------

 
 
ARTICLE XX
 
20.1           Risk of Loss.  Except as otherwise specifically provided for
herein, during the Term of this Master Lease, the risk of loss or of decrease in
the enjoyment and beneficial use of the Leased Properties in consequence of the
damage thereto or destruction thereof by fire, the elements, casualties, thefts,
riots, wars or otherwise, or in consequence of foreclosures, attachments, levies
or executions (other than those caused by Lessor and those claiming from,
through or under Lessor) is assumed by Lessee, and, in the absence of gross
negligence, willful misconduct or material breach of this Master Lease by Lessor
pursuant to Section 33.1, Lessor shall in no event be answerable or accountable
therefor nor shall any of the events mentioned in this Section entitle Lessee to
(i) terminate this Master Lease or (ii) to any abatement of Rent except as
specifically provided in this Master Lease.
 
ARTICLE XXI
 
21.1           Lessee Indemnification.  Notwithstanding the existence of any
insurance or self-insurance provided for in Article XIII, and without regard to
the policy limits of any such insurance or self-insurance, Lessee will protect,
indemnify, save harmless and defend Lessor, its principals, officers, directors
and agents and employees from and against all liabilities, obligations, claims,
damages, penalties, causes of action, costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses), to the extent permitted by
law, imposed upon or incurred by or asserted against Lessor by reason of:  (i)
any accident, injury to or death of persons or loss of or damage to property
occurring on or after the Possession Date on or about any Leased Property or
adjoining sidewalks which are under Lessee’s control, including without
limitation any claims of malpractice, (ii) any use, misuse, non-use, condition,
maintenance or repair by Lessee of any Leased Property, (iii) the failure to pay
any Impositions which are the obligations of Lessee to pay pursuant to the
applicable provisions of this Master Lease, (iv) any failure on the part of
Lessee to perform or comply with any of the terms of this Master Lease,
including, but not limited to, a breach of Lessee’s representations or
warranties set forth in Section 8.1, and (v) the nonperformance of any
contractual obligation, express or implied, assumed or undertaken by Lessee or
any party in privity with Lessee with respect to any Leased Property or any
business or other activity carried on with respect to any Leased Property during
the period commencing on the Possession Date and continuing through the Term or
thereafter during any time in which Lessee or any such other party is in
possession of any Leased Property or thereafter to the extent that any conduct
by Lessee or any such person (or failure of such conduct thereby if the same
should have been undertaken during such time of possession and leads to such
damage or loss) causes such loss or claim.  Any amounts which become payable by
Lessee under this Section shall be paid within ten (10) days after liability
therefor on the part of Lessee is determined by litigation or otherwise, and if
not timely paid, shall bear a late charge (to the extent permitted by law) at
the Overdue Rate from the date of such determination to the date of
payment.  Nothing herein shall be construed as indemnifying Lessor against its
own grossly negligent acts or omissions or willful misconduct.
 
21.2           Lessor Indemnification.  Lessor will indemnify Lessee, its
principals, officers, directors and agents and employees from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses (including, without limitation, reasonable attorneys’ fees and
expenses), to the extent permitted by law, imposed upon or incurred by or
 

 
59

--------------------------------------------------------------------------------

 

asserted against Lessee by reason of (i) a breach of Lessor’s representations or
warranties set forth in Section 8.2 or (ii) Lessor’s gross negligence or willful
misconduct.
 
21.3           Survival.  The liability of each indemnifying party under the
provisions of this Article for a claim arising out of events occurring during
the Term shall survive any termination of this Master Lease.  The respective
representations and warranties made in this Master Lease by or on behalf of the
parties hereto shall remain in full force and effect, regardless of any
investigation made by or on behalf of the other party to this Master Lease or
any officer, director or employee of, or person controlling or under common
control with, such party.
 
ARTICLE XXII
 
22.1           General Prohibition against Assignment.  Lessee shall not
voluntarily, involuntarily or by operation of law, assign, mortgage or otherwise
encumber all or any part of Lessee’s interest in this Master Lease or in any
Leased Property or sublet the whole or any part of any Leased Property or enter
any other arrangement (other than a management agreement which shall be governed
by Section 8.6 above) under which any Facility is operated by or licensed to be
operated by an entity other than Lessee (any and all of which are herein
referred to as a “Transfer”), except as specifically permitted hereunder or
consented to in advance by Lessor in writing, which consent shall not be
unreasonably withheld or delayed (provided that the proposed transferee does not
fall within the prohibited conditions set forth in Exhibit G). Consent to any
subletting or assignment shall not be deemed to be consent to any further
subletting or assignment.  In the event of any such Transfer, Lessor may collect
rent and other charges from the assignee, subtenant or other occupant (any and
all of which are herein referred to as a “Transferee”) and apply the amounts
collected to the rent and other charges herein reserved, but no Transfer or
collection of rent and other charges shall be deemed to be a waiver of Lessor’s
rights to enforce Lessee’s covenants under this Master Lease or the acceptance
of the Transferee as lessee, or a release of Lessee from the performance of any
covenants on the part of Lessee to be performed.  Notwithstanding any Transfer,
Lessee and any Guarantor shall remain fully liable for the performance of all
terms, covenants and provisions of this Master Lease.  Any violation of this
Master Lease by any Transferee shall be deemed to be a violation of this Master
Lease by Lessee.  Lessee’s incidental space sharing arrangements (by lease
agreement or otherwise) with third parties for beauty shop and similar services
shall not be deemed to constitute a Transfer.  Notwithstanding any provision of
this Master Lease to the contrary, each Lessee shall have the right, upon notice
to Lessor, to transfer its interest under this Master Lease (whether by
assignment, merger or otherwise) to any entity that is an Affiliate of Sun so
long as (i) such Affiliate is duly licensed under applicable State law to
operate the affected portion of the Leased Properties and, if applicable,
certified to participate in Medicare or Medicaid in connection with its
operations thereat and (ii) such Affiliate agrees in writing to be bound by the
terms of this Master Lease and Sun acknowledges in writing that such transfer
shall not impair or in any way exonerate Sun’s obligations as Guarantor pursuant
to the terms of the Guaranty.
 
22.2           Corporate or Partnership Transactions.  If any Lessee, any
Guarantor, any Facility manager which is an Affiliate of Lessee or any Guarantor
or any member of any Lessee is a corporation or limited liability company, then,
except as otherwise provided in this Section 22.2, the merger, consolidation or
reorganization of such corporation or limited liability company and/or the sale,
issuance, or transfer, cumulatively or in one transaction, of any voting stock
or

 
60

--------------------------------------------------------------------------------

 

other equity interests, by Lessee, any Guarantor or any manager which is an
Affiliate of Lessee or any Guarantor or the members or stockholders of record of
any of them as of the date of this Master Lease, which results in a change in
the voting control of such entity, shall constitute a Transfer, provided,
however, that Lessor’s consent shall not be required with respect to Lessee’s
transfer of all or substantially all of its assets and liabilities to, or its
merger or consolidation with, its parent corporation or a subsidiary, direct or
indirect, of its parent corporation, but (i) the obligations of any Guarantor
shall remain in full force and effect notwithstanding such transfer, merger or
consolidation, and (ii) no such transfer, merger or consolidation shall diminish
or in any way adversely affect any of Lessor’s cross-default and
cross-collateralization rights with respect to any other lease and this Master
Lease.  If Lessee, any Guarantor of this Master Lease, or any manager which is
an Affiliate of Lessee or any Guarantor is a joint venture, partnership or other
association, then the sale, issuance or transfer, cumulatively or in one
transaction, within any five (5) year period of either voting control or of a
twenty percent (20%) or greater interest in, or the termination of, such joint
venture, partnership or other association, shall constitute a Transfer.  The
provisions of this Section 22.2 shall not apply to transaction involving the
securities of any Guarantor so long as such Guarantor is a reporting company
under Section 12(g) of the Securities Act of 1934, as amended or its stock is
traded on the New York Stock Exchange or other national securities market, nor
to any transaction involving the securities of Lessee if, after giving effect to
such transaction, such Guarantor retains voting control over Lessee.
 
22.3           Subordination and Attornment.  Lessee shall insert in any
sublease permitted by Lessor provisions to the effect that (i) such sublease is
subject and subordinate to all of the terms and provisions of this Master Lease
and to the rights of Lessor thereunder, (ii) if this Master Lease terminates
before the expiration of such sublease, the sublessee thereunder will, at
Lessor’s option, attorn to Lessor and waive any right the sublessee may have to
terminate the sublease or to surrender possession thereunder, as a result of the
termination of  this Master Lease, and (iii) if the sublessee receives a written
Notice from Lessor or Lessor’s assignee, if any, stating that an Event of
Default has occurred under this Master Lease, the sublessee shall thereafter be
obligated to pay all rentals accruing under said sublease directly to the party
giving such Notice, or as such party may direct.  All rentals received from the
sublessee by Lessor or Lessor’s assignees, if any, as the case may be, shall be
credited against the amounts owing by Lessee under this Master Lease.
 
22.4           Sublease Limitation.  No sublease of any Leased Property is
permitted, except as specifically set forth in attached Exhibit G.  If a
sublease of any Leased Property is permitted under attached Exhibit G,
nonetheless, Lessee shall not sublet such Leased Property on any basis such that
the rental to be paid by the sublessee thereunder would be based, in whole or in
part, on either (i) the income or profits derived by the business activities of
the sublessee, or (ii) any other formula such that any portion of the sublease
rental received by Lessor would fail to qualify as “rents from real property”
within the meaning of Section 856(d) of the Code, or any similar or successor
provision thereto.  The parties agree that this paragraph shall not be deemed
waived or modified by implication, but may be waived or modified only by an
instrument in writing explicitly referring to this paragraph by number.
 

 
61

--------------------------------------------------------------------------------

 
 
ARTICLE XXIII
 
23.1           Officer’s Certificates and Financial Statements.  Lessee will
furnish and will cause any Guarantor to furnish the following statements to
Lessor:
 
(a)           Within ninety-five (95) days after the end of Lessees’ Fiscal
Years or concurrently with the filing by Sun of its annual report on Form 10K
with the SEC, whichever is later:  (i) Sun’s Financial Statements; (ii)
Financials for each of the Facilities for the fiscal year last completed (and,
if any such Financials are thereafter provided to a Guarantor for such Fiscal
Year, a copy thereof within fifteen (15) days after the same are so provided) in
each case certified by an Executive Officer of Lessee; (iii) an Officer’s
Certificate of Lessee stating that Lessee is not in default in the performance
or observance of any of the terms of this Master Lease, or if Lessee is in
default, specifying all such defaults, the nature thereof, and the steps being
taken to remedy the same and (iv) a report with respect to the financial
statements from Sun’s accountants, which report shall be unqualified as to going
concern and scope of audit of Sun and its subsidiaries and shall provide in
substance that (a) such consolidated financial statements present fairly the
consolidated financial position of Sun and its subsidiaries as at the dates
indicated and the results of their operations and cash flow for the periods
indicated in conformity with GAAP and (b) that the examination by Sun’s
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards;
 
(b)           Within fifty (50) days after the end of each of Lessee’s Fiscal
Year quarters or concurrently with the filing by Sun of its quarterly report on
Form 10Q with the SEC, whichever is later (i) a copy of any and all Financials
for such period, and (ii) an Officer’s Certificate of each Lessee, stating that
Lessee is not in default of any covenant set forth in Article VIII of this
Master Lease, or if Lessee is in default, specifying all such defaults, the
nature thereof and the steps being taken to remedy the same;
 
(c)           Upon Lessor’s request from time to time, such additional
information and unaudited quarterly financial information concerning the Leased
Properties and Lessee as Lessor may require for its on-going filings with the
Securities and Exchange Commission, under both the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended, including, but not
limited to, 10-Q Quarterly Reports, 10-K Annual Reports and registration
statements to be filed by Lessor during the Term of this Master Lease, subject
to the conditions that neither Lessee nor Guarantor shall be required to
disclose information that is material non-public information or is subject to
the quality assurance immunity or is subject to attorney-client privilege or the
attorney work product doctrine;
 
(d)           Within forty (40) days after the end of each month, a financial
report for each of the Facilities for such month, including detailed statements
of income and expense and detailed operational statis­tics regarding occupancy
rates, patient mix and patient rates by type for each Facility;
 

 
62

--------------------------------------------------------------------------------

 

 
(e)           Within thirty (30) days of receipt thereof, copies of surveys
performed by the appropriate governmental agencies for licensing or
certification purposes, and any plan of correction as approved by the State;
 
(f)           Prompt Notice to Lessor of any action, proposal or investigation
by any agency or entity, or complaint to such agency or entity, (any of which is
called a “Proceeding”), known to Lessee, the result of which Proceed­ing would
reasonably be expected to be to (i) revoke or suspend or terminate or modify in
a way adverse to Lessee, or fail to renew or fully continue in effect, any
license or certificate or operating authority pursuant to which Lessee carries
on any part of the Primary Intended Use of all or any portion of the Leased
Properties, or (ii) suspend, terminate, adversely modify, or fail to renew or
fully continue in effect any cost reimbursement or cost sharing program by any
state or federal governmental agency, including but not limited to Medicaid or
Medicare or any successor or substitute therefor, if the effect thereof is or
reasonably could be anticipated to be materially adverse to Lessee or the Leased
Properties, or (iii) seek return of or reimbursement for any funds previously
advanced or paid pursuant to any such program, if the effect thereof is or
reasonably could be anticipated to be materially adverse to Lessee or the Leased
Properties, or (iv) impose any bed hold, limitation on patient admission or
similar restriction on the Leased Properties, or (iv) prosecute any party with
respect to the operation of any activity on the Leased Properties or enjoin any
party or seek any civil penalty in excess of Twenty Thousand Dollars
($20,000.00) in respect thereof;
 
(g)           As soon as it is prepared in a Lease Year, a capital and operating
budget for each  Facility for that and the following Lease Year; and
 
(h)           Within fifteen (15) days of Lessee’s receipt thereof, copies of
Medicaid rate letters.
 
23.2           Public Offering Information.  Lessee specifically agrees that
Lessor may include financial information and such information concerning the
operation of the Facilities which does not violate the confidentiality of the
facility-patient relationship and the physician-patient privilege under
applicable laws, in offering memoranda or prospectuses, or similar publications
in connection with syndications, private placements or public offerings of
Lessor’s securities or interests, and any other reporting requirements under
applicable Federal and State Laws, including those of any successor to
Lessor.  Unless otherwise agreed by Lessee or Guarantor, Lessor shall not revise
or change the wording of information previously publicly disclosed by Lessee or
Guarantor and furnished to Lessor pursuant to Section 23.1 or this Section
23.2.  Lessee agrees to provide such other reasonable information necessary with
respect to Lessee and its Leased Property to facilitate a public offering or to
satisfy SEC or regulatory disclosure requirements.  Lessor shall provide to
Lessee a copy of any information prepared by Lessor to be published, and Lessee
shall have a reasonable period of time (not to exceed three (3) days) after
receipt of such information to notify Lessor of any corrections.
 
23.3           Lessor’s Obligations.  Lessor acknowledges and agrees that
certain of the information contained in the Financial Statements and/or in the
Financials may be non-public financial or operational information with respect
to the Sun, the Lessees and/or the Leased
 

 
63

--------------------------------------------------------------------------------

 

Properties. Lessor further agrees (i) to maintain the confidentiality of such
non-public information; provided, however, Lessor shall have the right to share
such information with its accountants, attorneys and other consultants provided
such disclosure is not prohibited by applicable state or federal securities laws
and (ii) that it shall not engage in any transactions with respect to the stock
or other equity or debt securities of Sun based on any such non-public
information.
 
ARTICLE XXIV
 
24.1           Lessor’s Right to Inspect.  Upon reasonable advance notice to
Lessee, Lessee shall permit Lessor and its authorized representatives to inspect
its Leased Property during usual business hours.  Lessor shall take care to
minimize any disturbance of or inconvenience to any residents of any Leased
Property, except in the case of emergency, and to conduct such inspections in
compliance with applicable laws governing the confidentiality of patient
information, including the Health Insurance Portability and Accountability Act.
 
ARTICLE XXV
 
25.1           No Waiver.  No failure by Lessor to insist upon the strict
performance of any term hereof or to exercise any right, power or remedy
consequent upon a breach thereof, and no acceptance of full or partial payment
of Rent during the continuance of any such breach, shall constitute a waiver of
any such breach or of any such term.  No waiver of any breach shall affect or
alter this Master Lease, which shall continue in full force and effect with
respect to any other then existing or subsequent breach.
 
ARTICLE XXVI
 
26.1           Remedies Cumulative.  To the extent permitted by law, each legal,
equitable or contractual right, power and remedy of Lessor now or hereafter
provided either in this Master Lease or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power
and remedy, and the exercise or beginning of the exercise by Lessor of any one
or more of such rights, powers and remedies shall not preclude the simultaneous
or subsequent exercise by Lessor of any or all of such other rights, powers and
remedies.
 
ARTICLE XXVII
 
27.1           Acceptance of Surrender.  No surrender to Lessor of this Master
Lease or of any Leased Property or any part thereof, or of any interest therein,
shall be valid or effective unless agreed to and accepted in writing by Lessor,
and no act by Lessor or any representative or agent of Lessor, other than such a
written acceptance by Lessor, shall constitute an acceptance of any such
surrender.
 
ARTICLE XXVIII
 
28.1           No Merger of Title.  There shall be no merger of this Master
Lease or of the leasehold estate created thereby by reason of the fact that the
same person, firm, corporation or other entity may acquire, own or hold,
directly or indirectly, (i) this Master Lease or the
 

 
64

--------------------------------------------------------------------------------

 
 
leasehold estate created hereby or any interest in this Master Lease or such
leasehold estate, and (ii) the fee estate in each Leased Property.
 
28.2           No Partnership.  Nothing contained in this Master Lease shall be
deemed or construed to create a partnership or joint venture between Lessor and
Lessee or to cause either party to be responsible in any way for the debts or
obligations of the other or any other party, it being the intention of the
parties that the only relationship hereunder is that of lessor and lessee.
 
ARTICLE XXIX
 
29.1           Conveyance by Lessor.  If Lessor or any successor owner of any
Leased Property conveys such Leased Property in accordance with the terms hereof
other than as security for a debt, Lessor or such successor owner, as the case
may be, shall thereupon be released from all future liabilities and obligations
of Lessor under this Master Lease arising or accruing from and after the date of
such conveyance or other transfer and all such future liabilities and
obligations shall thereupon be binding upon the new owner upon Lessor’s delivery
to the new owner of any prepaid Rent then held by Lessor with respect to such
Leased Property.
 
ARTICLE XXX
 
30.1           Quiet Enjoyment.  So long as Lessee pays all Rent as it becomes
due and complies with all of the terms of this Master Lease and performs its
obligations thereunder, Lessee shall peaceably and quietly have, hold and enjoy
the Leased Properties hereby leased for the Term, free of any claim or other
action by Lessor or anyone claiming by, through or under Lessor, but subject to
all liens and encumbrances of record as of the Commencement Date or thereafter
provided for in this Master Lease or consented to by Lessee.  Except as
otherwise provided in this Master Lease, no failure by Lessor to comply with the
foregoing covenant shall give Lessee any right to cancel or terminate this
Master Lease or abate, reduce or make a deduction from or offset against the
Rent or any other sum payable under such  Lease, or to fail to perform any other
obligation of Lessee.  Lessee shall, however, have the right, by separate and
independent action, to pursue any claim it may have against Lessor as a result
of a breach by Lessor of the covenant of quiet enjoyment contained in this
Article.
 
ARTICLE XXXI
 
31.1           Notices.  Any notice, request or other communication to be given
by any party hereunder shall be in writing and shall be sent by registered or
certified mail, postage prepaid and return receipt requested, by hand delivery
or express courier service, by facsimile transmission or by an overnight express
service to the following address:
 
To Lessee:                            c/o Sun Healthcare Group, Inc.
101 Sun Avenue, NE
Albuquerque, NM  87109
                                                                       
Attention: Director of Real Estate
Fax Number: 505-468-4998
Attention: General Counsel
Fax Number: 505-468-4747

 
65

--------------------------------------------------------------------------------

 
                                                                               


With a copy to:                    SunBridge Healthcare Corporation
(that shall not                       18831 Von Karman, Suite 400
constitute notice)                 Irvine, CA  92612
Attention:  General Counsel
Fax Number:  949-255-7055


And with a copy to:            The Nathanson Group PLLC
(that shall not                       One Union Square
constitute notice)                600 University Street, Suite 2000
Seattle, WA 98101
Attn:  Randi S. Nathanson
Fax Number:  206-623-1738


To Lessor:                             c/o Omega Healthcare Investors, Inc.
9690 Deereco Road,  Suite 100
Timonium, MD 21093
Attn.: Daniel J. Booth
Telephone No.: (410) 427-1700
Facsimile No.:  (410) 427-8800
 
And with copy to                 Doran Derwent, PLLC
                               (which shall not
125 Ottawa Ave., Suite 420

 
               constitute notice):
Grand Rapids, Michigan 49503

 
Attn: Mark E. Derwent

Telephone No.: (616) 451-8690
Facsimile No.: (616) 451-8697
 
or to such other address as either party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted. Notice sent by facsimile transmission shall be deemed given
upon confirmation that such Notice was received at the number specified above or
in a Notice to the sender.  If Lessee has vacated the Leased Properties,
Lessor’s Notice may be posted on the door of a Leased Property.
 
ARTICLE XXXII
 
32.1           Right of First Opportunity. Except as otherwise specifically
provided herein, in the event Lessor determines that it wants to sell the
Non-Litchfield Facilities at any time during the Initial Continuing Term or any
Renewal Term, Lessor shall first in writing offer to enter into negotiations for
such sale with the applicable Lessee or any Affiliate of such Lessee
(a “Seller’s Notice”). If the applicable Lessee or an Affiliate thereof
(“Buyer”) shall within ten (10) days from receipt of Seller’s Notice give Seller
Notice ( a “Buyer’s Notice”) that it wishes to enter into good faith
negotiations for the purchase of the Leased Properties (a “Notice of Interest”)
within the above-described ten (10) day period, Seller and Buyer shall enter
into good faith negotiations for a period of thirty (30) days from Seller’s
receipt of the Notice of Interest (the “Negotiation Period”) for the sale and
purchase of the Leased Properties. If during the
 

 
66

--------------------------------------------------------------------------------

 

Negotiation Period a written agreement with respect to the purchase and sale of
the Leased Properties (a “Purchase Agreement”) is executed by Seller and Buyer,
Seller shall sell and Buyer shall purchase the Leased Properties on the terms
and conditions set forth in the Purchase Agreement.  If (i) a Notice of Interest
is not given as set forth above, then, for a period of one (1) year after the
expiration of the time within which a Notice of Interest was required to be
given, or (ii) a Notice of Interest is given but Seller and Buyer do not execute
a Purchase Agreement during the Negotiation Period, for a period of one (1) year
from the expiration of the Negotiation Period, if Seller in its sole discretion
continues to desire to sell all, but not less than all, of the Leased
Properties, Seller shall be free to sell all but not less than all of the Leased
Properties to any third party for a Cash Price that is not less than ninety
eight percent (98%) of a Cash Price offered by written notice to Seller by Buyer
during the Negotiation Period, free from any claim of any right to purchase the
Leased Properties by Buyer, Sun or any Affiliate of Buyer or Sun but subject in
each instance to the rights of the Lessee under this Master Lease, including
under this Section 32 with respect to future sales of the Leased
Properties.  For purposes of the preceding sentence, a “Cash Price” shall be the
amount to be received by Seller in cash or equivalent upon the closing of the
sale net of prorations and expenses to be borne by Seller.  If the Leased
Properties are not sold within such one (1) year period, before entering into
negotiations with any third party for the sale of the Leased Properties Seller
shall first offer to enter into negotiations for the sale thereof to Buyer
pursuant to the process described above.  The foregoing right of first offer (i)
is not assignable by Lessee except to an Affiliate of Lessee, (ii) shall
simultaneously and automatically terminate upon termination of this Master
Lease, (iii) shall not under any circumstances be extended, modified or in any
way altered except by a writing executed by Lessor and Lessee and (iv) shall not
apply in the event of either (A) a sale by Omega of all or substantially all of
the assets of it and its subsidiaries or (B) a sale/leaseback transaction by
Omega with respect to the Leased Properties for financing purposes. 
 
32.2           Appraisers.  If it becomes necessary to determine the Fair Market
Rental of the Leased Property for any purpose of this Lease, Lessor and Lessee
shall first attempt to agree on such Fair Market Rental.  If Lessor and Lessee
are not able to so agree within a reasonable period of time not to exceed
forty-five (45) days, then Lessor and Lessee shall attempt to agree upon a
single appraiser to make such determination.  If Lessor and Lessee are unable to
agree upon a single arbitrator within thirty (30) days thereafter, then the
party required or permitted to give Notice of such required determination shall
include in the Notice the name of a person selected to act as appraiser on its
behalf.  Within ten (10) days after such Notice, Lessor (or Lessee, as the case
may be) shall by Notice to Lessee (or Lessor, as the case may be) appoint a
second person as appraiser on its behalf.  The appraisers thus appointed, each
of whom must be a member of the American Institute of Real Estate Appraisers (or
any successor organization thereto) and experienced in appraising nursing home
properties, shall, within forty-five (45) days after the date of the Notice
appointing the first appraiser, proceed to appraise the Leased Property to
determine the Fair Market Rental thereof as of the relevant date (giving effect
to the impact, if any, of inflation from the date of their decision to the
relevant date); provided, however, that if only one appraiser has been so
appointed, or if two appraisers have been so appointed but only one such
appraiser has made such deter­mination within fifty (50) days after the making
of Lessee’s or Lessor’s request, then the determination of such appraiser shall
be final and binding upon the parties.  If two appraisers have been appointed
and have made their determinations within the respective requisite periods set
forth above and if the difference between the amounts so determined does not
exceed ten percent (10%) of the lesser of such amounts, then the Fair
 

 
67

--------------------------------------------------------------------------------

 

Market Rental shall be an amount equal to fifty percent (50%) of the sum of the
amounts so determined.  If the difference between the amounts so determined
exceeds ten percent (10%) of the lesser of such amounts, then such two
appraisers shall have twenty (20) days to appoint a third appraiser.  If no such
appraiser has been appointed within such twenty (20) days or within ninety (90)
days of the original request for a determination of Fair Market Rental,
whichever is earlier, either Lessor or Lessee may apply to any court having
jurisdiction to have such appointment made by such court.  Any appraiser
appointed by the original appraisers or by such court shall be instructed to
determine the Fair Market Rental within forty-five (45) days after appointment
of such appraiser.  The determination of the appraiser which differs most in
terms of dollar amount from the determinations of the other two appraisers shall
be excluded, and the average of the sum of the remaining two determinations
shall be final and binding upon Lessor and Lessee as the Fair Market Rental of
the Leased Property, as the case may be.
 
This provision for determining by appraisal shall be specifically enforceable to
the extent such remedy is available under applicable law, and any determination
hereunder shall be final and binding upon the parties except as otherwise
provided by applicable law.  Lessor and Lessee shall each pay the fees and
expenses of the appraiser appointed by it and each shall pay one-half (½) of the
fees and expenses of the third appraiser and one-half (½) of all other costs and
expenses incurred in connection with each appraisal.
 
ARTICLE XXXIII
 
33.1           Breach by Lessor.  Lessor shall not be in breach of this Master
Lease unless Lessor fails to observe or perform any term, covenant or condition
of this Master Lease on its part to be performed and such failure continues for
a period of thirty (30) days after Lessor receives written Notice from Lessee
specifying such failure and the necessary curative action.  If the failure
cannot with due diligence be cured within a period of thirty (30) days, the
failure shall not be deemed to continue if Lessor, within said thirty (30) day
period, proceeds promptly and with due diligence to cure the failure and
diligently completes the curing thereof, such additional time not to exceed
thirty (30) days.  The time within which Lessor shall be obligated to cure any
such failure shall also be subject to extension of time due to the occurrence of
any Unavoidable Delay.
 
33.2           Compliance With Facility Mortgages.  Lessee covenants and agrees
that it will duly and punctually observe, perform and comply with all of the
terms, covenants and conditions (including, without limitation, covenants
requiring the keeping of books and records and delivery of Financial Statements)
of any Facility Mortgage(s) and that it will not directly or indirectly do any
act or suffer or permit any condition or thing to occur which would or might
constitute a default under the Facility Mortgage.  Anything hereof to the
contrary notwithstanding, Lessee shall be obligated to conform to the additional
reporting and other requirements of a Facility Mortgage which are not also
requirements hereunder, only if Lessee is specifically made aware of such
additional requirements and consents thereto in advance.  Lessee shall have no
liability for any payments of principal or interest under any Facility Mortgage.
 

 
68

--------------------------------------------------------------------------------

 
 
ARTICLE XXXIV
 
34.1           Facility Trade Names.  If this Master Lease is terminated by
reason of an Event of Default or Lessor exercises its option to purchase
Lessee’s Personal Property pursuant to Section 35.1, Lessor shall be permitted
to use the name(s) under which any Facility has done business during the Term
(the “Facility Trade Names”); provided, however, that nothing herein shall be
construed as granting Lessor any right to use the name “SunBridge” or “Sun” or
“Mediplex”or “Harborside” or “Peak” any variation thereof. Lessee shall not,
after any termination of this Master Lease, use any Facility Trade Name in the
same market in which any of the Facilities is located in connection with any
business that competes with any Facility.
 
34.2           Transfer of Operational Control of the Facilities. Upon the
expiration or earlier termination of the Term other than as a result of the
purchased of the Leased Properties by Lessee pursuant to Section 32,
 
(a)           Lessee shall enter into one or more OTAs in the form of Exhibit E
hereto with respect to the Leased Properties and shall transfer operational
control of the Facilities to Lessor or Lessor’s nominee pursuant to the terms of
such OTAs,
 
(b)           To the extent permitted by law, Lessee shall provide all necessary
information requested by Lessor or its nominee for the preparation and filing of
any and all necessary applications or notifications of any federal or state
governmental authority having jurisdiction over a change in the operational
control of the Leased Properties, and Lessee shall use its commercially
reasonable efforts to cause the operating healthcare licenses held by Lessee to
be transferred to Lessor or to Lessor’s nominee or shall cooperate in the
efforts of Lessor or Lessor’s nominee to secure operating healthcare licenses
with respect to the Leased Properties in its own name,
 
(c)           Lessee shall engage only in transactions or other activities with
respect to the Leased Properties which are in the ordinary course of business
and shall perform all maintenance and repairs reasonably necessary to keep the
Leased Properties in satisfac­tory operating condition and repair, and shall
maintain the supplies and foodstuffs at levels which are consistent and in
compliance with all health care regulations, and shall not sell or remove any
Personal Property except in the ordinary course of business; provided, however,
that (i) Lessee shall have no obligation to make any Material Capital
Improvements to any of the Leased Properties unless Lessor agrees to pay for the
cost thereof and (ii) Lessee shall have no liability for any damage which may be
suffered by it or Lessor as a result of the failure of Lessee to make any such
Material Capital Improvements; provided, further, that nothing herein shall
affect any claims which Lessor may have against Lessee in the event this Master
Lease was terminated as a result of an Event of Default,
 
(d)            To more fully preserve and protect Lessor’s rights under this
Section 34.2, Lessee does hereby make, constitute and appoint Lessor its true
and lawful attorney-in-fact, for it and in its name, place and stead to execute
and deliver all such instruments and documents, and to do all such other acts
and things, as Lessor may deem to be necessary or desirable to protect and
preserve the rights granted under this Section
 

 
69

--------------------------------------------------------------------------------

 

34.2, including, without limitation, the preparation, execution and filing with
the Board of Health of the State or other appropriate agency of the State or
department any and all required “Letters of Responsibility” or similar
documents.  Lessee further hereby grants to Lessor the full power and authority
to appoint one or more substitutes to perform any of the acts that Lessor is
authorized to perform under this Section 34.2, with a right to revoke such
appointment of substitution at pleasure.  The power of attorney granted pursuant
to this Section is coupled with an interest and therefore is irrevocable.  Any
person dealing with Lessor may rely upon the representation of Lessor relating
to any authority granted by this power of attorney, including the intended scope
of the authority, and may accept the written certificate of Lessor that this
power of attorney is in full force and effect.  Photographic or other facsimile
reproductions of this Master Lease may be made and delivered by Lessor, and may
be relied upon by any person to the same extent as though the copy were an
original.  Anyone who acts in reliance upon any representation or certificate of
Lessor, or upon a reproduction of the Lease, shall not be liable for permitting
Lessor to perform any act pursuant to this power of attorney.  Notwithstanding
the foregoing, Lessor shall not exercise this power of attorney  until, and only
during the continuance of, an uncured Event of Default under this Master
Lease.  Lessor shall provide to Lessee copies of any writing as to which Lessor
has exercised the power of attorney.
 
34.3           Intangibles and Personal Property.  Notwithstanding any other
provision hereof but subject to Section 6.4 relating to the security interest in
favor of Lessor, Lessor’s Personal Property shall not include goodwill nor shall
it include any other intangible personal property that is severable from
Lessor’s “interests in real property” within the meaning of Section 856(d) of
the Code, or any similar or successor provision thereto.  All of Lessor’s
Personal Property is leased to Lessee pursuant to the terms hereof.
 
ARTICLE XXXV
 
35.1           Arbitration.   Except with respect to (i) the payment of Rent,
and (ii) any proceedings for possession of any Leased Property, or (iii)
valuation questions that are to be resolved by appraisal as set forth in Section
33, hereof, in case any controversy arises between the parties hereto as to any
of the requirements of this Master Lease or the performance thereof, and the
parties are unable to settle the controversy by agreement or as otherwise
provided herein, the controversy shall be resolved by arbitration.  The
arbitration shall be conducted by three arbitrators selected in accordance with
the procedures of the American Arbitration Association and in accordance with
its rules and procedures.  The decision of the arbitrators shall be final,
binding and enforceable and judgment may be entered thereon in any court of
competent jurisdiction.  The decision shall set forth in writing the basis for
the decision.  In rendering the decision and award, the arbitrators shall not
add to, subtract from, or otherwise modify the provisions of this Master
Lease.  The expense of the arbitration shall be divided between Lessor and
Lessee unless otherwise specified in the award.  Each party in interest shall
pay the fees and expenses of its own counsel.  Lessor and Lessee shall attempt
to agree on a location for the arbitration, and if they are unable to agree
within a reasonable period of time, then the arbitration shall be conducted in
Baltimore, Maryland.  In any arbitration, the parties shall be entitled to
conduct discovery in the same manner as permitted under Federal Rules of Civil
Procedure 26 through 37.  No provision in this Article shall limit the right of
any party to this Master Lease to
 

 
70

--------------------------------------------------------------------------------

 

obtain provisional or ancillary remedies from a court of competent jurisdiction
before, after, or during the pendency of any arbitration, and the exercise of
any such remedy does not waive the right of either party to arbitration.
 
ARTICLE XXXVI
 
36.1           Indemnification of Lessor.  Except with respect to matters as to
which Sun is entitled to indemnification pursuant to Section 36.2, Sun hereby
agrees to indemnify each Lessor Indemnified Party against any Proceeding, that
it may incur in connection with the issuance by Sun to Omega and subsequent sale
by Omega of the Conversion Shares arising out of or based upon (i) any untrue or
alleged untrue statement of a material fact by Sun or any of its affiliates or
any person acting on its or their behalf contained in any of the Registration
Statement or any Prospectus filed by Sun with respect to the Conversion Shares
or in any Sun SEC filing incorporated by reference in either the Registration
Statement or any Prospectus filed by Sun with respect to the Conversion Shares
or (ii) any omission or alleged omission to state therein any material fact
necessary in order to make the statements by Sun or any of its affiliates or any
person acting on its or their behalf contained in any of the Registration
Statement or any Prospectus filed by Sun with respect to the Conversion Shares
or in any Sun SEC filing incorporated by reference in either the Registration
Statement or any Prospectus filed by Sun with respect to the Conversion Shares,
in the light of the circumstances under which they were made, not
misleading.  Sun hereby agrees to reimburse each Lessor Indemnified Party for
any reasonable legal or other expenses incurred by such Lessor Indemnified Party
in investigating or defending any such Proceeding; provided, however, that the
foregoing indemnity shall not apply to any Proceeding to the extent that it
arises out of, or is based upon, the gross negligence or willful misconduct of
Lessor in connection therewith.   Furthermore, the foregoing indemnity rights
will not take effect unless and until the total amount of the indemnification in
the aggregate is ten thousand dollars ($10,000) or greater.
 
36.2           Indemnification of Sun.  Except with respect to matters as to
which Lessor is entitled to indemnification pursuant to Section 36.1, Lessor
hereby agrees to indemnify Sun against any Proceeding, that it may incur in
connection with the issuance by Sun to Omega and subsequent sale by Omega of the
Conversion Shares arising out of or based upon (i) any untrue or alleged untrue
statement of a material fact by Lessor or any of its affiliates or any person
acting on its or their behalf included with the express written consent of
Lessor in any of the Registration Statement or any Prospectus filed by Sun with
respect to the Conversion Shares or in any Sun SEC filing incorporated by
reference in any of the Registration Statement or any Prospectus filed by Sun
with respect to the Conversion Shares or (ii) any omission or alleged omission
to state any material fact necessary in order to make the statements by Lessor
or any of its affiliates or any person acting on its or their behalf included
with the express written consent of Lessor in any of the Registration Statement
or any Prospectus filed by Sun with respect to the Conversion Shares or in any
Sun SEC filing incorporated by reference in the Registration Statement or any
Prospectus filed by Sun with respect to the Conversion Shares, in the light of
the circumstances under which they were made, not misleading.  Lessor hereby
agrees to reimburse Sun for any reasonable legal or other expenses incurred by
such Sun in investigating or defending any such Proceeding; provided, however,
that the foregoing indemnity shall not apply to any Proceeding to the extent
that it arises out of, or is based upon, the gross negligence or willful
misconduct of Sun in connection therewith.  Furthermore, the foregoing indemnity
 

 
71

--------------------------------------------------------------------------------

 

rights will not take effect unless and until the total amount of the
indemnification in the aggregate is ten thousand dollars ($10,000) or greater.
 
36.3           Conduct of Claims.
 
36.3.1                      Whenever a claim for indemnification shall arise
under this Section 36, the party seeking indemnification (the “Indemnified
Party”), shall notify the party from whom such indemnification is sought (the
“Indemnifying Party”) in writing of the Proceeding and the facts constituting
the basis for such claim in reasonable detail;
 
36.3.2                      Such Indemnifying Party shall have the right to
retain the counsel of its choice in connection with such Proceeding and to
participate at its own expense in the defense of any such Proceeding; provided,
however, that counsel to the Indemnifying Party shall not (except with the
consent of the relevant Indemnified Party) also be counsel to such Indemnified
Party.  In no event shall the Indemnifying Party be liable for fees and expenses
of more than one counsel (in addition to any local counsel) separate from its
own counsel for all Indemnified Parties in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances; and
 
36.3.3                      No Indemnifying Party shall, without the prior
written consent of the Indemnified Parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any litigation, or any investigation or proceeding by
any governmental agency or body, commenced or threatened, or any claim
whatsoever in respect of which indemnification could be sought under this
Section unless such settlement, compromise or consent (A) includes an
unconditional release of each Indemnified Party from all liability arising out
of such litigation, investigation, proceeding or claim and (B) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any Indemnified Party.
 
36.7.            Survival of the Representations, Warranties, etc.  The
respective representations, warranties, and agreements made in the Existing Sun
Master Lease by or on behalf of the parties hereto with respect to the issuance
and subsequent resale of the Conversion Shares shall remain in full force and
effect, regardless of any investigation made by or on behalf of the other party
to this Master Lease or any officer, director or employee of, or person
controlling or under common control with, such party and will survive the
amendment and restatement of the Existing Sun Master Lease.


ARTICLE XXXVII
 
37.1           Survival, Choice of Law.  Anything contained elsewhere to the
contrary notwithstanding, all claims against, and liabilities of, Lessee or
Lessor arising prior to the date of termination of this Master Lease shall
survive such termination.  If any late charges provided for in any  provision of
this Master Lease are based upon a rate in excess of the maximum rate permitted
by applicable law, the parties agree that such charges shall be fixed at the
maximum permissible rate.  Neither this Master Lease nor any provision thereof
may be changed, waived,
 

 
72

--------------------------------------------------------------------------------

 

discharged or terminated except by an instrument in writing and in recordable
form signed by Lessor and Lessee.  All of the terms and provisions of this
Master Lease shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.  The headings in this Master
Lease are for convenience of reference only and shall not limit or otherwise
affect the meaning hereof. This Master Lease shall be governed by and construed
in accordance with the laws of the state of Maryland, except as to matters
which, under applicable procedural conflicts of laws rules require the
application of laws of the applicable State.
 
LESSEE CONSENTS TO IN PERSONAM JURISDICTION BEFORE THE STATE AND FEDERAL COURTS
OF THE STATES OF MARYLAND, AND AGREES THAT ALL DISPUTES CONCERNING THIS MASTER
LEASE BE HEARD IN THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF MARYLAND.
LESSEE FURTHER CONSENTS TO IN PESONAM JURISDICTION BEFORE THE STATE AND FEDERAL
COURTS OF EACH STATE WITH RESPECT TO ANY ACTION COMMENCED BY LESSOR SEEKING TO
RETAKE POSSESSION OF ANY OR ALL OF THE LEASED PROPERTIES. LESSEE AGREES THAT
SERVICE OF PROCESS MAY BE EFFECTED UPON IT UNDER ANY METHOD PERMISSIBLE UNDER
THE LAWS OF THE STATE OF MARYLAND, AND IRREVOCABLY WAIVES ANY OBJECTION TO VENUE
IN THE STATES OF MARYLAND OR, TO THE EXTENT APPLICABLE IN ACCORDANCE WITH THE
TERMS HEREOF, LOCATED IN THE STATES.
 
37.2           Limitation on Recovery.  Lessee specifically agrees to look
solely to Lessor’s interest in the Leased Properties covered by this Master
Lease for recovery of any judgment from Lessor or Omega, it being specifically
agreed that no constituent shareholder, member, manager, officer or director of
Lessor shall ever be personally liable for any such judgment or for the payment
of any monetary obligation to Lessee.  Furthermore, neither Lessor (original or
successor) nor Omega shall ever be liable to Lessee for any indirect or
consequential damages suffered by Lessee from whatever cause.
 
37.3           Consents.  Whenever the consent or approval of Lessor is required
hereunder, Lessor may in its sole discretion and without reason withhold that
consent or approval unless otherwise specifically provided.  Lessee’s consent
with respect to Legal Requirements shall not be deemed to be unreasonably
withheld or delayed if Lessee determines that the requested covenant, agreement,
restriction or encumbrance to be created by Lessor would materially and
adversely affect Lessee’s leasehold rights hereunder.
 
37.4           Counterparts.  This Master Lease may be executed in separate
counterparts, each of which shall be considered an original when each party has
executed and delivered to the other one or more copies of this Master Lease.
 
37.5           Options Personal.  The renewal options granted to the Lessee in
this Master Lease are granted solely to the Lessee and are not assignable or
transferable except in connection with a transfer or assignment of this Master
Lease as permitted in Article XXII.  Any attempt to assign or transfer such
options shall be void and of no force and effect.
 
 

 
73

--------------------------------------------------------------------------------

 

37.6           Rights Cumulative.  Except as provided herein to the contrary,
the respective rights and remedies of the parties specified in this Master Lease
shall be cumulative and in addition to any rights and remedies not specified in
this Master Lease. 
 
37.7           Entire Agreement.  There are no oral or written agreements or
representations between the parties hereto affecting this Master Lease. Except
as otherwise provided in Article XXXVI, this Master Lease supersedes and cancels
any and all previous negotiations, arrangements, representations, brochures,
agreements and understandings, if any, between Lessor and Lessee with respect to
this Master Lease including, but not limited to, the Existing Sun Master Lease
and any and all documents executed in contemplation thereof or pursuant thereto,
including the Forbearance Agreement dated as of October 13, 1999 among Lessor,
Lessees, Sun and certain Affiliates thereof (the “Forbearance
Agreement”).  Lessor and Lessee acknowledge and agree that the Harborside Master
Lease has been terminated and the Peak Litchfield Lease has expired according to
its terms.
 
37.8           Amendment in Writing.  No provision of this Master Lease may be
amended except by an agreement in writing signed by Lessor and Lessee.
 
37.9           Severability.  If any provision of this Master Lease or the
application of such provision to any person, entity or circumstance is found
invalid or unenforceable by a court of competent jurisdiction, such
determination shall not affect the other provisions of this Master Lease and all
other provisions of this Master Lease shall be deemed valid and enforceable.
 
37.10                      Successors.  The term “Lessor” shall mean only the
owner or owners at the time in question of fee title to the Leased
Properties.  In the event of any transfer of the Lessor’s  interest in this
Master Lease, Lessor named in this Master Lease (and in case of any subsequent
transfers, the then grantor) shall be relieved from and after the date of the
transfer of all liability as respects Lessor’s obligations to be performed
thereafter.  Any funds in the hands of Lessor or the then grantor at the time of
the transfer, in which Lessee has an interest, shall be delivered to the
grantee.  All rights and obligations of Lessor and Lessee under this Master
Lease shall extend to and bind the respective heirs, executors, administrators
and the permitted concessionaires, successors, subtenants and assignees of the
parties.  If there is more than one (1) Lessee under this Master Lease, each
shall be bound jointly and severally by the terms, covenants and agreements
contained therein.
 
37.11                      Time of the Essence.  Time is of the essence of all
provisions of this Master Lease of which time is an element.
 
ARTICLE XXXVIII
 
38.1           Commissions.  Each party represents and warrants to the other
that no real estate commission, finder’s fee or the like is due and owing to any
person in connection with this Master Lease.  Each party agrees to save,
indemnify and hold the other harmless from and against any and all claims,
liabilities or obligations for brokerage, finder’s fees or the like in
connection with this Master Lease or the transactions contemplated hereby,
asserted by any person on the basis of any statement or act alleged to have been
made or taken by the indemnifying party.
 

 
74

--------------------------------------------------------------------------------

 
 
ARTICLE XXXIX
 
39.1           Memorandum of Lease.  Lessor and Lessee shall, promptly upon the
request of either, enter into a short form memorandum of this Master Lease, in
form suitable for recording under the laws of the State, in which reference to
the  Lease, and all options contained therein, shall be made. Lessee shall pay
all costs and expenses of recording such memorandum.
 
ARTICLE XL
 
40.1           Security Deposit.  Guarantor previously delivered a Security
Deposit in the amount of Three Hundred Sixty Two Thousand Five Hundred Dollars
($362,500) to Lessor in the form of a Letter of Credit, which Lessor had been
holding as security for the full and faithful performance by Lessee of each and
every term, provision, covenant and condition of this Master Lease (the “Peak
L/C”).  In addition, pursuant to the Harborside Master Lease, the Harborside
Lessee had delivered a Security Deposit in the amount of Eight Hundred Thirty
Seven Thousand Five Hundred Dollars ($837,500) to Lessor in the form of a Letter
of Credit (the “Harborside L/C” and together with the Peak L/C, the “LCs”),
which Lessor had been holding as security for the full and faithful performance
by the Harborside Lessee of each and every term, provision, covenant and
condition of the Harborside Master Lease.  Lessor and Lessee acknowledge and
agree that from and after the Effective Date, the LCs shall be subject to the
terms and conditions of the Letter of Credit Agreement, and shall be held by
Lessor as security for the full and faithful performance by the Lessee of each
and every term, provision, covenant and condition of this Master Lease.  If at
any time the Security Deposit is in the form of cash, it shall be deposited by
Lessor into an account which shall earn interest, which interest shall be added
to, and become part of, the Security Deposit.  The Security Deposit shall not be
considered an advance payment of Rent (or of any other sum payable to Lessor
under this Lease) or a measure of Lessor’s damages in case of a default by
Lessee.  The Security Deposit shall not be considered a trust fund, and Lessee
expressly acknowledges and agrees that Lessor is not acting as a trustee or in
any fiduciary capacity in controlling or using the Security Deposit.  Lessor
shall have no obligation to maintain the Security Deposit separate and apart
from Lessor’s general and/or other funds.  The Security Deposit, less any
portion thereof applied as provided in the Letter of Credit Agreement or in
Section 40.2 shall be returned to Lessee within sixty (60) days following the
expiration of the Term.
 
40.2           Application of Security Deposit.  Upon the occurrence and during
the continuance of an Event of Default, Lessor may, but shall not be required
to, in addition to and not in lieu of any of the rights and remedies available
to Lessor, use and apply all or any part of the Security Deposit to the payment
of any sum in default, or any other sum, including, but not limited to, any
damages or deficiency in reletting the Leased Properties, which Lessor may
expend or be required to expend by reason of the existence of such Event of
Default.  Whenever, and as often as, Lessor has applied any portion of the
Security Deposit to cure (in whole or in part) an Event of Default, Lessee
shall, within ten (10) days after Notice from Lessor, deliver a new letter of
credit to Lessor (or, at Lessor’s option, deposit additional money with Lessor)
sufficient to restore the Security Deposit to the full amount originally
provided or paid, and Lessee’s failure to do so shall constitute an Event of
Default hereunder without any further Notice.

 
75

--------------------------------------------------------------------------------

 
 
40.3           Transfer of Security Deposit.  If Lessor transfers its interest
under this Lease, Lessor shall assign the Security Deposit to the new lessor and
thereafter Lessor shall have no further liability for the return of the Security
Deposit, and Lessee agrees to look solely to the new lessor for the return of
the Security Deposit.  The provisions of the preceding sentence shall apply to
every transfer of assignment of Lessor’s interest under this Lease.  Lessee
agrees that it will not assign or encumber or attempt to assign or encumber the
Security Deposit and that Lessor, its successors and assigns, may return the
Security Deposit to the least Lessee in possession at the last address for
Notice given by such Lessee and that Lessor shall thereafter be relieved of any
liability therefor, regardless of one or more assignments of this Lease or any
such actual or attempted assignment or encumbrances of the Security Deposit.
 
 
SIGNATURES ON FOLLOWING PAGE
 

 
76

--------------------------------------------------------------------------------

 
Signature Pages
SECOND AMENDED AND RESTATED MASTER LEASE



IN WITNESS WHEREOF, the parties hereby execute this Second Amended and Restated
Master Lease effective as of the day and year first set forth above.
 
LESSOR:
 
DELTA INVESTORS I, LLC, a Maryland limited liability company, and
DELTA INVESTORS II, LLC, a Maryland limited liability company
OHI ASSET, LLC, a Delaware limited liability company
OHI ASSET (CA), LLC, a Delaware limited liability company
OHI ASSET (CO), LLC, a Delaware limited liability company
OHI ASSET (ID), LLC, a Delaware limited liability company


 
By:
OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation, Its Member

 
By:           /s/ Daniel J. Booth
Name:      Daniel J. Booth
Title:        Chief Operating Officer
 
OHIMA, INC., a Massachusetts corporation
 


By:           /s/ Daniel J. Booth
Name:      Daniel J. Booth
Title:       Chief Operating Officer
 
OMEGA:
 
OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation
 


 
By:           /s/ Daniel J. Booth
Name:      Daniel J. Booth
Title:        Chief Operating Officer
 
STATE OF MARYLAND        )
        ) ss.
COUNTY OF BALTIMORE                  )


This instrument was acknowledged before me on the 8th day of February, 2008, by
Daniel J. Booth, the COO of OHIMA, Inc., a Massachusetts corporation, and Omega
Healthcare Investors, Inc., a Maryland corporation, the sole member of Delta
Investors I, LLC, a Maryland limited liability company, Delta Investors II, LLC,
a Maryland limited liability company, OHI Asset, LLC, a Delaware limited
liability company, OHI Asset (CA), LLC, a Delaware limited liability company,
OHI Asset (CO), LLC, a Delaware

Signature Page -  1 of 4
 
 

--------------------------------------------------------------------------------

 
Signature Pages
SECOND AMENDED AND RESTATED MASTER LEASE



limited liability company, OHI Asset (ID), LLC, a Delaware limited liability
company, on behalf of said corporations and companies.


/s/ Judith A. Jacobs
Notary Public, Baltimore County, Maryland
My commission expires: May 1, 2008

Signature Page - 2 of 4
 
 

--------------------------------------------------------------------------------

 
Signature Pages
SECOND AMENDED AND RESTATED MASTER LEASE





 
LESSEE:
 
SUNBRIDGE CARE ENTERPRISES, INC., a Delaware corporation
SUNBRIDGE CIRCLEVILLE HEALTH CARE CORP., an Ohio corporation
SUNBRIDGE BECKLEY HEALTH CARE CORP., a West Virginia corporation
SUNBRIDGE PUTNAM HEALTH CARE CORP., a West Virginia corporation
SUNBRIDGE BRASWELL ENTERPRISES, INC., a California corporation
SUNBRIDGE MEADOWBROOK REHABILITATION CENTER, a California corporation
SUNBRIDGE REGENCY REHAB HOSPITALS, INC., a California corporation
SUNBRIDGE DUNBAR HEALTH CARE CORP., a West Virginia corporation
SUNBRIDGE MARION HEALTH CARE CORP., an Ohio corporation
SUNBRIDGE SALEM HEALTH CARE CORP., a West Virginia corporation
SUNBRIDGE REGENCY-NORTH CAROLINA, INC., a North Carolina corporation
SUNBRIDGE HEALTHCARE CORPORATION, a New Mexico corporation
SUNBRIDGE SAN BERNARDINO REHABILITATION HOSPITAL, INC., a California corporation
SUNBRIDGE SHANDIN HILLS REHABILITATION CENTER, a California corporation
SUNBRIDGE REGENCY-TENNESSEE, INC., a Tennessee corporation
FALMOUTH HEALTHCARE, LLC, a Delaware limited liability company
MASHPEE HEALTHCARE, LLC, a Delaware limited liability company
WAKEFIELD HEALTHCARE, LLC, a Delaware limited liability company
WESTFIELD HEALTHCARE, LLC, a Delaware limited liability company
PEAK MEDICAL COLORADO NO. 2, INC., a Delaware corporation
PEAK MEDICAL OF IDAHO, INC., a Delaware corporation
PEAK MEDICAL OF BOISE, INC., a Delaware corporation
 


By:           /s/ Mike Berg
Name:      Mike Berg
Title:        Secretary
 
SUN / GUARANTOR:
 
SUN HEALTHCARE GROUP, INC., a Delaware corporation
 
By:           /s/ Mike Berg
Name:      Mike Berg
Title:        Secretary

Signature Page - 3  of 4
 
 

--------------------------------------------------------------------------------

 
Signature Pages
SECOND AMENDED AND RESTATED MASTER LEASE



GUARANTOR:
 
PEAK MEDICAL CORPORATION
HARBORSIDE HEALTHCARE CORPORATION
 
By:           /s/ Mike Berg
Name:      Mike Berg
Title:        Secretary
 
STATE OF NEW MEXICO                 )
  ) ss.
COUNTY OF B ERNALILLO             )


This instrument was acknowledged before me on the 11th day of February, 2008, by
Mike Berg, the Secretary of Sun Healthcare Group, Inc., a Delaware corporation,
Peak Medical Corporation, a Delaware corporation, Harborside Healthcare
Corporation, a Delaware corporation, SunBridge Care Enterprises, Inc., a
Delaware corporation, SunBridge Circleville Health Care Corp., an Ohio
corporation, SunBridge Beckley Health Care Corp., a West Virginia corporation,
SunBridge Putnam Health Care Corp., a West Virginia corporation, SunBridge
Braswell Enterprises, Inc., a California corporation, SunBridge Meadowbrook
Rehabilitation Center, a California corporation, SunBridge Regency Rehab
Hospitals, Inc., a California corporation, SunBridge Dunbar Health Care Corp., a
West Virginia corporation, SunBridge Marion Health Care Corp., an Ohio
corporation, SunBridge Salem Health Care Corp., a West Virginia corporation,
SunBridge Regency-North Carolina, Inc., a North Carolina corporation, SunBridge
Healthcare Corporation, a New Mexico corporation, SunBridge San Bernardino
Rehabilitation Hospital, Inc., a California corporation, SunBridge Shandin Hills
Rehabilitation Center, a California corporation, SunBridge Regency-Tennessee,
Inc., a Tennessee corporation, Falmouth Healthcare, LLC, a Delaware limited
liability company, Mashpee Healthcare, LLC, a Delaware limited liability
company, Wakefield Healthcare, LLC, a Delaware limited liability company,
Westfield Healthcare, LLC, a Delaware limited liability company, Peak Medical
Colorado No. 2, Inc., a Delaware corporation, Peak Medical of Idaho, Inc., a
Delaware corporation, and Peak Medical of Boise, Inc., a Delaware corporation,
on behalf of said corporations and companies.


/s/ Elisa Buteau
Notary Public, Bernalillo County, New Mexico
My commission expires: 12/12/09


 

Signature Page - 4 of 4
 
 

--------------------------------------------------------------------------------

 
List of Exhibits and Schedules to
SECOND AMENDED AND RESTATED MASTER LEASE



Schedules
 
I             Original Master Leases
 
II              Future Transition Facilities
 
Exhibits
 
A              List of Facilities
 
B              Legal Descriptions
 
C              Minimum Purchase Price
 
D              Permitted Encumbrances
 
E              Form of Operations Transfer Agreement
 
F             Omitted
 
G              Provisions Governing Transfer
 
H              Form of Estoppel Certificate
 

Page -  1 of 1
 
 

--------------------------------------------------------------------------------

 
List of Exhibits and Schedules to
SECOND AMENDED AND RESTATED MASTER LEASE



Schedule II


Future Transition Facilities and Allocated Rent Amounts


Amounts below are as of January 1, 2007




Facility
 
Monthly
   
Annual
               
Continental Rehab Hospital (CA)
  $ 81,436.85     $ 977,242.19  
SunHealth Robert H. Ballard Rehab Hospital (CA)
  $ 53,405.43     $ 640,865.15                    
Total (all three facilities)
  $ 134,842.27     $ 1,618,107.34  


Schedule III - Page 1 of 1
 
 

--------------------------------------------------------------------------------

 
Signature Page to
SECOND AMENDED AND RESTATED MASTER LEASE

Exhibit A


Facilities
 



1.  Facility Name: Continental Rehab Hospital  
Facility Address:
555 Washington Street, San Diego, CA
 
Landlord:
Delta Investors I, LLC
 
Tenant:
SunBridge Regency Rehab Hospitals, Inc.
 
Primary Intended Use:
Rehabilitation Hospital
     
2.
Facility Name:
Meadowbrook Manor
 
Facility Address:
3951 East Blvd, Los Angeles, CA
 
Landlord:
OHI Asset (CA), LLC
 
Tenant:
SunBridge Meadowbrook Rehabilitation Center
 
Primary Intended Use:
Skilled Nursing Facility
     
3.
Facility Name:
Sierra Vista Rehabilitation Center
 
Facility Address:
3455 East Highland Avenue, Highland, CA
 
Landlord:
OHI Asset (CA), LLC
 
Tenant:
SunBridge Braswell Enterprises, Inc.
 
Primary Intended Use:
Skilled Nursing Facility
     
4.
Facility Name:
SunBridge Care & Rehab for Circleville
 
Facility Address:
1155 Atwater Avenue, Circleville, OH
 
Landlord:
Delta Investors I, LLC
 
Tenant:
SunBridge Circleville Health Care Corp.
 
Primary Intended Use:
Skilled Nursing Facility
     
5.
Facility Name:
SunBridge Care & Rehab for Homestead
 
Facility Address:
1900 E. Main Street, Lancaster, OH
 
Landlord:
Delta Investors I, LLC
 
Tenant:
SunBridge Care Enterprises, Inc.
 
Primary Intended Use:
Skilled Nursing Facility
     
6.
Facility Name:
SunBridge Care & Rehab for Putnam
 
Facility Address:
300 Seville Road, Hurricane, W. VA
 
Landlord:
Delta Investors I, LLC
 
Tenant:
SunBridge Putnam Health Care Corp.
 
Primary Intended Use:
Skilled Nursing Facility
     
7.
Facility Name:
SunBridge Pine Lodge Care & Rehab
 
Facility Address:
405 Stanford Road, Beckley, W. VA
 
Landlord:
Delta Investors I, LLC
 
Tenant:
SunBridge Beckley Health Care Corp.
 
Primary Intended Use:
Skilled Nursing Facility
     
8.
Facility Name:
SunBridge Care & Rehab for Emmett


H -1
 
 

--------------------------------------------------------------------------------

 
List of Exhibits and Schedules to
SECOND AMENDED AND RESTATED MASTER LEASE





  Facility Address:
501 W. Idaho Blvd., Emmett, ID
 
Landlord:
Delta Investors I, LLC
 
Tenant:
SunBridge Healthcare Corporation
 
Primary Intended Use:
Skilled Nursing Facility
     
9.
Facility Name:
SunBridge Care & Rehab for Milford
 
Facility Address:
10 Veterans Memorial Drive, Milford, MA
 
Landlord:
Delta Investors I, LLC
 
Tenant:
SunBridge Healthcare Corporation
 
Primary Intended Use:
Skilled Nursing Facility
     
10.
Facility Name:
Laurel Park
 
Facility Address:
1425 Laurel Avenue, Pomona, CA
 
Landlord:
OHI Asset (CA), LLC
 
Tenant:
SunBridge Braswell Enterprises, Inc.
 
Primary Intended Use:
Skilled Nursing Facility
     
11.
Facility Name:
Olive Vista
 
Facility Address:
2350 Culver Court, Pomona, CA
 
Landlord:
OHI Asset (CA), LLC
 
Tenant:
SunBridge Braswell Enterprises, Inc.
 
Primary Intended Use:
Skilled Nursing Facility
     
12.
Facility Name:
Shandin Hills Behavior Therapy Center
 
Facility Address:
4164 North 4th Avenue, San Bernardino, CA
 
Landlord:
OHI Asset (CA), LLC
 
Tenant:
SunBridge Shandin Hills Rehabilitation Center
 
Primary Intended Use:
Skilled Nursing Facility
     
13.
Facility Name:
SunHealth Robert H. Ballard Rehab Hospital
 
Facility Address:
1760 West 16th Street, San Bernardino, CA
 
Landlord:
Delta Investors II, LLC
 
Tenant:
SunBridge San Bernardino Rehab Hospital, Inc.
 
Primary Intended Use:
Rehabilitation Hospital
     
14.
Facility Name:
SunBridge Care & Rehab for Lexington
 
Facility Address:
877 Hill Everhart Road, Lexington, NC
 
Landlord:
Delta Investors II, LLC
 
Tenant:
SunBridge Regency-North Carolina, Inc.
 
Primary Intended Use:
Skilled Nursing Facility
     
15.
Facility Name:
SunBridge Care & Rehab for Marion
 
Facility Address:
524 Jamesway, Marion, Ohio
 
Landlord:
Delta Investors II, LLC
 
Tenant:
SunBridge Marion Health Care Corp.
 
Primary Intended Use:
Skilled Nursing Facility

 


H-2
 
 

--------------------------------------------------------------------------------

 
List of Exhibits and Schedules to
SECOND AMENDED AND RESTATED MASTER LEASE


 

16. Facility Name:  SunBridge Care & Rehab for Dunbar  
Facility Address:
501 Caldwell Lane, Dunbar, W. VA
 
Landlord:
Delta Investors II, LLC
 
Tenant:
SunBridge Dunbar Health Care Corp.
 
Primary Intended Use:
Skilled Nursing Facility
     
17.
Facility Name:
SunBridge Care & Rehab for Parkersburg
 
Facility Address:
1716 Gihon Road, Parkersburg, W. VA
 
Landlord:
Delta Investors II, LLC
 
Tenant:
SunBridge Care Enterprises, Inc.
 
Primary Intended Use:
Skilled Nursing Facility
     
18.
Facility Name:
SunBridge Care & Rehab for Salem
 
Facility Address:
146 Water Street, Salem, W. VA
 
Landlord:
Delta Investors II, LLC
 
Tenant:
SunBridge Salem Health Care Corp.
 
Primary Intended Use:
Skilled Nursing Facility
     
19.
Facility Name:
Ballard Care & Rehabilitation
 
Facility Address:
1760 West 16th Street, Seattle, WA
 
Landlord:
Delta Investors II, LLC
 
Tenant:
SunBridge Healthcare Corporation
 
Primary Intended Use:
Skilled Nursing Facility
     
20.
Facility Name:
SunBridge Care & Rehab – Shoals
 
Facility Address:
500 John Aldridge Drive, Tuscumbia, AL
 
Landlord:
OHI Asset, LLC
 
Tenant:
SunBridge Healthcare Corporation
 
Primary Intended Use:
Skilled Nursing Facility
     
21.
Facility Name:
SunBridge Care & Rehab – Tuscumbia
 
Facility Address:
813 Keller Lane, Tuscumbia, AL
 
Landlord:
OHI Asset, LLC
 
Tenant:
SunBridge Healthcare Corporation
 
Primary Intended Use:
Skilled Nursing Facility
     
22.
Facility Name:
SunBridge Care & Rehab for Decatur
 
Facility Address:
1350 14th Avenue SE, Decatur, AL
 
Landlord:
OHI Asset, LLC
 
Tenant:
SunBridge Healthcare Corporation
 
Primary Intended Use:
Skilled Nursing Facility
     
23.
Facility Name:
SunBridge Care & Rehab for Merry Wood
 
Facility Address:
280 Mt. Hebron Road, Elmore, AL
 
Landlord:
OHI Asset, LLC

 


H-3
 
 

--------------------------------------------------------------------------------

 
List of Exhibits and Schedules to
SECOND AMENDED AND RESTATED MASTER LEASE




 
Tenant:
SunBridge Healthcare Corporation
  Primary Intended Use: Skilled Nursing Facility      
24.
Facility Name:
SunBridge Care & Rehab for Muscle Shoals
 
Facility Address:
200 Alabama Avenue, Muscle Shoals, AL
 
Landlord:
OHI Asset, LLC
 
Tenant:
SunBridge Healthcare Corporation
 
Primary Intended Use:
Skilled Nursing Facility
     
25.
Facility Name:
SunBridge Care & Rehab for Alleghany
 
Facility Address:
179 Combs Street, Sparta, NC
 
Landlord:
OHI Asset, LLC
 
Tenant:
SunBridge Regency-North Carolina, Inc.
 
Primary Intended Use:
Skilled Nursing Facility
     
26.
Facility Name:
SunBridge Care & Rehab for Mount Olive
 
Facility Address:
228 Smith Chapel Road, Mount Olive, NC
 
Landlord:
OHI Asset, LLC
 
Tenant:
SunBridge Regency-North Carolina, Inc.
 
Primary Intended Use:
Skilled Nursing Facility
     
27.
Facility Name:
SunBridge Care & Rehab for Siler City
 
Facility Address:
900 West Dolphin Street, Siler City, NC
 
Landlord:
OHI Asset, LLC
 
Tenant:
SunBridge Regency-North Carolina, Inc.
 
Primary Intended Use:
Skilled Nursing Facility
     
28.
Facility Name:
SunBridge Care & Rehab for Triad
 
Facility Address:
700 North Elm Street, High Point, NC
 
Landlord:
OHI Asset, LLC
 
Tenant:
SunBridge Regency-North Carolina, Inc.
 
Primary Intended Use:
Skilled Nursing Facility
     
29.
Facility Name:
SunBridge Care & Rehab for LaFollette
 
Facility Address:
155 Davis Road, La Follette, TN
 
Landlord:
OHI Asset, LLC
 
Tenant:
SunBridge Regency-Tennessee, Inc.
 
Primary Intended Use:
Skilled Nursing Facility
     
30.
Facility Name:
SunBridge Care & Rehab for Maynardville
 
Facility Address:
215 Richardson Way, Maynardsville, TN
 
Landlord:
OHI Asset, LLC
 
Tenant:
SunBridge Regency-Tennessee, Inc.
 
Primary Intended Use:
Skilled Nursing Facility
     
31.
Facility Name:
Idaho Falls Care Center




H-4
 
 

--------------------------------------------------------------------------------

 
List of Exhibits and Schedules to
SECOND AMENDED AND RESTATED MASTER LEASE


 

  Facility Address: 3111 Channing Way, Idaho Falls, Idaho  
Landlord:
OHI Asset (ID), LLC
 
Tenant:
Peak Medical of Idaho, Inc.
 
Primary Intended Use:
Skilled Nursing Facility
     
32.
Facility Name:
Twin Falls Care Center
 
Facility Address:
674 Eastland Drive, Twin Falls, Idaho
 
Landlord:
OHI Asset (ID), LLC
 
Tenant:
Peak Medical of Idaho, Inc.
 
Primary Intended Use:
Skilled Nursing Facility
     
33.
Facility Name:
Falmouth Nursing & Rehabilitation Center
 
Facility Address:
359 Jones Road, Falmouth, MA
 
Landlord:
OHIMA, Inc.
 
Tenant:
Falmouth Healthcare, LLC
 
Primary Intended Use:
Skilled Nursing Facility
     
34.
Facility Name:
Mashpee Nursing & Rehabilitation Center
 
Facility Address:
161 Falmouth Road, Rte 128, Mashpee, MA
 
Landlord:
OHIMA, Inc.
 
Tenant:
Mashpee Healthcare, LLC
 
Primary Intended Use:
Skilled Nursing Facility
     
35.
Facility Name:
Wakefield Nursing & Rehabilitation Center
 
Facility Address:
1 Bathol Street, Wakefield, MA
 
Landlord:
OHIMA, Inc.
 
Tenant:
Wakefield Healthcare, LLC
 
Primary Intended Use:
Skilled Nursing Facility
     
36.
Facility Name:
Westfield Nursing & Rehabilitation Center
 
Facility Address:
60 East Silver Street, Westfield, MA
 
Landlord:
OHIMA, Inc.
 
Tenant:
Westfield Healthcare, LLC
 
Primary Intended Use:
Skilled Nursing Facility
     
37.
Facility Name:
Capitol Care Center
 
Facility Address:
8211 Ustick Road, Boise, ID
 
Landlord:
OHI Asset (CO), LLC
 
Tenant:
Peak Medical of Boise, Inc.
 
Primary Intended Use:
Skilled Nursing Facility
     
38.
Facility Name:
Cheyenne Mountain Care Center
 
Facility Address:
835 Tenderfoot Hill Road, Colorado Springs, CO
 
Landlord:
OHI Asset (CO), LLC
 
Tenant:
Peak Medical Colorado No. 2, Inc.
 
Primary Intended Use:
Skilled Nursing Facility

 


H-5
 
 

--------------------------------------------------------------------------------

 
List of Exhibits and Schedules to
SECOND AMENDED AND RESTATED MASTER LEASE






39. Facility Name: Cheyenne Place Retirement Center  
Facility Address:
945 Tenderfoot Hill Road, Colorado Springs, CO
 
Landlord:
OHI Asset (CO), LLC
 
Tenant:
Peak Medical Colorado No. 2, Inc.
 
Primary Intended Use:
Skilled Nursing Facility
     
40.
Facility Name:
Mesa Manor Care Center
 
Facility Address:
2901 North 12th Street, Grand Junction, CO
 
Landlord:
OHI Asset (CO), LLC
 
Tenant:
Peak Medical Colorado No. 2, Inc.
 
Primary Intended Use:
Skilled Nursing Facility
           
41.
Facility Name:
Pikes Peak Care Center
 
Facility Address:
2719 North Union Boulevard, Colorado Springs, CO
 
Landlord:
OHI Asset (CO), LLC
 
Tenant:
Peak Medical Colorado No. 2, Inc.
 
Primary Intended Use:
Skilled Nursing Facility
     
42.
Facility Name:
Pueblo Extended Care Center
 
Facility Address:
2611 Jones Avenue, Pueblo, CO
 
Landlord:
OHI Asset (CO), LLC
 
Tenant:
Peak Medical Colorado No. 2, Inc.
 
Primary Intended Use:
Skilled Nursing Facility

 
H-6

--------------------------------------------------------------------------------
